               Case 20-11157-CSS              Doc 942        Filed 10/12/20         Page 1 of 145




                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

------------------------------------------------------------ x
                                                             :
In re                                                        :        Chapter 11
                                                             :
EXIDE HOLDINGS, INC., et al.,                                :        Case No. 20–11157 (CSS)
                                                             :
                             1
                  Debtors.                                   :        (Jointly Administered)
                                                             :
------------------------------------------------------------ x

               DEBTORS’ (I) MEMORANDUM OF LAW IN SUPPORT OF
              CONFIRMATION OF THIRD AMENDED JOINT CHAPTER 11
               PLAN OF EXIDE HOLDINGS, INC. AND ITS AFFILIATED
            DEBTORS AND (II) OMNIBUS REPLY TO OBJECTIONS THERETO


    WEIL, GOTSHAL & MANGES LLP                              RICHARDS, LAYTON & FINGER, P.A.
    Ray C. Schrock, P.C.                                    Daniel J. DeFranceschi
    Sunny Singh                                             Zachary I. Shapiro
    767 Fifth Avenue                                        One Rodney Square
    New York, New York 10153                                920 N. King Street
    Telephone: (212) 310-8000                               Wilmington, Delaware 19801
    Facsimile: (212) 310-8007                               Telephone: (302) 651-7700
                                                            Facsimile: (302) 651-7701



    Attorneys for Debtors
    and Debtors in Possession

     Dated: October 12, 2020
           Wilmington, Delaware




1
     The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
     number are Exide Holdings, Inc. (5504), Exide Technologies, LLC (2730), Exide Delaware LLC (9341), Dixie
     Metals Company (0199), and Refined Metals Corporation (9311). The Debtors’ mailing address is 13000
     Deerfield Parkway, Building 200, Milton, Georgia 30004.




RLF1 24139340v.1
                   Case 20-11157-CSS                      Doc 942           Filed 10/12/20               Page 2 of 145




                                                     TABLE OF CONTENTS

PRELIMINARY STATEMENT .....................................................................................................1
PLEADINGS AND EVIDENCE IN SUPPORT OF CONFIRMATION .......................................6
FACTS .............................................................................................................................................7
           A.         General Background ................................................................................................7
           B.         The Global Settlement. ............................................................................................8
           C.         Marketing Process for Europe/ROW Business. .....................................................14
           D.         Plan Solicitation .....................................................................................................16
ARGUMENT .................................................................................................................................18
I.         THE AMENDED PLAN SATISFIES SECTION 1129 OF THE BANKRUPTCY
           CODE AND SHOULD BE APPROVED..........................................................................18
           A.         Amended Plan Satisfies Section 1129(a)(1) of the Bankruptcy Code. ..................19
           B.         Classification of Claims and Interests Complies with Section 1122 of the
                      Bankruptcy Code. ..................................................................................................20
           C.         Amended Plan Complies with Section 1123(a) of the Bankruptcy Code. .............23
           D.         Amended Plan Complies with Section 1123(b) of the Bankruptcy Code. ............24
                      1.          Plan Permissive Provisions. ...................................................................... 24
                      2.          The Global Settlement Is An Integral Component of the Amended
                                  Plan and Should Be Approved Pursuant to Bankruptcy Rule 9019.......... 25
                      3.          Columbus NPP Termination Documents Should Be Approved. .............. 36
                      4.          Plan Releases Should Be Approved.......................................................... 38
                      5.          Europe/ROW Sale Transaction Maximizes Stakeholder Recoveries
                                  and is a Sound Exercise of the Debtors’ Business Judgment. .................. 65
           E.         Amended Plan Satisfies Section 1129(a)(2) of the Bankruptcy Code. ..................67
           F.         Amended Plan Has Been Proposed in Good Faith in Compliance with
                      Section 1129(a)(3) of the Bankruptcy Code. .........................................................70
           G.         Amended Plan Complies with Section 1129(a)(4) of the Bankruptcy Code. ........71
           H.         Debtors Have Complied With the Requirements of Section 1129(a)(5) of
                      the Bankruptcy Code..............................................................................................72
           I.         Amended Plan is in Best Interests of All Creditors of, and Equity Interest
                      Holders in, Each Debtor. ........................................................................................74
           J.         Amended Plan Has Been Accepted by or Is Presumed to Have Been
                      Accepted by All Impaired Classes Entitled to Vote on Amended Plan. ................77
           K.         Amended Plan Provides for Payment in Full of All Allowed Priority
                      Claims. ...................................................................................................................78
                  Case 20-11157-CSS                     Doc 942             Filed 10/12/20             Page 3 of 145




          L.         Amended Plan Satisfies Section 1129(a)(10) of the Bankruptcy Code. ................79
          M.         Amended Plan Is Feasible. .....................................................................................80
          N.         Amended Plan Complies with Section 1129(a)(12) of the Bankruptcy
                     Code. ......................................................................................................................84
          O.         Amended Plan Satisfies Section 1129(a)(13) of the Bankruptcy Code. ................85
          P.         Amended Plan Satisfies “Cram Down” Requirements under Section
                     1129(b) of the Bankruptcy Code for Non-Accepting Classes. ..............................87
                     1.         Amended Plan Does Not Discriminate Unfairly. ..................................... 87
                     2.         Amended Plan Is Fair and Equitable. ....................................................... 89
II.       THE OBJECTIONS TO THE AMENDED PLAN SHOULD BE OVERRULED
          AND AMENDED PLAN CONFIRMED. .........................................................................90
          A.         Objection by California DTSC Should be Overruled. ...........................................90
                     1.         Abandonment of the Vernon Non-Performing Property, if
                                Required Pursuant to the Amended Plan, Should Be Approved. ............. 90
                     2.         Amended Plan Satisfies Section 1129 of the Bankruptcy Code. .............. 91
                     3.         The Injunction, Releases, and Exculpation Provided for in the
                                Amended Plan are Appropriate and Should be Approved. ..................... 119
                     4.         All Other Objections by California DTSC Should be Overruled. .......... 119
          B.         The Americas Buyer’s Objection Should Be Overruled......................................121
                     1.         The Americas Purchase Agreement Sets Forth Clear Transaction
                                Accounting Principles for the Working Capital Adjustment. ................. 122
                     2.         The Debtors Will Be Able to Pay Any Amounts Owed in
                                Connection with the Post-Closing Adjustment. ...................................... 123
III.      DISCLOSURE STATEMENT, SOLICITATION PROCEDURES, AND
          VOTING PROCEDURES SHOULD BE APPROVED On a Final Basis. .....................128
          A.         The Disclosure Statement Contains Adequate Information.................................128
IV.       CAUSE EXISTS TO WAIVE STAY OF PROPOSED CONFIRMATION
          ORDER. ...........................................................................................................................131
CONCLUSION ............................................................................................................................133

Exhibits

Exhibit A: Objections Chart
Exhibit B: California DTSC Plan Releases
Exhibit C: JRV Group Confirmation Hearing Transcript




                                                                       ii
                  Case 20-11157-CSS                    Doc 942            Filed 10/12/20            Page 4 of 145




                                                TABLE OF AUTHORITIES

                                                                                                                                 Page(s)

Cases

In re 710 Long Ridge Rd. Operating Co.,
    Case No. 13-13653 (DHS), 2014 WL 886433 (Bankr. D.N.J. Mar. 5, 2014) ...................46, 51

In re Abbotts Dairies of Pa., Inc.,
    788 F.2d 143 (3d Cir. 1986).....................................................................................................67

In re Adelphia Commc’ns Corp.,
    368 B.R. 140 (Bankr. S.D.N.Y. 2007), aff’d, 544 F.3d 420 (2d Cir. 2008) ......................27, 71

In re Affiliated Foods, Inc.,
    249 B.R. 770 (Bankr. W.D. Mo. 2000)....................................................................................71

In re Aleris Int’l, Inc.,
    Case No. 09-10478 (BLS), 2010 WL 3492664 (Bankr. D. Del. May 13, 2010) .....................40

In re Am. Capital Equip., LLC,
    688 F.3d 145 (3d Cir. 2012).....................................................................................................76

In re AOV Indus., Inc.,
    792 F.2d 1140 (D.C. Cir. 1986) ...............................................................................................19

In re Armstrong World Indus., Inc.,
    348 B.R. 111 (D. Del. 2006) ..............................................................................................18, 83

Bank of Am. Nat’l Trust & Sav. Ass’n v. 203 N. LaSalle St. P’ship,
   526 U.S. 434 (1999) .................................................................................................................70

In re Bildisco,
    682 F.2d 72 (3d Cir. 1982), aff’d 465 U.S. 513 (1984) ...........................................................37

In re Bush Indus., Inc.,
    315 B.R. 292 (Bankr. W.D.N.Y. 2004) ...................................................................................67

In re Capmark Fin. Grp. Inc.,
    438 B.R. 471 (Bankr. D. Del. 2010) ............................................................................27, 28, 29

Century Glove, Inc. v. First Am. Bank of N.Y.,
   860 F.2d 94 (3d Cir. 1988).....................................................................................................121

In re Charter Commc’ns,
    419 B.R. .....................................................................................................................28, 73, 103




                                                                    iii
                  Case 20-11157-CSS                     Doc 942           Filed 10/12/20            Page 5 of 145




In re Chemtura Corp.,
    439 B.R. 561 (Bankr. S.D.N.Y. 2010) .....................................................................................67

In re Coastal Broad. Sys., Inc.,
    570 F. App’x 188 (3d Cir. 2014) .......................................................................................19, 98

In re Continental Airlines,
    203 F.3d 203 (3d Cir. 2000)...................................................................................50, 54, 56, 57

In re Coram Healthcare Corp.,
    315 B.R. 321 (Bankr. D. Del. 2004) ......................................................................27, 28, 58, 67

In re Dana Corp.,
    412 B.R. 53 (S.D.N.Y. 2008)...................................................................................................91

Del. Tr. Co. v. Energy Future Intermediate Holdings, LLC (In re Energy Future
   Holding Corp.),
   527 B.R. 157 (D. Del. 2015) ........................................................................................23, 91, 98

In re Drexel Burnham Lambert Grp., Inc.,
    138 B.R. .......................................................................................................................64, 71, 84

In re Emerge Energy Services LP,
    2019 WL 7634308 (Bankr. D. Del. Dec. 5, 2019) .....................................................50, 77, 118

In re Energy Future Holdings Corp.,
    Case No. 14-10979 (CSS) ........................................................................................................51

In re Enron Corp.,
    No. 01 B 16034 ......................................................................................................................105

Estes & Hoyt v. Crake (In re Riverside–Linden Inv. Co.),
   925 F.2d 320 (9th Cir.1991) ..................................................................................................106

In re EV Energy Partners, L.P.,
    Case No. 18-10814 (CSS) (Bankr. D. Del. May 17, 2018) ...............................................60, 66

In re Evergreen Energy, Inc.,
    546 B.R. 549 (Bkrtcy. D. Del. 2016) .....................................................................................109

In re Exide Techs.,
    303 B.R. 48 (Bankr. D. Del. 2003) ....................................................................................42, 58

In re Ferretti,
    128 B.R. 16 (Bankr. D.N.H. 1991) ........................................................................................122

In re Fidelis, Inc.
    481 B.R. 503 (Bankr. E.D. Mo. 2012) .....................................................................................51



                                                                     iv
                   Case 20-11157-CSS                     Doc 942            Filed 10/12/20             Page 6 of 145




In re Filene’s Basement, LLC,
    Case No. 11-13511 (KJC), 2014 WL 1713416 (Bankr. D. Del. Apr. 29, 2014) .....................32

In re Finlay Enterprises, Inc.,
    No. 09-14873 JMP, 2010 WL 6580628 (Bankr. S.D.N.Y. June 29, 2010) .......................77, 86

Fletcher v. Atex, Inc,
    68 F.3d 1451 (2d Cir. 1995)...................................................................................................105

In re Freedom Rings, LLC,
    Case No. 05-14268 (CSS) (Bankr. D. Del. Apr. 20, 2006) .....................................................51

In re Gen. Wireless Operations, Inc.,
    Case No. 17-10506 (BLS) (Bankr. D. Del. Oct. 26, 2017) ......................................................58

Geyer v. Ingersoll Publ’ns Co.,
   621 A.2d 784 (Del. Ch. 1992)................................................................................................105

In re Glob. Indus. Techs., Inc.,
    No. 02-21626-JKF, 2013 WL 587366 (Bankr. W.D. Pa. Feb. 13, 2013) ................................28

In re Greate Bay Hotel & Casino, Inc.,
    251 B.R. ...................................................................................................................................18

In re Greate Bay Hotel & Casino, Inc.,
    251 B.R. 213 (Bankr. D.N.J. 2000) .........................................................................................94

Grp. of Inst. Inv’rs, Inc. v. Chicago, Milwaukee, St. Paul & Pac. R.R. Co.,
   318 U.S. 523 (1943) .................................................................................................................37

Harco Nat’l Ins. Co. v. Green Farms, Inc.,
   No. CIV.A. 1331, 1989 WL 110537 (Del. Ch. Sept. 19, 1989) ............................................105

In re Hercules Offshore, Inc.,
    565 B.R. 732 (Bankr. D. Del. 2016) ........................................................................................56

In re Heritage Highgate, Inc.,
    679 F.3d 132 (3d Cir. 2012).............................................................................................76, 118

In re Hibbard Brown & Co.,
    217 B.R. 41 (Bankr. S.D.N.Y. 1998) .......................................................................................29

In re HQ Global Holdings, Inc.,
    290 B.R. 507 (Bankr. D. Del. 2003) ........................................................................................37

In re Idearc Inc.,
    423 B.R. 138 (Bankr. N.D. Tex. 2009) ..............................................................................19, 98




                                                                        v
                   Case 20-11157-CSS                      Doc 942            Filed 10/12/20              Page 7 of 145




In re Indianapolis Downs, LLC,
    486 B.R. 286 (Bankr. D. Del. 2013) ............................................................................41, 42, 58

In re Indu Craft Inc.,
    2012 WL 3070387 (S.D.N.Y., July 27, 2012) .......................................................................112

In re Insys Therapeutics, Inc.,
    Case No.19-11292 (JTD) (Bankr. D. Del. Jan. 16, 2020)........................................................58

In the Matter of Jersey City Med. Ctr.,
    817 F.2d 1055(3d Cir. 1987)....................................................................................................20

John Hancock Mut. Life Ins. Co. v. Route 37 Bus. Park Assocs.,
   987 F.2d 154 (3d Cir. 1993).....................................................................................................20

In re Johns-Manville Corp.,
    68 B.R. 618 (Bankr. S.D.N.Y. 1986), aff’d in part, 78 B.R. 407 (S.D.N.Y.
    1987), aff’d, 843 F.2d 636 (2d Cir. 1998)................................................................................84

In re Key3Media Grp.,
    336 B.R. 87 (Bankr. D. Del. 2005), aff’d, 2006 WL 2842462 (D. Del. Oct. 2,
    2006) ........................................................................................................................................48

In re KiOR, Inc.,
    Case No. 14-12514 (CSS) (Bankr. D. Del. June 8, 2015) .......................................................22

L.R.S.C. Co. v. Rickel Home Centers, Inc. (In re Rickel Home Centers, Inc.),
   209 F.3d. 291 (3d Cir. 2000)....................................................................................................37

In re LBI Media, Inc.,
    Case No. 18-12655 (CSS) (Bankr. D. Del. Apr. 17, 2019) .....................................................60

In re Lernout & Hauspie Speech Prods., N.V.,
    301 B.R. 651 (Bankr. D. Del. 2003) ........................................................................................84

Lisanti v. Lubektin (In re Lisanti Foods, Inc.),
    329 B.R. 491 (D.N.J. 2005) .....................................................................................................69

In re Louise’s, Inc.,
    211 B.R. 798 (D. Del. 1997) ....................................................................................................27

In re Marvel Ent. Grp., Inc.,
    222 B.R. 243 (D. Del. 1998) ....................................................................................................27

In re Marvel Entm’t Grp.,
    273 B.R. 58 (D. Del. 2002) ......................................................................................................41




                                                                        vi
                   Case 20-11157-CSS                      Doc 942            Filed 10/12/20              Page 8 of 145




In re Master Mortg. Inv. Fund, Inc.,
    168 B.R. 930 (Bankr. W.D. Mo. 1994)..............................................................................40, 48

In re Maxus Energy Corp.,
    Case No. 16-11501 (CSS) (Bankr. D. Del. May 22, 2017) .....................................................60

In re Medford Crossings North, LLC,
    No. 07-25115, 2011 WL 182815 (Bankr. D.N.J. Jan. 20, 2011) .............................................50

In re Microfab, Inc.,
    105 B.R. 161 (Bankr. D. Mass. 1989) ...................................................................................108

Midlantic Nat’l Bank v. New Jersey Dep’t of Envt’l Prot.,
   474 U.S. 494 ............................................................................................................................21

In re Model Reorg Acquisition, LLC,
    Case No. 17-11794 (CSS) (Bankr. D. Del. Oct. 6, 2017) ........................................................60

Myers v. Martin (In re Martin),
  91 F.3d 389 (3d Cir. 1996)...........................................................................................28, 32, 35

N. Am. Steel Connection, Inc. v. Watson Metal Prods. Corp.,
    515 F. App’x 176 (3d Cir. 2013) ...........................................................................................104

In re Nailite Int’l,
    No. 09-10526 (MFW), 2009 Bankr. LEXIS 4878 (Bankr. D. Del. Dec. 8,
    2009) ........................................................................................................................................77

Nellis v. Shugrue,
   165 B.R. 115 (S.D.N.Y. 1994).................................................................................................32

In re New Gulf Res., LLC,
    Case No. 15-12566 (BLS) (Bankr. D. Del. Apr. 20, 2016) .....................................................58

In re NII Holdings, Inc.,
    536 B.R. 61 (Bankr. S.D.N.Y. 2015) .......................................................................................29

In re Nutritional Sourcing Corp.,
    398 B.R. 816 (Bankr. D. Del. 2008).........................................................................................18

In re Nuverra Envtl. Sols., Inc.,
    Case No. 17-10949 (KJC) (Bankr. D. Del. July 25, 2017) ................................................66, 95

In re Oldco M Corp.,
    438 B.R. 775 (Bankr. S.D.N.Y. 2010) ...........................................................................107, 108

In re Oneida Ltd.,
    351 B.R. 79 (Bankr. S.D.N.Y. 2006) .......................................................................................60



                                                                       vii
                  Case 20-11157-CSS                   Doc 942            Filed 10/12/20          Page 9 of 145




In re PPI Enters. (U.S.), Inc.,
    228 B.R. 339 (Bankr. D. Del. 1998) ........................................................................................67

In re Penn Cent. Transp. Co.,
    596 F.2d 1127 (3d Cir. 1979)...................................................................................................27

In re Phoenix Petroleum, Co.,
    278 B.R. 385 (Bankr. E.D. Pa. 2001) ....................................................................................121

Pizza of Haw., Inc. v. Shakey’s, Inc. (In re Pizza of Haw., Inc.),
    761 F.2d 1374 (9th Cir. 1985) .................................................................................................76

In re PNG Ventures, Inc.,
    Case No. 09-13162 (Bankr. D. Del. Mar. 5, 2010) ............................................................53, 56

Protective Comm. for Indep. Stockholders of TMT Trailer Ferry, Inc. v. Anderson,
   390 U.S. 414 (1968) .................................................................................................................27

In re PWS Holding Corp.,
    228 F.3d 224 (3d Cir. 2000)...................................................................................41, 60, 64, 67

In re Pyxus Int’l, Inc.,
    Case No. 20-11570 (LSS) (Bankr. D. Del. Aug. 21, 2020) .....................................................66

In re Rock & Republic Enterprises,
    2011 WL 4756571 (Bankr. S.D.N.Y. 2011) ..........................................................................107

RRX Indus., Inc., v. Lab-Con, Inc.,
  772 F.2d 543 (9th Cir. 1985) .................................................................................................105

In re Superior Air Charter, LLC,
    Case No. 20-11007 (CSS) (Bankr. D. Del. Sept. 4, 2020).......................................................60

In re TCI 2 Holdings, LLC,
    428 B.R. 117 (Bankr. D.N.J. 2010) .........................................................................................69

In re Tidewater Inc.,
    Case No. 17-11132 (BLS) (Bankr. D. Del. July 17, 2017) ......................................................66

In re Toy & Sports Warehouse, Inc.,
    37 B.R. 141 (Bankr. S.D.N.Y. 1984) .......................................................................................67

In re Tribune Co.,
    464 B.R. 126 (Bankr. D. Del. 2011), aff’d, 587 B.R. 606 (D. Del. 2018), aff’d,
    972 F.3d 228 (3d Cir. 2020).............................................................................................77, 118




                                                                  viii
                  Case 20-11157-CSS                     Doc 942             Filed 10/12/20            Page 10 of 145




In re Tribune Co.,
    476 B.R. 843 (Bankr. D. Del. 2012) aff’d as modified, Case No. 12-CV-1072
    GMS, 2014 WL 2797042 (D. Del. June 18, 2014), aff’d in part, rev’d in part,
    799 F.3d 272 (3d Cir. 2015)............................................................................................. passim

In re Tribune Company,
    Case No. 18-2909, 2020 WL 5035797 (3d Cir. Aug. 26, 2020)..................................94, 95, 97

U.S. Bank Nat’l Assoc. v. Wilmington Trust Co. (In re Spansion, Inc.),
   426 B.R. 114 (Bankr. D. Del. 2010) ................................................................................ passim

In re U.S. Truck Co.,
    47 B.R. 932 (E.D. Mich. 1985), aff’d sub nom. Teamsters Nat’l Freight Indus.
    Negotiating Comm. v. U.S. Truck Co. (In re U.S. Truck Co.), 800 F.2d 581
    (6th Cir. 1986)..........................................................................................................................77

In re United Artists Theatre Co. v. Walton,
    315 F.3d 217 (3d Cir. 2003).....................................................................................................56

United States v. Bestfoods,
   524 U.S. 51 (1998) .................................................................................................................105

United States v. Energy Res. Co.,
   495 U.S. 545 (1990) ...........................................................................................................49, 76

In re W.R. Grace & Co.,
    475 B.R. 34 (D. Del. 2012) .............................................................................................. passim

In re W.R. Grace & Co.,
    729 F.3d 311 (3d Cir. 2013)...................................................................................23, 76, 91, 98

In re W.R. Grace,
    446 B.R. ...................................................................................................................................56

In re Wash. Mut., Inc.,
    442 B.R. 314 (Bankr. D. Del. 2011) ......................................................................29, 42, 60, 90

In re Western Management, Inc.,
    6 B.R. 438 (W.D. Kentucky, August 1, 1980) .......................................................................113

Will v. Nw. Univ. (In re Nutraquest, Inc.),
   434 F.3d 639 (3d Cir. 2006).....................................................................................................29

In re Winstar Communications, Inc.,
    554 F.3d 382 (3d Cir. 2009)...................................................................................................109

In re Woodbridge Grp. of Cos., LLC,
    592 B.R. 761 (Bankr. D. Del. 2018) ..................................................................................31, 33


                                                                       ix
                  Case 20-11157-CSS                      Doc 942             Filed 10/12/20             Page 11 of 145




In re WorldCom Inc.,
    Case No. 02-13533 (AJG), 2003 WL 23861928 (Bankr. S.D.N.Y. Oct. 31,
    2003) ........................................................................................................................................84

In re WR Grace & Co.,
    729 F.3d 332 (3d Cir. 2013).........................................................................................76, 89, 90

Yadkin Valley Bank & Trust v. Linda McGee, Trustee (n re Hutchinson),
   5 F.3d 750 (4th Cir.1993) ......................................................................................................106

In re Zenith Elecs. Corp.,
    241 B.R. 92 (Bank D. Del. 1999) .................................................................................... passim

Statutes

11 U.S.C. 1129(a)(7)(A)(ii) .........................................................................................................101

11 U.S.C. § 507(a)(2).....................................................................................................................81

11 U.S.C. § 1125(a)(1).................................................................................................................121

11 U.S.C. § 1126(g) ...........................................................................................................65, 66, 74

11 U.S.C. § 1129(a)(9)(A) ...................................................................................................119, 120

11 U.S.C. § 1129(a)(14) .................................................................................................................17

42 U.S.C. § .....................................................................................................................................70

42 U.S.C. § 9601 ..........................................................................................................................104

42 U.S.C. § 9601(20)(F) ..............................................................................................................104

42 U.S.C. § 9601(20)(G)(ii).........................................................................................................104

42 U.S.C. § 9601(20)(G)(iv) ........................................................................................................104

United States Code title 31 section 3717 .......................................................................................81

Bankruptcy Code ................................................................................................................... passim

Cal. Health & Safety Code § 25323.5..........................................................................................104

CERCLA ..............................................................................................................................100, 104

COBRA ..........................................................................................................................................82

Environmental Laws ....................................................................................................21, 22, 39, 93




                                                                         x
                 Case 20-11157-CSS                     Doc 942            Filed 10/12/20           Page 12 of 145




Comprehensive Environmental Response, Compensation, and Liability Act ...............................70

Other Authorities

72 Am. Bankr. L.J. 227, 228, 249 (1998) ......................................................................................95

Bankruptcy Rules ................................................................................................................... passim

H.R. Rep. 95-595 ...........................................................................................................................18

H.R. Rep. No. 95-595 (1977) ...................................................................................................18, 63

reprinted in 1978 U.S.C.C.A.N. 5787 ..........................................................................................109

S.Rep. No. 95–989 (1978) ...........................................................................................................109

S. Rep. No. 95-989 (1978) .............................................................................................................18




                                                                     xi
            Case 20-11157-CSS              Doc 942       Filed 10/12/20        Page 13 of 145




                Exide Holdings, Inc. and its debtor affiliates, as debtors and debtors in possession

in the above-captioned chapter 11 cases (collectively, the “Debtors”),2 submit this Memorandum

of Law and omnibus reply to the Confirmation Objections3 (the “Memorandum”) in support of

the Debtors’ request for confirmation of the Third Amended Joint Chapter 11 Plan of Exide

Holdings, Inc. and its Affiliated Debtors, filed contemporaneously herewith (as the same has

been or may be amended, modified, supplemented, or restated, the “Amended Plan”).

                                   PRELIMINARY STATEMENT

                1.       The Amended Plan is a remarkable achievement to attain a consensual

resolution of these chapter 11 cases that will preserve over 5,000 jobs, maximize recoveries to

creditors and effectuate the safe and orderly transition of the Debtors’ Non-Performing

Properties. A consensual chapter 11 plan supported by almost 100% of the Debtors’ secured

noteholders, the Creditors’ Committee, the PBGC, and all but one of the Debtors’ fourteen (14)

environmental regulators (all such thirteen (14) regulators, including California Department of

Toxic   Substances       Control     (“California       DTSC”),       collectively,     the    “Participating

Governmental Authorities”) seemed unimaginable at the commencement of these chapter 11

cases just five (5) months ago. The limited liquidity available to the Debtors, the uncertainties

and challenges caused by the global pandemic outbreak, and the number of highly complex and

difficult issues that had to be addressed presented the potential for years of extended, complex

and expensive litigation among competing parties and interests. But, with the assistance of five

(5) Court-approved mediators (collectively, the “Mediators”), including four (4) retired

bankruptcy or district court judges, and the good faith efforts of the Debtors, the Creditors’

2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Amended Plan or the Disclosure Statement (each as defined herein).
3
    Objections to confirmation of the Amended Plan (collectively, the “Confirmation Objections”) are listed on
    the Objections Chart attached hereto as Exhibit A or addressed herein.
            Case 20-11157-CSS         Doc 942        Filed 10/12/20    Page 14 of 145




Committee, the Consenting Creditors, and the Settling Governmental Authorities—who banded

together to address the issues in recognition of the economic and practical realities—the Debtors

and their stakeholders have achieved the impossible. The confirmation of the Amended Plan

represents the final step in the administration of these highly successful chapter 11 cases. For the

reasons set forth herein and in the supporting evidence and pleadings submitted in support of

confirmation, the Amended Plan satisfies the requirements of section 1129 of the Bankruptcy

Code, is in the best interests of creditors and should be confirmed.

               2.      The Amended Plan is premised upon a hard-fought Global Settlement that

entails a fully integrated compromise and settlement of potential claims that could be brought by

the Debtors, the Participating Governmental Authorities, Creditors’ Committee, and

Environmental Sureties.      Importantly, the Global Settlement provides full payment of

administrative and priority claims, a guaranteed recovery for general unsecured creditors that

otherwise was highly uncertain, and resolves significant and contentious issues regarding the

Non-Performing Properties and the Debtors’ prepetition attempts to recapitalize and reorganize

their businesses through the June 2019 Financing and the Optimization. The Amended Plan also

incorporates the Europe/ROW Sale Transaction pursuant to which the Debtors’ secured

noteholders will consummate their market-tested credit bid to purchase the equity interests of the

Debtors’ European and Rest-of-World businesses which, together with the financing to those

businesses being provided by the Ad Hoc Group, will enable such businesses to continue as a

going concern. In addition, following extensive negotiations, the Amended Plan now also

includes a settlement with the PBGC pursuant to which the Transferred Entities will make a

settlement payment of $6.0 million to the PBGC in exchange for the PBGC’s release of the

PBGC Claims against the Transferred Entities, Consenting Creditors and certain of their Related



                                                 2
            Case 20-11157-CSS          Doc 942        Filed 10/12/20    Page 15 of 145




Parties. The Debtors have also resolved the objection to the Amended Plan filed by Westchester

Fire Insurance Company (“Westchester”).

               3.      The benefits of the Amended Plan are obvious and cannot be overstated.

The alternative is also clear: endless and costly litigation that will harm all parties in interest and

benefit no one.     The reality that all parties in interest have accepted (except the state of

California) is that the Debtors have limited funds and no means to orderly transition the Non-

Performing Properties absent the Global Settlement and the financial support offered by the

Consenting Creditors and Transferred Entities. There is no escaping the reality that the Non-

Performing Properties must be immediately transitioned or abandoned. The Debtors are simply

unable to maintain them. In addition, if the Plan is not confirmed, administrative and priority

claims will not be satisfied and general unsecured creditors will likely recover nothing. The

ongoing operations of the Debtors’ European and Rest-of-World businesses will also be put in

jeopardy and thousands of jobs unnecessarily put at risk.

               4.      In light of the above, California DTSC’s opposition to the Amended Plan

is inexplicable and puzzling. The Debtors have been completely transparent with California

DTSC (as they have been with all parties in these cases) and provided voluminous information

and access to records so that California DTSC can confirm for itself the fundamental fairness of

the Global Settlement and the stark realities of the alternative. To that end, California DTSC

participated in the global case mediation that lasted approximately two (2) months and involved

extensive and open exchange of information. Indeed, California DTSC participated in the

negotiation of the mediation procedures and even selected one (1) of the Mediators. After the

Mediators’ proposal was accepted by all parties and agreed to be recommended by the

Participating Governmental Authorities, including California DTSC, despite a consensual freeze



                                                  3
            Case 20-11157-CSS            Doc 942        Filed 10/12/20     Page 16 of 145




on discovery and litigation that was agreed by all parties, in response to informal discovery

requests from California DTSC, the Debtors provided California DTSC with nearly 20,000

documents and access to the Debtors’ professionals and the Creditors’ Committee’s

professionals to address California DTSC’s discovery requests regarding the independent

investigations conducted by the Subcommittee (as defined below) and the Creditors’ Committee.

California DTSC, along with the United States Department of Justice on behalf of the

Environmental Protection Agency (the “DOJ” or the “EPA”, as applicable), also led the

negotiations of the Amended Plan and the Environmental Settlement Agreement on behalf of the

Participating Governmental Authorities, including provisions that California DTSC insisted on

or accepted but now complains are unfair.

               5.       Unfortunately, after investing months of time and resources, the Debtors

and other Global Settlement Parties learned at the last minute that California DTSC would not

proceed with the settlement recommended by the Mediators and accepted by all other parties.

No good reason has been offered for California DTSC’s abrupt about-face. Instead, California

DTSC appears to have decided that it must try to blow up the Amended Plan and Global

Settlement so that it can claim a hollow victory with its citizens.4 There is no alternative to the

Global Settlement and the Amended Plan. As stated above, no matter what, the Non-Performing

Properties must be abandoned or transitioned. The Debtors are not continuing their operations

and have no ability to maintain any Non-Performing Properties. It is quite telling that the other

Participating Governmental Authorities, including the EPA who has concurrent jurisdiction over

the Vernon Non-Performing Property, reacted to California DTSC’s withdrawal by working

collaboratively with the other Global Settlement Parties on a short timeline to save the Global
4
    See Jared Blumenfeld & Meredith Williams, Op-Ed: Exide’s latest bid to avoid additional liability for
    poisoning L.A. County communities, LA. Times (Oct. 4, 2020), https://www.latimes.com/opinion/story/2020-
    10-04/op-ed-exides-latest-bid-to-avoid-additional-liability-for-poisoning-l-a-county-communities.

                                                    4
            Case 20-11157-CSS         Doc 942        Filed 10/12/20   Page 17 of 145




Settlement and mitigate the unnecessary disruption caused by California DTSC’s last minute

reversal. The continued support of the Settling Governmental Authorities speaks volumes as to

the fairness of the Global Settlement and demonstrates that it is the best (and only) option for the

safe and orderly transition of the Non-Performing Properties.

               6.      Notwithstanding California DTSC’s actions, the Debtors and the other

Global Settlement Parties have continued to offer California DTSC the opportunity to still

participate in the Global Settlement.     California DTSC can either consent and participate

willingly in the Global Settlement that California DTSC agreed to recommend less than four (4)

weeks ago or, if the Third Party Releases contained in Section 10.6 of the Amended Plan are

approved as to California DTSC so that the Consenting Creditors receive the benefit of their

bargain in exchange for making the approximately $2.6 million settlement payment allocable to

the Vernon Non-Performing Property, California DTSC will receive the key benefits of the

Global Settlement. Absent California DTSC’s consent or approval by the Court of the Third

Party Releases as to California DTSC, the Debtors have no choice but to abandon the Vernon

Non-Performing Property.

               7.      The Amended Plan is supported by all of the Debtors’ key stakeholders:

the Consenting Creditors; the Settling Governmental Authorities; the Creditors’ Committee; the

Environmental Sureties; the PBGC; and various other significant secured and unsecured

creditors. In addition, of the more than 25,000 parties in interest who were served with notice of

the Confirmation Hearing, only eight (8) objections to the Amended Plan were filed—of which

six (6) relate to the Amended Plan itself and two (2) relate to cure and adequate assurance issues

that are now moot. The Debtors have also been advised by Prime Clerk LLC (“Prime Clerk”),

the Debtors’ claims and balloting agent, that the Plan has been accepted by 100% of the



                                                 5
            Case 20-11157-CSS        Doc 942       Filed 10/12/20   Page 18 of 145




members of every class of impaired creditors that voted on the Amended Plan. See the Voting

Certification.

                 8.    It bears emphasis that, in less than five (5) months, the Debtors have

accomplished all of their objectives in these chapter 11 cases against all odds. The Amended

Plan ensures the ongoing long-term viability of the Debtors’ Europe/ROW business operations

and the related preservation of thousands of jobs. The Global Settlement ensures that the

Debtors will transition their Non-Performing Properties in an orderly manner, allows the Debtors

to satisfy their administrative and priority creditors in full, and guarantees a distribution to

general unsecured creditors that would not have been available without litigation and with no

guarantee of any recovery.

                 9.    For these reasons, as stated more fully below, and those set forth in the

supporting pleadings, the Debtors respectfully request that the Court approve the Amended Plan,

including the Global Settlement and the Europe/ROW Sale Transaction.

           PLEADINGS AND EVIDENCE IN SUPPORT OF CONFIRMATION


                 10.   In further support of the Amended Plan, the Debtors submit the following

declarations:

                          i.   Declaration of Roy Messing, the Debtors’ Chief Restructuring
                               Officer, in Support of Confirmation of the Amended Plan (the
                               “Messing Confirmation Declaration”);

                         ii.   Declaration of Christopher Robinson, a Managing Director of
                               Ankura Consulting Group, LLC (“Ankura”), the Debtors’
                               financial advisor, in Support of Confirmation of the Amended
                               Plan (the “Robinson Declaration”);

                        iii.   Declaration of Harvey Tepner, member of the Debtors’
                               Subcommittee, in Support of the Debtor Releases and
                               Confirmation of the Amended Plan (the “Tepner Declaration”);



                                               6
            Case 20-11157-CSS        Doc 942        Filed 10/12/20   Page 19 of 145




                         iv.   Declaration of William G. Peluchiwski, a Managing Director of
                               Houlihan Lokey Capital, Inc. (“Houlihan Lokey”), the Debtors’
                               investment banker, in Support of the Europe/ROW Sale
                               Transaction and Confirmation of the Amended Plan (the
                               “Peluchiwski Declaration”); and

                         v.    Declaration of Craig E. Johnson of Prime Clerk LLC With
                               Respect to the Tabulation of Votes on the Amended Joint Chapter
                               11 Plan of Exide Holdings, Inc. and its Affiliated Debtors (the
                               “Voting Certification”).

               11.     In addition, the Debtors have filed contemporaneously herewith Debtors’

Memorandum of Law in Support of Abandonment of the Vernon Non-Performing Property

Pursuant to the Amended Plan (the “Abandonment Memorandum”) and the following

declarations in support thereof:

                          i.   Declaration of Roy Messing, the Debtors’ Chief Restructuring
                               Officer, in Support of Abandonment of the Vernon Non-
                               Performing     Property  (the   “Messing     Abandonment
                               Declaration”); and

                         ii.   Declaration of Eric Fraske, a Senior Consultant and Engineer of
                               Alta Environmental, Inc. and Resident Engineer on site at the
                               Vernon Non-Performing Property, the Debtors’ environmental
                               consultant, in Support of Abandonment of the Vernon Non-
                               Performing Property (the “Fraske Abandonment Declaration”);

               12.     The Debtors will file a proposed order confirming the Amended Plan (the

“Proposed Confirmation Order”) as soon as practicable after the filing of this Memorandum

and, in any event, prior to the Confirmation Hearing.

                                            FACTS

       A.      General Background

               13.     Set forth below is a general summary of the pertinent facts and

circumstances of these chapter 11 cases. The Debtors also respectfully refer the Court to the




                                                7
            Case 20-11157-CSS          Doc 942        Filed 10/12/20    Page 20 of 145




First Day Declaration;5 the Disclosure Statement;6 the Messing Confirmation Declaration; the

Robinson Declaration; the Tepner Declaration; the Peluchiwski Declaration; the Messing

Abandonment Declaration; the Fraske Abandonment Declaration; the Affidavit of Service of

Solicitation Materials [Docket No. 793] (the “Solicitation Affidavit”); the Affidavit of

Publication [Docket No. 798] (the “Publication Affidavit”); the Voting Certification; the

Affidavit of Service [Docket No. 847] (the “Plan Supplement Affidavit” and collectively with

the items listed in this paragraph, the “Supporting Declarations”), and the record of these

chapter 11 cases for facts that bear on confirmation of the Amended Plan. The Supporting

Declarations and any testimony and other declarations that may be adduced or submitted at or in

connection with the Confirmation Hearing (as defined herein) are incorporated herein.

       B.      The Global Settlement.

               14.     At the outset of these chapter 11 cases, the Debtors requested approval of

global settlement procedures (the “Settlement Procedures”) in connection with their twenty-two

(22) non-performing properties subject to the Global Settlement (collectively, the “Non-

Performing Properties”), to attempt to reach a consensual agreement for the orderly transfer of

the Non-Performing Properties from the Debtors’ liquidating estates. A critical objective of the

Settlement Procedures was to preserve the Debtors’ limited resources and reduce the incurrence

of unnecessary costs associated with litigating abandonment issues. If settlements could not be

reached, the Debtors advised parties and the Court that they would have no choice but to seek to

abandon the Non-Performing Properties.            Following negotiations with the Participating

Governmental Agencies, including California DTSC, on June 9, 2020, the Court entered an order

5
    The “First Day Declaration” means the Declaration of Roy Messing in Support of Debtors’ Chapter 11
    Petitions and First Day Relief [Docket No. 14], filed on the Commencement Date.
6
    The “Disclosure Statement” means the Amended Disclosure Statement for Joint Chapter 11 Plan of Exide
    Holdings, Inc. and its Affiliated Debtors [Docket No. 743].

                                                  8
             Case 20-11157-CSS        Doc 942       Filed 10/12/20   Page 21 of 145




approving the Settlement Procedures on a fully consensual basis.7 Following the initial global

settlement conference with the Participating Governmental Agencies, the Debtors and the

Participating Governmental Agencies engaged in site-specific settlement conferences throughout

the month of June.

               15.    By early July, the Debtors and the Participating Governmental Agencies

had not made meaningful progress in negotiation. As such, the Debtors and the Participating

Governmental Agencies consensually agreed to proceed to the second stage of the Settlement

Procedures with the participation of the Consenting Creditors and the Creditors’ Committee, and

thereafter engaged in a global mediation process. The Mediators presided over multiple global

mediation sessions and sessions with individual groups of participants commencing on July 7,

2020 and continuing through July 27, 2020.

               16.    Discussions expanded to larger case issues as it became clear to all parties

and the Mediators that a comprehensive resolution was needed. The Creditors’ Committee got

more involved as they were conducting a parallel investigation of claims related to prepetition

transactions that would need to be addressed for complete resolution. Because estate releases

and validity of noteholder liens, among other things, were conditions to the Europe/ROW

Stalking Horse Credit Bid, the potential objections to that transaction were also brought into the

mediation.

               17.    On July 20, 2020, the Mediators made a “mediators’ proposal” to all

parties in the mediation that proposed to comprehensively resolve all case issues among the

parties. The Mediators set a deadline by which all parties would have to advise the Mediators if

they accepted or rejected (or, in the case of the Participating Governmental Authorities, agreed to

7
    See Order Governing Settlement Procedures With Governmental Agencies Relating to Non-Performing
    Properties [Docket No. 242] (the “Settlement Procedures Order”)

                                                9
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 22 of 145




recommend) the Mediators’ proposal. If all parties accepted (or agreed to recommend) the

Mediators’ proposal, the Mediators would advise the parties that the proposal was accepted or

recommended, as applicable. If the proposal was rejected by any party, the Mediators would

advise the parties that the settlement was rejected without disclosing the rejecting party or

parties. Follow certain clarifications, the Mediators circulated a final mediators’ proposal to the

parties.

               18.    On July 28, 2020, the Mediators filed the Mediators’ Final Certificate of

Completion File Pursuant to Order Granting Motion of Debtors for Authorization to (I)

Implement Mandatory Settlement Procedures for Non-Performing Properties and (II) Abandon

Such Properties, If Necessary (Docket No. 622), and on July 29, 2020, the Mediators filed the

Clarification to Mediators’ Final Certificate of Completion Filed Pursuant to Order Granting

Motion of Debtors For Authorization To (I) Implement Mandatory Settlement Procedures For

Non-Performing Properties and (II) Abandon Such Properties, If Necessary (Docket No. 636)

(the “Mediators’ Revised Certificate of Completion”), in which the Mediators announced that

the Global Settlement Parties had accepted the Mediators’ Proposal (as defined therein), and that

representatives for the Participating Governmental Authorities had agreed “to recommend [the

Mediators’ Proposal] and commit to pursuing approvals [from those with authority] pursuant to

applicable law expeditiously and in good faith, and subject to public comment where

applicable.” See Mediators’ Revised Certificate of Completion at ¶4.

               19.    The initial draft of the Environmental Settlement Documents, which were

intended to implement the Mediators’ Proposal, included the following terms:

                     i.   Environmental Response Trust. An environmental response trust
                          (the “Environmental Response Trust”) would be established. The
                          Environmental Response Trust will receive (i) a $10 million cash
                          contribution to be paid by the Consenting Creditors or Transferred


                                                10
Case 20-11157-CSS       Doc 942      Filed 10/12/20     Page 23 of 145




            Entities; (ii) payment of the full amount of any surety bonds in
            accordance with the terms of the surety bond agreements (or as
            otherwise provided by applicable state law); (iii) title to the Debtors’
            owned Non-Performing Properties (other than the Frisco Non-
            Performing Property) free and clear of all claims, liens, and interests;
            and (iv) environmental causes of action assigned by the Debtors,
            including any insurance coverage for environmental liabilities relating
            to the Non-Performing Properties. Moreover, the Debtors, Creditors’
            Committee, and the Consenting Creditors agreed to waive all rights
            relating to sale proceeds from the future sale of any Non-Performing
            Properties.

      ii.   General Unsecured Creditors’ Trust. A general unsecured creditors’
            trust (the “GUC Trust”) would also be established. The GUC Trust
            will receive a cash contribution in the amount of $2.4 million from the
            Consenting Creditors or Transferred Entities (the “GUC Global
            Settlement Payment”). The Settling Governmental Authorities would
            be entitled to receive distributions from the GUC Trust in accordance
            with the following:

                a.      The Participating Governmental Authorities may receive
                        distributions from the GUC Global Settlement Payment
                        solely on account of non-environmental claims;

                b.      The Participating Governmental Authorities will waive
                        distributions from the GUC Global Settlement Payment
                        solely on account of environmental claims; and

                c.      To the extent the GUC Trust receives proceeds in excess of
                        the GUC Global Settlement Payment, the Participating
                        Governmental Authorities may receive distributions from
                        such excess proceeds on account of both environmental and
                        non-environmental claims.

     iii.   Frisco Trust. An environmental trust (the “Frisco Trust”) will be
            established for the Frisco Non-Performing Property. The Frisco Trust
            will receive (i) a $100,000 to be paid by the Transferred Entities; (ii)
            payment of the full amount of any surety bonds, up to the full cost of
            remediation, in accordance with the terms of the surety bond
            agreements (or as otherwise provided by applicable state law); (iii) title
            to the Frisco Non-Performing Property free and clear of all claims,
            liens, and interests; and (iv) environmental causes of action related to
            the Frisco Non-Performing Property assigned by the Debtors.
            Moreover, the Debtors, Creditors’ Committee, and the Consenting
            Creditors agreed to waive all rights relating to sale proceeds from the
            future sale of the Frisco Non-Performing Property.


                                  11
           Case 20-11157-CSS           Doc 942     Filed 10/12/20     Page 24 of 145




                    iv.    Mutual Releases. The proposed Global Settlement includes mutual
                           releases among the parties and covenants not to sue by the Participating
                           Governmental Authorities consistent with the Global Settlement, which
                           would be included in the Environmental Settlement Agreement and
                           incorporated into the Amended Plan.

                    v.     Commitments to Support the Plan. The Global Settlement Parties
                           agreed to support or not oppose a plan consistent with the foregoing
                           terms and to work together to document the agreement.

              20.        Following acceptance (or recommendation) of the Mediators’ Proposal by

each of the Global Settlement Parties, as outlined in the Mediators’ Revised Certificate of

Completion, the parties proceeded to document the settlement. Accordingly, the Debtors drafted

a chapter 11 plan in consultation with the other Global Settlement Parties. The Participating

Governmental Agencies, including California DTSC, provided substantial input on the plan, in

particular the sections related to implementation of the Global Settlement and treatment of their

claims. Ultimately, the Debtors filed the Joint Chapter 11 Plan of Exide Holdings, Inc. and its

Affiliated Debtors [Docket No. 706] (the “Initial Plan”), on August 11, 2020 after receiving

explicit sign-off from each of the other Global Settlement Parties. Three days later, on August

14, 2020, the Debtors filed the Amended Joint Chapter 11 Plan of Exide Holdings, Inc. and its

Affiliated Debtors [Docket No. 742] (the “First Amended Plan”) to make certain clarifications

to the Initial Plan. Again, the First Amended Plan was filed with approval of each of the Global

Settlement Parties, including California DTSC.

              21.        Likewise, the DOJ, in conjunction with the other Participating

Governmental Authorities (including California DTSC), formulated drafts of the Environmental

Settlement Documents, including the Environmental Settlement Agreement. Included in the

Environmental Settlement Documents were releases, covenants not to sue, and allocations of the

Global Settlement Payments among the Participating Governmental Authorities—each of which

were in accordance with the Mediators’ Proposal and were drafted with the participation of

                                                 12
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 25 of 145




California DTSC. As the Participating Governmental Authorities were putting the final touches

on the version of the Environmental Settlement Agreement to be filed with the Court during the

week of September 7, 2020, California DTSC notified the Debtors and the other Participating

Governmental Authorities that it would be seeking (for the first time) the input of the Governor

of California in his capacity as the individual with authority to approve California DTSC’s

participation in the Global Settlement.    Notwithstanding the fact that the Debtors and the

Participating Governmental Authorities had openly discussed the intention to file a draft of the

Environmental Settlement Agreement by September 9, 2020, California DTSC informed others

that they would be meeting with the Governor on September 14, 2020. Given the approaching

deadline (contained in the First Amended Plan) to file a draft of the Environmental Settlement

Agreement with the Plan Supplement, the Debtors and the Settling Governmental Authorities

prepared the draft in accordance with the terms already discussed with California DTSC and

filed a draft of the Environmental Settlement Agreement with the Plan Supplement [Docket No.

821] on September 12, 2020.

              22.     On September 15, 2020, California DTSC notified the Debtors and the

other Participating Governmental Authorities that, notwithstanding their participation in the

Global Settlement negotiations, they would be withdrawing from the Global Settlement. In the

days and weeks that followed California DTSC’s puzzling withdrawal, the Debtors and the

Settling Governmental Authorities banded together to salvage the deal.

              23.     To the credit of the Debtors, the Settling Governmental Authorities, the

Consenting Creditors, and the Environmental Sureties, the Amended Plan currently in front of

the Court represents the parties’ successful effort at “putting the pieces back together” despite

California DTSC’s withdrawal. In order to avoid rendering all of the parties’ respective efforts



                                               13
            Case 20-11157-CSS             Doc 942      Filed 10/12/20       Page 26 of 145




wasted, and to avoid widespread abandonment of the Non-Performing Properties, the Global

Settlement Parties re-constructed the Environmental Settlement Documents and the Amended

Plan in such a way that would achieve the same results, just without requiring the participation of

California DTSC.

       C.      Marketing Process for Europe/ROW Business.

               24.      The Debtors’ postpetition marketing process conducted pursuant to the

Court-approved bidding procedures (the “Postpetition Marketing Process”), which was led by

Houlihan Lokey, was extensive and involved solicitations of interest from a diverse set of

potential strategic and financial parties. Peluchiwski Decl. ¶ 9. In accordance with the Bidding

Procedures approved by the Court on June 19, 2020,8 the Debtors solicited bids for the

Company’s Europe/ROW business in addition to the Europe/ROW Stalking Horse Credit Bid.

Peluchiwski Decl. ¶ 9. The Bidding Procedures provided maximum flexibility and incentives for

bidders to participate. Id. ¶ 13. Among other things, bidders could submit bids for some or all of

the Debtors’ assets and there was no break-up fee payable to the Europe/ROW Stalking Horse.

Id. All parties in interest, including potential bidders, were provided notice of the Bidding

Procedures, which notice was also published in the national editions of The New York Times

and USA Today. See Affidavit of Service [Docket No. 361] and Affidavit of Publication [Docket

No. 421].

               25.      Prior to and following the Commencement Date, Houlihan Lokey

contacted over seventy-eight (78) potential third party bidders, approximately thirty-two (32) of

which executed nondisclosure agreements allowing them to receive confidential information

8
    See Order (I) Approving (A) Bidding Procedures for Sales of Debtors’ Assets, (B) Stalking Horse Bid
    Protections, (C) Authorizing Designation of Additional Stalking Horse Bidders, (D) Scheduling Auction for
    and Hearing to Approve Sales of Debtors’ Assets, (E) Approving Form and Manner of Notice of Sale, Auction,
    and Sale Hearing, (F) Approving Assumption and Assignment Procedures and Form and Manner of Notice of
    Assumption and Assignment, and (G) Granting Related Relief [Docket No. 344].

                                                     14
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 27 of 145




with respect to the Debtors’ assets.    Peluchiwski Decl. ¶ 9.      The diligence conducted in

connection with the Debtors’ assets was extensive and included, among other things, (i) access to

over 6,500 documents in an electronic data room; (ii) discussions between potential bidders and

the Debtors’ management team; and (iii) numerous on-site visits hosted by the Debtors. Id. ¶ 10.

              26.     On June 18, 2020, the Debtors filed the Notice of Europe/ROW Stalking

Horse Agreement [Docket No. 324], which included the material terms of the Europe/ROW

Stalking Horse Credit Bid and a copy of the Stock and Asset Purchase Agreement dated as of

June 17, 2020 (the “Europe/ROW Stalking Horse Agreement) by and among Exide Holdings,

Inc., EIH Europe Acquisition LLC, and the other parties thereto.

              27.     Despite the extensive efforts of the Debtors and their advisors, the Debtors

did not receive any Qualified Bids by the bid deadline set forth in the Bidding Procedures (other

than the Europe/ROW Stalking Horse Credit Bid). Peluchiwski Decl. ¶ 17. Accordingly, on July

23, 2020, the Debtors filed the Notice of Successful Bidders for Americas Assets and

Europe/ROW Assets [Docket No. 591], pursuant to which the Debtors designated the

Europe/ROW Stalking Horse Credit Bid as the Successful Bid and the Europe/ROW Purchaser

as the Successful Bidder. As stated in the Notice of Successful Bid, the Debtors now seek to

consummate the Europe/ROW Sale Transaction with the Europe/ROW Purchaser pursuant to the

Amended Plan.

              28.     As set forth in the Peluchiwski Sale Declaration, Houlihan Lokey and the

Debtors apprised the Special Committee throughout the entire Postpetition Marketing Process, in

addition to consistently updating and coordinating with other key stakeholders, such as the DIP

Lenders, the Ad Hoc Group and Indenture Trustee (on an arms-length basis), the ABL Agent,

and the Creditors’ Committee. Peluchiwski Decl. ¶ 20. Furthermore, the Postpetition Marketing



                                               15
            Case 20-11157-CSS            Doc 942       Filed 10/12/20       Page 28 of 145




Process was supervised by the Court and all parties in interest have been on notice of the

Debtors’ sale efforts since the Commencement Date.

               29.      At bottom, there are no alternative Qualified Bids for a going concern sale

of the Debtors’ Europe/ROW business. Peluchiwski Decl. ¶ 17.

       D.      Plan Solicitation

               30.      In light of their limited liquidity position following the closing of the

Americas Sale Transaction, the Debtors sought an expedited process to obtain conditional

approval of the Disclosure Statement. At the hearing held on August 14, 2020 (the “Conditional

Disclosure Statement Hearing”), the Court conditionally approved the Disclosure Statement,9

subject to final notice and a hearing, in accordance with section 1125 of the Bankruptcy Code.

Further, the Court scheduled the Combined Hearing, and approved certain solicitation and

confirmation materials and procedures, including the Solicitation Packages, the Solicitation and

Tabulation Procedures, the forms of Ballots, the Publication Notice, and the Combined Hearing

Notice (each as defined herein), among other related relief.

               31.      As set forth in the Voting Certification and as further described below, the

Debtors have complied with the applicable provisions of title 11, including the provisions of

sections 1125 and 1126 of the Bankruptcy Code regarding disclosure and plan solicitation, as

well as the Disclosure Statement Order.

               32.      On August 14, 2020, the Court entered the Order (I) Conditionally

Approving the Disclosure Statement, (II) Establishing Solicitation, Voting, and Tabulation

Procedures, (III) Scheduling a Combined Hearing, (IV) Establishing Notice and Objection


9
    The “Conditional Disclosure Statement Order” means the Order (I) Conditionally Approving the Disclosure
    Statement, (II) Establishing Solicitation, Voting, and Tabulation Procedures, (III) Scheduling a Combined
    Hearing, (IV) Establishing Notice and Objection Procedures For Final Approval of Disclosure Statement and
    Confirmation of Plan, and (V) Granting Related Relief (Docket No. 745).

                                                    16
              Case 20-11157-CSS               Doc 942        Filed 10/12/20         Page 29 of 145




Procedures for Final Approval of Disclosure Statement and Confirmation of Plan, and

(V) Granting Related Relief [Docket No. 745] (together with any schedules and exhibits thereto,

the “Disclosure Statement Order”). Following the Court’s entry of the Disclosure Statement

Order, the Debtors caused Prime Clerk to distribute copies of the Disclosure Statement Order,

the Combined Hearing Notice,10 and a form of ballot with voting instructions (the “Ballot” and,

collectively, the “Solicitation Package”) to each holder of a claim in Class 4 (Superpriority

Notes Guarantee Claims), Class 5 (Exchange Priority Notes Claims), and Class 6 (First Lien

Notes Claims). See Solicitation Affidavit. Furthermore, the Debtors caused Prime Clerk to

publish a summary version of the Combined Hearing Notice (the “Publication Notice”)

substantially in the form attached to the Disclosure Statement Order at Exhibit 2 in the national

editions of The New York Times and USA Today on August 20, 2020. See Publication Affidavit.

                 33.       On September 12, 2020, the Debtors filed the Plan Supplement, consisting

of the Assumption Schedule for the Europe/ROW Sale Transaction, a substantially final form of

the GUC Trust Agreement, the proposed Environmental Settlement Agreement, the proposed

Frisco Settlement Agreement, the Alternative Transaction Structure Summary, and the Columbus

NPP Termination Documents. The Debtors caused the Plan Supplement to be served on the

Master Service List and holders of Claims in Class 4 (Superpriority Notes Guarantee Claims),

Class 5 (Exchange Priority Notes Claims), and Class 6 (First Lien Notes Claims). See Plan

Supplement Affidavit.11



10
     The “Combined Hearing Notice” means the Notice of (I) Hearing to Approve (A) Disclosure Statement on a
     Final Basis, (B) Plan, and (C) Europe/Row Sale Transaction; (II) Confirmation Objection Procedures; (III)
     Establishment of Voting Record Date, and (IV) Procedures and Deadline for Voting on the Plan [Docket No.
     747].
11
     In an effort to limit substantial service costs, the Debtors caused Prime Clerk to mail or e-mail the notice of the
     Plan Supplement on (i) parties who filed proofs of claim in these chapter 11 cases, and (ii) parties listed on the
     Debtors’ schedules of assets and liabilities.

                                                          17
            Case 20-11157-CSS         Doc 942     Filed 10/12/20   Page 30 of 145




                34.     The deadline to vote on the Plan was September 17, 2020 at 5:00 p.m.

(prevailing Eastern Time).     Prime Clerk’s analysis of the ballots indicates that Class 4

(Superpriority Notes Guarantee Claims), Class 5 (Exchange Priority Notes Claims), and Class 6

(First Lien Notes Claims)—the only classes of Claims entitled to vote on the Plan—voted to

accept the Plan in accordance with the requirements of section 1126 of the Bankruptcy Code (as

set forth below). See Voting Certification.

                          % Amount            % Number        % Amount          % Number
        Class
                          Accepted            Accepted         Rejected          Rejected
        Class 4
 (Superpriority Notes        100%               100%               0%               0%
  Guarantee Claims)
        Class 5
  (Exchange Priority         100%               100%               0%               0%
    Notes Claims)
        Class 6
   (First Lien Notes         100%               100%               0%               0%
        Claims)

                                         ARGUMENT

                35.     This Memorandum is divided into four (4) parts. Part I addresses the

applicable requirements for confirmation of the Amended Plan under section 1129 of the

Bankruptcy Code and demonstrates the satisfaction of each such requirement and achievement of

the objectives of chapter 11. Part II responds to certain objections to confirmation of the

Amended Plan. Part III addresses the Disclosure Statement and Solicitation Procedures and their

satisfaction of the requirements of the Bankruptcy Code, Bankruptcy Rules, and the Local Rules.

Part IV requests a waiver of any stay of the Proposed Confirmation Order.

I.     THE AMENDED PLAN SATISFIES SECTION 1129 OF THE BANKRUPTCY
       CODE AND SHOULD BE APPROVED.

                36.     To achieve confirmation of the Amended Plan, the Debtors must

demonstrate that the Amended Plan satisfies section 1129(a) of the Bankruptcy Code by a


                                                18
             Case 20-11157-CSS              Doc 942        Filed 10/12/20        Page 31 of 145




preponderance of the evidence.12 As the United States Court of Appeals for the Fifth Circuit

stated in Heartland Federal Savings & Loan Ass’n. v. Briscoe Enterprises, Ltd. II (In re Briscoe

Enterprises, Ltd. II): “The combination of legislative silence, Supreme Court holdings, and the

structure of the [Bankruptcy] Code leads this Court to conclude that preponderance of the

evidence is the debtor’s appropriate standard of proof both under § 1129(a) and in a cramdown.”

994 F.2d 1160, 1165 (5th Cir. 1993); see also See In re W.R. Grace & Co., 475 B.R. 34, 114 (D.

Del. 2012), aff’d, 729 F.3d 311, 729 F.3d 332, 532 F. App’x 264 (3d Cir. 2013); In re Nutritional

Sourcing Corp., 398 B.R. 816, 824 (Bankr. D. Del. 2008) (citing In re Armstrong World Indus.,

Inc., 348 B.R. 111, 120 (D. Del. 2006). The Debtors will demonstrate, by a preponderance of the

evidence, that all of the subsections of section 1129 of the Bankruptcy Code have been satisfied

with respect to the Amended Plan.

        A.       Amended Plan Satisfies Section 1129(a)(1) of the Bankruptcy Code.

                 37.      Under section 1129(a)(1) of the Bankruptcy Code, a plan must comply

with the applicable provisions of the Bankruptcy Code.                   The legislative history of section

1129(a)(1) explains that this provision encompasses the requirements of sections 1122 and 1123

of the Bankruptcy Code governing classification of claims and contents of the plan, respectively.

See H.R. Rep. No. 95-595, at 412 (1977); S. Rep. No. 95-989, at 126 (1978); see also In re

Greate Bay Hotel & Casino, Inc., 251 B.R. 213, 223 (Bankr. D.N.J. 2000) (“The legislative

history reflects that ‘the applicable provisions of chapter 11 [includes sections] such as section

12
     Sections 1129(a)(14) through 1129(a)(16) of the Bankruptcy Code are inapplicable to the Debtors. Section
     1129(a)(14) relates to the payment of domestic support obligations. See 11 U.S.C. § 1129(a)(14). The Debtors
     are not subject to any domestic support obligations and, as such, this section of the Bankruptcy Code is
     inapplicable. Section 1129(a)(15) of the Bankruptcy Code applies only in cases in which the debtor is an
     “individual” (as that term is defined in the Bankruptcy Code). See 11 U.S.C. § 1129(a)(15). None of the
     Debtors is an “individual,” and, accordingly, section 1129(a)(15) is inapplicable. Finally, section 1129(a)(16)
     of the Bankruptcy Code provides that property transfers by a corporation or trust that is not a moneyed,
     business, or commercial corporation or trust must be made in accordance with any applicable provisions of
     nonbankruptcy law. See 11 U.S.C. § 1129(a)(16). Each Debtor is a moneyed, business, or commercial
     corporation; accordingly, section 1129(a)(16) is inapplicable.

                                                        19
            Case 20-11157-CSS          Doc 942      Filed 10/12/20     Page 32 of 145




1122 and 1123, governing classification and contents of plan.” (alteration in original) (quoting

H.R. Rep. 95-595, at 412)). The Amended Plan fully complies with the requirements of the

Bankruptcy Code.

       B.      Classification of Claims and Interests Complies with Section 1122 of the
               Bankruptcy Code.

               38.     Section 1122(a) of the Bankruptcy Code provides that “a plan may place a

claim or an interest in a particular class only if such claim or interest is substantially similar to

the other claims or interests of such class.” 11 U.S.C. § 1122(a). Under this section, a plan may

provide for multiple classes of claims or interests as long as each claim or interest within a class

is substantially similar to the other claims or interests in that class. A plan proponent has

significant flexibility in classifying claims and interests into multiple classes, provided that there

is a reasonable basis to do so and that all claims or interests within a given class are

“substantially similar.” See Coastal Broad. Sys., 570 F. App’x at 193; see also Idearc, 423 B.R.

at 160 (“[A] plan may provide for multiple classes of claims or interests so long as each claim or

interest within a class is substantially similar to other claims or interests in that class.”),

subsequently aff’d, 662 F.3d 315 (5th Cir. 2011). To determine whether claims are “substantially

similar,” courts have held that the proper focus is on “the legal character of the claim as it relates

to the assets of the debtor.” AOV Indus., 792 F.2d at 1150-51 (emphasis in original); see also

Tribune Co., 476 B.R. at 855 (concluding that phrase “substantially similar” reflects “the legal

attributes of the claims, not who holds them” (internal quotation marks omitted)), aff’d as

modified, Case No. 12-CV-1072 GMS, 2014 WL 2797042 (D. Del. June 18, 2014), aff’d in part,

rev’d in part, 799 F.3d 272 (3d Cir. 2015).

               39.     Though claims classified together must be sufficiently similar, the

Bankruptcy Code does not forbid “the presence of similar claims in different classes. Although


                                                 20
            Case 20-11157-CSS            Doc 942     Filed 10/12/20     Page 33 of 145




the legislative history behind section 1122 is inconclusive regarding the significance (if any) of

this omission, it remains clear that Congress intended to afford bankruptcy judges broad

discretion to decide the propriety of plans in light of the facts of each case.” Jersey City Med.

Ctr., 817 F.2d 1055, 1060-61 (3d Cir. 1987).            The Third Circuit has held that separate

classification of similar claims is impermissible where the sole purpose of the classification

scheme is to gerrymander votes and create an artificial impaired consenting class. See John

Hancock Mut. Life Ins. v. Route 37 Bus. Park Assocs., 987 F.2d 154, 159 (3d Cir. 1993).

               40.       In total, there are eleven (11) Classes of Claims against and Interests in the

Debtors as follows:

                        i.   Class 1 includes Priority Non-Tax Claims, which are Claims entitled to
                             priority in payment under section 507(a) of the Bankruptcy Code, other
                             than Administrative Expense Claims and Priority Tax Claims.

                       ii.   Class 2 includes Other Secured Claims, which are Secured Claims,
                             other than ABL Claims, Superpriority Notes Guarantee Claims,
                             Exchange Priority Notes Claims, or First Lien Notes Claims.

                      iii.   Class 3 includes ABL Claims, which are Claims arising under the ABL
                             Credit Agreement.

                      iv.    Class 4 includes Superpriority Notes Guarantee Claims, which are
                             Claims arising under the Superpriority Notes Indenture against Debtors
                             Holdings and Exide Technologies, as guarantors.

                       v.    Class 5 includes Exchange Priority Notes Claims, which are Claims
                             arising under the Exchange Priority and First Lien Notes Indenture
                             relating to the Exchange Priority Notes issued thereunder.

                      vi.    Class 6 includes First Lien Notes Claims, which are Claims arising
                             under the Exchange Priority and First Lien Notes Indenture relating to
                             the First Lien Notes issued thereunder.

                     vii.    Class 7 includes General Unsecured Claims, which are Claims against
                             the Debtors (other than Intercompany Claims and Environmental NPP
                             Claims) that are neither secured by collateral nor entitled to priority
                             under the Bankruptcy Code or any order of the Court.




                                                   21
            Case 20-11157-CSS           Doc 942     Filed 10/12/20    Page 34 of 145




                     viii.   Class 8 includes Environmental NPP Claims, which includes unsecured
                             claims of the Participating Governmental Agencies against the Debtors
                             under Environmental Laws with respect to the Non-Performing
                             Properties.

                      ix.    Class 9 includes Intercompany Claims, which are prepetition Claims
                             against a Debtor held by another Debtor or non-Debtor Affiliate.

                       x.    Class 10 includes Intercompany Interests, which are Interests in a
                             Debtor other than Holdings Equity Interests.

                      xi.    Class 11 includes Holdings Equity Interests, which are Interests in
                             Exide Holdings, Inc.

                     xii.    Class 12 includes Subordinated Securities Claims, which are Claims
                             subject to subordination under section 510(b) of the Bankruptcy Code.

               41.       The classification scheme of the Amended Plan is rational and complies

with the Bankruptcy Code.            Generally, the Amended Plan incorporates a “waterfall”

classification and distribution scheme that strictly follows the statutory priorities prescribed by

the Bankruptcy Code except as provided by the Global Settlement. All Claims and Interests

within a Class have the same or similar rights against the Debtors. The Amended Plan provides

for the separate classification of Claims against and Interests in each Debtor based upon the

differences in legal nature and/or priority of such Claims and Interests.

               42.       In particular, the separate classification of General Unsecured Claims in

Class 7 and Environmental NPP Claims in Class 8 manifestly complies with the requirements of

section 1122. Environmental NPP Claims have different legal rights against the Debtors than

General Unsecured Claims because of the overlay of Environmental Laws. For example, in

connection with abandonment of the Non-Performing Properties, the Debtors may be required to

expend additional funds to satisfy Midlantic Nat’l Bank v. New Jersey Dep’t of Envt’l Prot., 474

U.S. 494 (1986). For this and other reasons, Environmental NPP Claims were always considered

separately during these chapter 11 cases from the outset, including in the Mediators’ Proposal


                                                  22
              Case 20-11157-CSS              Doc 942        Filed 10/12/20        Page 35 of 145




that was accepted by all parties and forms the foundation of the classification scheme in the

Amended Plan.

                 43.      Further, the classification of claims in the Amended Plan poses no risk

whatsoever of gerrymandering votes and manufacturing artificial support for the plan, the

primary concern of courts that have heard challenges to classification schemes in chapter 11

plans. See, e.g. June 8, 2015 Hr’g Tr. at 182:1-18, In re KiOR, Inc., Case No. 14-12514 (CSS)

(Bankr. D. Del. June 8, 2015) [Docket No. 644] (“you can’t [classify similar claims in different

classes] for some sort of illegitimate purpose, and of course, that’s gerrymandering.”). Class 7

and Class 8 are each deemed conclusively to reject the plan, so neither the bifurcation into two

classes nor the classification of California DTSC within Class 8 could possibly manipulate even

a single vote with respect to the Amended Plan

                 44.      Accordingly, the classification scheme of the Amended Plan complies

with section 1122 of the Bankruptcy Code and should be approved.

        C.       Amended Plan Complies with Section 1123(a) of the Bankruptcy Code.

                 45.      Section 1123(a) of the Bankruptcy Code sets forth five applicable

requirements that the proponent of a chapter 11 plan must satisfy.13 See 11 U.S.C. § 1123(a).

The Amended Plan fully complies with each such requirement:

                         i.    The Amended Plan designates Classes of Claims and Classes of
                               Interests as required by section 1123(a)(1). See Amended Plan, § 3.

                        ii.    The Amended Plan specifies whether each Class of Claims or Interests
                               is Impaired or Unimpaired under the Amended Plan and the treatment
                               of each such Impaired Class, as required by sections 1123(a)(2) and
                               1123(a)(3), respectively. See Amended Plan, §§ 3 and 4.


13
     The requirements set forth in sections 1123(a)(6), 1123(a)(7), and 1123(a)(8) of the Bankruptcy Code do not
     apply. Sections 1123(a)(6) and 1123(a)(7) do not apply because the Plan provides for the wind down of the
     Debtors. Section 1123(a)(8) only applies in a case in which the debtor is an individual and thus, is inapplicable
     to these chapter 11 cases.

                                                         23
            Case 20-11157-CSS         Doc 942      Filed 10/12/20     Page 36 of 145




                    iii.   Except as otherwise agreed to by a holder of a particular Claim or
                           Interest, the treatment of each Claim or Interest in each particular
                           Class is the same as the treatment of each other Claim or Interest in
                           such Class, as required by section 1123(a)(4). See Amended Plan, § 4.
                           As explained below, California DTSC’s objection on the basis of
                           section 1123(a)(4) should be overruled. Fundamentally, California
                           DTSC fails to recognize that the Amended Plan offers the same
                           opportunity to all holders of Environmental NPP Claims—settlement
                           or abandonment. That is all that is required to comply with section
                           1123(a)(4) of the Bankruptcy Code. See Del. Tr. Co. v. Energy Future
                           Intermediate Holdings, LLC (In re Energy Future Holding Corp.), 527
                           B.R. 157, 168 (D. Del. 2015) (“[C]ourts have interpreted the same
                           treatment requirement to mean that all claimants in a class must have
                           the same opportunity for recovery.” (quoting In re W.R. Grace & Co.,
                           729 F.3d 311, 327 (3d Cir. 2013)), aff’d, 648 F. App’x 277 (3d Cir.
                           2016).

                    iv.    The Amended Plan provides adequate means for its implementation as
                           required by section 1123(a)(5) through, among other things: (a) the
                           Global Settlement, see Plan § 5.2; (b) the Europe/ROW Sale
                           Transaction, see Amended Plan, § 5.1; (c) the provisions governing
                           distributions under the Amended Plan, see Amended Plan, § 6; (d) the
                           creation and governance of the GUC Trust, see Amended Plan, § 5.3;
                           (e) the creation and governance of the Environmental Response Trust,
                           see Amended Plan, § 5.4; (f) subject to satisfaction of certain
                           conditions, the creation and governance of the Vernon Response Trust,
                           or the abandonment of the Vernon Non-Performing Property, see
                           Amended Plan, §§ 5.5, 5.2; and (g) the wind down of the Debtors with
                           respect to assets that are not sold in the Americas Sale Transaction, the
                           Europe/ROW Sale Transaction, or contributed to the GUC Trust, the
                           Environmental Response Trust, the Vernon Response Trust (or
                           abandoned, if applicable), or the Frisco CDC, see Amended Plan, §
                           5.7.

       D.     Amended Plan Complies with Section 1123(b) of the Bankruptcy Code.

              1.       Plan Permissive Provisions.

              46.      Section 1123(b) of the Bankruptcy Code sets forth permissive provisions

that may be incorporated into a chapter 11 plan. Each provision of the Amended Plan is

consistent with section 1123(b):

                      i.   As contemplated by section 1123(b)(1) of the Bankruptcy Code and
                           pursuant to section 1124 of the Bankruptcy Code, Section IV of the


                                                24
           Case 20-11157-CSS          Doc 942     Filed 10/12/20    Page 37 of 145




                           Amended Plan describes the treatment for Unimpaired Classes and
                           Impaired Classes.

                     ii.   With respect to the Debtors’ executory contracts or unexpired leases,
                           the Amended Plan provides for the assumption or rejection by the
                           Debtors or the Wind Down Estates or the assumption and assignment
                           thereof to the Transferred Entities in accordance with the
                           Europe/ROW Purchase Agreement, the Environmental Response
                           Trust, the Vernon Environmental Response Trust, or the Frisco
                           Governmental Authorities (other than TCEQ), in accordance with the
                           Environmental Settlement Agreement or the Frisco Settlement
                           Agreement, as applicable, and all as contemplated by section
                           1123(b)(2) of the Bankruptcy Code. See Amended Plan, § 8.

                    iii.   As permitted by section 1123(b)(3)(A) of the Bankruptcy Code and
                           explained in greater detail below, (a) the Global Settlement embodied
                           in Section 5.2 of the Amended Plan represents a fair compromise and
                           settlement of claims among the Global Settlement Parties; and
                           (b) Section 10.5 of the Amended Plan provides for a release of Claims
                           and Causes of Action owned by the Debtors’ estates.

                    iv.    As permitted by section 1123(b)(4) of the Bankruptcy Code, the
                           Amended Plan provides for (A) the sale of the Debtors’ Europe/ROW
                           business to the Europe/ROW Purchaser, and (B) the transfer of the
                           Non-Performing Properties to the Environmental Response Trust, the
                           Frisco CDC, and, if applicable, the Vernon Response Trust. This
                           provision is addressed in further detail below.

                     v.    As permitted by section 1123(b)(6) of the Bankruptcy Code, a plan
                           “may include any other appropriate provision not inconsistent with the
                           applicable provisions of [the Bankruptcy Code].” 11 U.S.C. §
                           1123(b)(6). In accordance with section 1123(b)(6) of the Bankruptcy
                           Code, the Amended Plan (a) contains certain release and exculpation
                           provisions consistent with the applicable provisions of the Bankruptcy
                           Code and Third Circuit law, as described in greater detail herein and
                           (b) provides that the Court will retain jurisdiction over all matters
                           arising in and related to these chapter 11 cases.

              2.       The Global Settlement Is An Integral Component of the Amended
                       Plan and Should Be Approved Pursuant to Bankruptcy Rule 9019.

              47.      The Amended Plan incorporates the Global Settlement among the Debtors,

the Settling Governmental Authorities, the Environmental Sureties, the Creditors’ Committee,

and the Consenting Creditors, which collectively hold more than ninety-five percent (95%) of


                                                25
             Case 20-11157-CSS              Doc 942       Filed 10/12/20        Page 38 of 145




Claims entitled to vote. Approval of the Global Settlement is a condition precedent to the

confirmation of the Amended Plan. The approval of the Global Settlement and confirmation of

the Amended Plan will maximize and expedite recoveries to creditors and provide certainty and

finality to the Debtors and all parties in interest. The Amended Plan and the Global Settlement

are the result of intense, good-faith, arm’s-length negotiations with parties in interest and

economic stakeholders, all of which was conducted pursuant to Court-approved Settlement

Procedures and guided by the Mediators. The Global Settlement is the foundation of the

Amended Plan. It is overwhelmingly supported by the Debtors’ economic stakeholders and

should be approved.

                 48.      The Global Settlement is in the best interests of the Debtors and their

Estates because without it, the Debtors would incur significant delay and expense engaging in

what would certainly be lengthy and protracted litigation with the Participating Governmental

Agencies and the Creditors’ Committee.               The Global Settlement entails a fully integrated

compromise and settlement of potential claims related to (i) environmental remediation or

abandonment of the Debtors’ Non-Performing Properties, and (ii) prepetition transactions,

including the June 2019 Financing and the Optimization. See Disclosure Statement, p. 4-7.

                 49.      The Global Settlement, as amended following California DTSC’s

withdrawal, includes the following key terms:14

                    i.    the establishment of a trust for the benefit of holders of Transferred NPP
                          Claims and the appointment of a trustee recommended by the Settling
                          Governmental Authorities. The Environmental Response Trust shall
                          receive (A) title to the Transferred Non-Performing Properties from the
                          Debtors free and clear of all liens, (B) certain causes of action of the
                          Debtors related to the Transferred Non-Performing Properties, and (C) a


14
     The overview of the Global Settlement provided herein is qualified in its entirety by reference to the Amended
     Plan.

                                                       26
                    Case 20-11157-CSS        Doc 942     Filed 10/12/20    Page 39 of 145




                              $7,412,477 settlement payment from the Transferred Entities (to be
                              funded by a loan from the Consenting Creditors to such entities);

                        ii.   the Frisco Governmental Authorities shall receive (A) title to the Frisco
                              Non-Performing Property from the Debtors free and clear of all liens, (B)
                              certain causes of action of the Debtors related to the Frisco Non-
                              Performing Property, and (C) a $100,000 settlement payment from the
                              Transferred Entities (to be funded by a loan from the Consenting Creditors
                              to such entities);

                       iii.   the establishment of a trust for the benefit of holders of Allowed General
                              Unsecured Claims and the appointment of a trustee chosen by the
                              Creditors’ Committee. The GUC Trust shall receive (A) certain causes of
                              action of the Debtors, and (B) a $2,400,000 settlement payment from the
                              Transferred Entities (to be funded by a loan from the Consenting Creditors
                              to such entities);

                       iv.    the release or covenant not to sue, as applicable, of each of the Global
                              Settlement Parties pursuant to the terms of the Environmental Settlement
                              Agreement and the Frisco Settlement Agreement, as applicable; and

                        v.    the support of the Settling Governmental Authorities, the Environmental
                              Sureties, and the Creditors’ Committee for the Disclosure Statement, the
                              Amended Plan, and the Europe/ROW Sale Transaction.

              50.     Moreover, the Global Settlement, as implemented through the Amended Plan,

provides for the transition or abandonment, as applicable, of the Vernon Non-Performing Property based

upon whether California DTSC becomes a Global Settlement Party or, in the absence of such an

election, the occurrence of the Payment Condition and the Vernon Trust Condition, meaning (1) the

Bankruptcy Court approves the release by the California state governmental agencies, including

California DTSC, in favor of the Europe/ROW Purchaser, the Transferred Entities, and the Consenting

Creditors and the Vernon Environmental Trustee and (2) California DTSC reach an agreement providing

covenants substantively identical to those being granted by the Settling Governmental Authorities. The

treatment based upon these conditions is as follows:

                         i.   If California DTSC becomes a Global Settlement Party, a beneficial
                              interest in the Vernon Non-Performing Property will be transferred to
                              California DTSC by way of the Vernon Environmental Trust Beneficial


                                                       27
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 40 of 145




                       Interests and a settlement payment of approximately $2.6 million will be
                       made by the Transferred Entities (See Amended Plan, § 4.8(b).);

                 ii.   If California DTSC does not become a Global Settlement Party but the
                       Payment Condition and the Vernon Trust Condition are satisfied, then the
                       Vernon Non-Performing Property and approximately $2.6 million
                       settlement payment will be transferred to the newly created Vernon
                       Environmental Response Trust, in which California DTSC will receive a
                       beneficial interest (See Amended Plan, §§ 4.8(b), 5.2(e)(i).);

                iii.   If the Payment Condition is satisfied but the Vernon Trust Condition is not
                       satisfied, the Vernon Non-Performing Property will be abandoned and a
                       settlement payment of approximately $2.6 million will be made by the
                       Transferred Entities (See Amended Plan, §§ 4.8(b), 5.2(e)(ii).); and

                iv.    If the Payment Condition is not satisfied, the Vernon Non-Performing
                       Property will be abandoned and California DTSC will receive a first
                       priority lien against such property. See Amended Plan, §§ 4.8(b),
                       5.2(e)(iii).

               51.     Each aspect of the Global Settlement is interdependent and relied upon by

creditors who made material concessions as to their respective positions to enable the

expeditious confirmation of the Amended Plan. A modification to any aspect of the Global

Settlement or the failure to approve the Global Settlement in toto almost certainly will result in

unravelling of the Global Settlement, the Amended Plan and the Europe/ROW Transaction.

Such an occurrence would set back the administration of the chapter 11 cases for an extended

period as the Debtors and their stakeholders get bogged down in the maze of frenzied litigation.

               52.     For the reasons set forth below, the Debtors respectfully submit that the

Court should approve the Global Settlement.

           a. Applicable Legal Standard


               53.     Section 1123(b)(3) of the Bankruptcy Code provides that a “plan may

provide for the settlement or adjustment of any claim or interest belonging to the debtor or to the

estate.” 11 U.S.C. § 1123(b)(3)(A).       As part of the restructuring process, the Court “may


                                                28
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 41 of 145




approve a compromise or settlement” under Bankruptcy Rule 9019(a), and “[t]he standards for

approval of a settlement under section 1123 are generally the same as those under Rule 9019[.]”

In re Coram Healthcare Corp., 315 B.R. 321, 334-35 (Bankr. D. Del. 2004). To be approved, a

settlement need only be “fair and equitable.” In re Capmark Fin. Grp. Inc., 438 B.R. 471, 514

(Bankr. D. Del. 2010) (citing Protective Comm. for Indep. Stockholders of TMT Trailer Ferry,

Inc. v. Anderson, 390 U.S. 414, 424 (1968)); see also In re Marvel Ent. Grp., Inc., 222 B.R. 243,

249 (D. Del. 1998) (“[T]he ultimate inquiry [is] whether ‘the compromise is fair, reasonable, and

in the interest of the estate.’”) (quoting In re Louise’s, Inc., 211 B.R. 798, 801 (D. Del. 1997)).

Namely, a settlement must be “fair and equitable.” TMT Trailer Ferry, 390 U.S. at 424.

               54.    In making this determination, it is not necessary for a court to conduct a

“mini-trial” of the facts or the merits of the underlying disputes to be settled or “decide the

numerous questions of law or fact raised by litigation.” Capmark, 438 B.R. at 515 (“[T]he Court

is not required to conduct a full evidentiary hearing as a prerequisite to approving a

compromise.”); see also In re Penn Cent. Transp. Co., 596 F.2d 1127, 1146 (3d Cir. 1979)

(explaining that a court need only consider those facts that are necessary to enable it to evaluate

the settlement and to make an informed and independent judgment about the settlement).

Instead, the court “should canvas the issues to determine whether the settlement falls above the

lowest point in the range of reasonableness.” Capmark, 438 B.R. at 515; see also In re Adelphia

Commc’ns Corp., 368 B.R. 140, 242 (Bankr. S.D.N.Y. 2007) (“[A] bankruptcy court need not be

aware of or decide the particulars of each individual claim resolved by the settlement agreement,

or assess the minutia of each and every claim; rather, the court need only canvass the issues and

see whether the settlement falls below the lowest point in the range of reasonableness.”) (internal




                                                29
               Case 20-11157-CSS         Doc 942       Filed 10/12/20   Page 42 of 145




quotation marks omitted), appeal dismissed, 371 B.R. 660 (S.D.N.Y. 2007), aff’d, 544 F.3d 420

(2d Cir. 2008).

                  55.    In the Third Circuit, when evaluating whether the settlement is fair and

equitable and above the lowest point in the range of reasonableness, courts consider the

following four factors:

                    i.   the probability of success in litigation;

                   ii.   the likely difficulties in collection;

                  iii.   the complexity of the litigation involved, and the expense, inconvenience
                         and delay necessarily attending it; and

                   iv.   the paramount interest of the creditors.

See Capmark, 438 B.R. at 515 (quoting Myers v. Martin (In re Martin), 91 F.3d 389, 393 (3d

Cir. 1996)).

                  56.    In addition to the Martin factors, a court should defer to the debtor’s

business judgment “so long as there is a legitimate business justification for [its] action.” Coram

Healthcare, 315 B.R. at 330 (citing Martin, 91 F.3d at 395); see also JPMorgan Chase Bank,

N.A. v. Charter Commc’ns Operating, LLC (In re Charter Commc’ns), 419 B.R. 221, 252

(Bankr. S.D.N.Y. 2009) (explaining that while the “approval of a settlement rests in the Court’s

sound discretion, the debtor’s business judgment should not be ignored”), appeal dismissed sub

nom. R2 Invs. LDC v. Charter Commc’ns, Inc. (In re Charter Commc’ns, Inc.), 449 B.R. 14

(S.D.N.Y. 2011), aff’d, 691 F.3d 476 (2d Cir. 2012); see e.g., In re Glob. Indus. Techs., Inc., No.

02-21626-JKF, 2013 WL 587366, at *11 (Bankr. W.D. Pa. Feb. 13, 2013) (“The Settlements are

fair and equitable and a proper exercise of the Debtors’ business judgment because they enable

the Debtors to consummate the [plan] and to reorganize their business operations, while at the

same time avoiding complex, expensive and protracted litigation with uncertain outcomes that


                                                    30
            Case 20-11157-CSS          Doc 942      Filed 10/12/20     Page 43 of 145




could cripple the Debtors' ability to reorganize.”). In considering whether to approve a

settlement, courts should exercise their discretion “in light of the general public policy favoring

settlements.” Capmark, 438 B.R. at 515 (quoting In re Hibbard Brown & Co., 217 B.R. 41, 46

(Bankr. S.D.N.Y. 1998); see also Will v. Nw. Univ. (In re Nutraquest, Inc.), 434 F.3d 639, 644

(3d Cir. 2006) (“Settlements are favored, but the unique nature of the bankruptcy process means

that judges must carefully examine settlements before approving them.”).              Finally, when

evaluating the settlement, courts look to “whether the settlement as a whole is reasonable.” In re

Wash. Mut., Inc., 442 B.R. 314, 329 (Bankr. D. Del. 2011) (“[E]ach part of the settlement must

be evaluated to determine whether the settlement as a whole is reasonable. This is not to say,

however, that this is a mere math exercise comparing the sum of the parts to the whole. Rather,

the Court recognizes that there are benefits to be recognized by a global settlement of all

litigation . . . that may recommend a settlement that does not quite equal what would be a

reasonable settlement of each part separately.”); see also In re NII Holdings, Inc., 536 B.R. 61,

105 (Bankr. S.D.N.Y. 2015) (“[A]s mandated by precedent, the Court will undertake its own

analysis of each component of the Settlement . . . and of the Settlement as a whole . . . .”).

               57.     For the reasons stated below, the Global Settlement is fair and equitable

and falls above the lowest point in the range of reasonableness.

           b. Balance Between Possibility of Success in Litigation and Future Benefits of
              Global Settlement Weighs in Favor of Global Settlement.

               58.     It is indisputable that if the Global Settlement is not implemented under

the Amended Plan, the Debtors would incur significant delay and expense engaging in lengthy

and protracted litigation.    Litigating the claims resolved by the Global Settlement would

unnecessarily prolong these chapter 11 cases and substantially delay or preclude the Debtors’

ability to successfully consummate Amended Plan and the Europe/ROW Sale Transaction. Given


                                                 31
            Case 20-11157-CSS         Doc 942      Filed 10/12/20     Page 44 of 145




the Debtors’ limited resources, extensive litigation over all of the issues resolved by the Global

Settlement could result in the Debtors’ inability to satisfy administrative and priority claims, the

possibility that all or some of the twenty-two (22) Non-Performing Properties subject to the

Global Settlement are unable to be orderly transitioned and unnecessary risk to the Debtors’

European/ROW operations to continue as a going concern. Indeed, the Debtors and their estates

have already avoided significant costs by virtue of securing the recommendation of the Global

Settlement by the Global Settlement Parties nearly two (2) months ago.

               59.     The Global Settlement is the result of extensive analysis by the Debtors

and their advisors and is entered into on a fully informed basis by the Global Settlement Parties,

including the Debtors, the Creditors’ Committee, and the Settling Governmental Authorities,

with respect to potential claims against the Consenting Creditors, Transferred Entities and their

related parties. As explained below, the Debtors and Creditors’ Committee each undertook an

extensive and independent evaluation of potential estate causes of action arising from various

prepetition transactions involving the Consenting Creditors. The Debtors and the Creditors’

Committee each independently came to the same conclusion that such claims would be difficult

to succeed on and would require extensive litigation. Accordingly, the Debtors concluded that

the value and benefits offered by the Global Settlement—e.g., full payment of administrative and

priority claims, $2.4 million for General Unsecured Claims, resolution of environmental

disputes, and preservation of the Debtors’ foreign businesses on a going concern basis—far

outweighed the alternative of extended and expensive litigation with no certainty of recovery, let

alone the recovery and benefits offered by the Global Settlement. See, e.g., In re Woodbridge

Grp. of Cos., LLC, 592 B.R. 761, 774 (Bankr. D. Del. 2018) (finding factor favored approval of




                                                32
            Case 20-11157-CSS           Doc 942      Filed 10/12/20   Page 45 of 145




settlement because “lengthy and expensive litigation on a variety of fronts . . . would eat up the

successful litigants’ ability to recover on their claims”).

           c. Difficulties in Collection.

               60.     As explained above, the claims resolved by the Global Settlement have

been fully investigated by the Subcommittee and the Creditors’ Committee, with both estate

fiduciaries concluding that successfully litigating the claims on the merits would be very

challenging and is outweighed by the certainty and value offered to Debtors and their estates by

the Global Settlement. Moreover, as a practical matter, any recovery to creditors, which is

highly uncertain, would take years to achieve. The potential claims have not yet been litigated;

while they have been analyzed, no complaint has been filed, let alone has litigation progressed.

As a result, the potential claims are nowhere close to the collection stage. Moreover, even

assuming eventual success in litigation, a judgment by any court likely would be subject to

multiple layers of appellate review. Such review could, of course, delay not only the Debtors’

ability to collect on a judgment, but also the Debtors’ more basic need to resolve these cases and

require expenditure of valuable (and finite) estate assets.

               61.     Were the Debtors to litigate any of the claims or causes of action subject

to the Global Settlement, they would face difficulty in collecting and distributing the proceeds of

such claims or causes of action to creditors. As set forth herein, the claims and causes of action

are complex and would likely take substantial time to resolve. Litigating these claims would

certainly involve lengthy discovery, trials, and appeals, all at the expense and delay of creditor

recoveries. The Global Settlement represents a source of funds, available on the Effective Date.

           d. Complexity of Litigation.

               62.     In general, settlements are favored in bankruptcy. In re Filene’s Basement,

LLC, Case No. 11-13511 (KJC), 2014 WL 1713416, at *5 (Bankr. D. Del. Apr. 29, 2014). This

                                                  33
            Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 46 of 145




policy preference reflects the reality that the delays, complexity, and cost associated with

litigation can erode and potentially eliminate stakeholder recoveries—separate and apart from

the risk generally inherent in litigation. See Nellis v. Shugrue, 165 B.R. 115, 124 (S.D.N.Y.

1994). In this regard, the Third Circuit has recognized that compromises are favored precisely to

“minimize litigation and expedite the administration of a bankruptcy estate.” Myers v. Martin (In

re Martin), 91 F.3d 389, 393 (3d Cir. 1996).

               63.     This convention is particularly relevant in these chapter 11 cases, not only

because of the limited resources available to the Debtors’ Estates, but also in large part due to the

expansive set of disputes that are resolved by the Global Settlement and the complexity of the

issues at play. Each of the Participating Governmental Authorities (including California DTSC)

and the Creditors’ Committee could seek to assert Claims that, absent the comprehensive and

efficient resolution achieved by the Global Settlement, would require extensive, costly, and

complicated litigation that would inevitably bleed the Estates’ dry of the little remaining liquidity

they currently have.

               64.     The environmental legal issues related to remediation and transitioning of

the Non-Performing Property are vast. In a preview of what litigation related to even a single

Non-Performing Property might look like, California DTSC served the Debtors with discovery

requests related to the Vernon Non-Performing Property dating back to 1922. In response, the

Debtors produced nearly 20,000 documents and records. Extrapolated over an additional twenty-

one (21) Non-Performing Properties—each of which is subject to jurisdictional enforcement of

environmental laws by separate state agencies—the complexity and breadth of this potential

litigation is difficult to fathom for any company, let alone a bankrupt debtor with extremely




                                                 34
             Case 20-11157-CSS         Doc 942      Filed 10/12/20    Page 47 of 145




limited capital resources and a long line of creditors awaiting distribution of their share of those

resources.

                65.    If the weight of environmental litigation were not enough, absent the

Global Settlement the Debtors would also be faced with litigation of estate claims that could be

brought. The June 2019 Financing and the Optimization involve numerous issues of detailed

fact and law, some of which would present litigation challenges for the Debtors. The complexity

of these facts is evidenced by the substantial volume of documents and information that the

Subcommittee and the Creditors’ Committee each collected and reviewed in connection with

their respective investigations. Notwithstanding the investigations, litigation on these issues

would require extensive discovery and pretrial proceedings, and a lengthy trial. This necessarily

would require significant expense to prosecute.

                66.    As noted above, the Debtors do not have the resources to pay these

litigation expenses. Moreover, lengthy litigation would delay any recoveries to the Debtors’

creditors, without any assurance of eventual collection on the potential claims. See Woodbridge,

592 B.R. at 774 (benefits of plan settlement “heavily outweighs the lengthy and costly litigation

that lies in wait if the settlements are not approved”).

             e. The Global Settlement Is In the Paramount Interests of Creditors.

                67.    The Global Settlement is in the best interests of the Debtors’ creditors

because it maximizes creditors’ recoveries under the Amended Plan and resolves significant

issues without litigation that would otherwise significantly prolong these chapter 11 cases. Two

of the Debtors’ primary stakeholders—the Settling Governmental Authorities and the Creditors’

Committee—both participated in the Global Settlement negotiations and ultimately decided that

the method in which the Mediator’s Proposal, as implemented by Global Settlement contained in

the Amended Plan, fairly addressed their respective claims and was in their best interests.

                                                  35
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 48 of 145




               68.    In addition, the Creditors’ Committee undertook an independent analysis

with respect to the potential value of claims and causes of action by the Debtors on account of

the June 2019 Financing and the Optimization and based on such diligence, ultimately

determined that the value derived from entering into the Global Settlement—namely, the

establishment of the GUC Trust and the value of the GUC Trust Assets—outweighed the risk

associated with litigating any potential claims.        Notably, the PBGC—the largest non-

environmental unsecured creditor of the Debtors—now also supports the Global Settlement and

the Amended Plan.

               69.    For the reasons stated herein, the Debtors submit that the Global

Settlement was the result of arm’s length and good faith negotiations and represents the best path

forward to avoid protracted and costly litigation to the detriment of all creditors and parties in

interest. Accordingly, the Global Settlement falls well within the range of reasonableness, is fair

and equitable under the Martin factors, and should be approved.

               3.     Columbus NPP Termination Documents Should Be Approved.

               70.    As of the Commencement Date, the Debtors were party to a partnership

with a public body, the Development Authority of Columbus, Georgia (the “Columbus

Development Authority”), pursuant to which the Columbus Development Authority issued to

Exide Technologies LLC (“Exide Technologies”) taxable revenue bonds (the “Bonds”), which

the Debtors used to finance the development of the Debtors’ property located in Columbus,

Muscogee County, Georgia (the “Columbus Non-Performing Property”). In accordance with

the issuance of the Bonds, the Debtors conveyed title to a portion of the Columbus Non-

Performing Property site to the Columbus Development Authority. In turn, Exide Technologies

and the Columbus Development Authority entered into a lease-back agreement pursuant to

which the Columbus Development Authority became the lessor and the Debtors became the

                                                36
            Case 20-11157-CSS           Doc 942      Filed 10/12/20      Page 49 of 145




lessee of the Columbus Non-Performing Property.                  Lease payments made by Exide

Technologies, as the lessee, were made directly to Exide Technologies, as holder of the Bonds,

through accounting book entries, rather than to the Columbus Development Authority, as lessor,

since Exide Technologies was the ultimate economic beneficiary of the lease payments. This

series of transactions was captured in a lease financing agreement and a bond purchase

agreement, each dated as of July 1, 2011 (the “Lease and Bond Purchase Agreements”).

                71.     Pursuant to the Amended Plan, the Debtors have agreed to transfer the

Columbus Non-Performing Property to the Environmental Response Trust as part of the

Environmental Settlement Agreement. To facilitate this transfer, the Debtors seek authority

pursuant to the Amended Plan to take the following actions in accordance with the Columbus

NPP Termination Documents:

                   i.   enter into the Columbus Non-Performing Property Termination
                        Documents appended as Exhibit 6 to the Plan Supplement, including the
                        Agreement Regarding Termination Documents, dated September 9, 2020
                        (the “Bond Termination Agreement”);

                  ii.   terminate the Lease and Bond Purchase Agreements, including any
                        security documentation related thereto;

                 iii.   abandon the Bonds issued in connection with the development of the
                        Columbus Non-Performing Property; and

                 iv.    take all other actions necessary to consummate the transactions
                        contemplated by the Columbus NPP Termination Documents.

                72.     To facilitate the transfer of the Columbus Non-Performing Property to the

Environmental Response Trust “free of all liens, charges, encumbrances, and Interests,” the

Debtors request that the Court approve the rejection of the Lease as a sound exercise of the

Debtors’ business judgment in accordance with section 365(a) the Bankruptcy Code,15 and


15
     See, e.g., Grp. of Inst. Inv’rs, Inc. v. Chicago, Milwaukee, St. Paul & Pac. R.R. Co., 318 U.S. 523,
     550 (1943) (noting “the question whether a lease should be rejected . . . is one of business

                                                   37
              Case 20-11157-CSS              Doc 942        Filed 10/12/20        Page 50 of 145




further request authority to abandon the Bonds in accordance with sections 105(a) and 554(a) of

the Bankruptcy Code. The Debtors, in their discretion, have determined that the Lease is no

longer necessary for, or beneficial to, the Estates and imposes unnecessary expenses on the

Estates. Further, the value of the Bonds was solely derived from the series of transactions

contained in the Lease and Bond Purchase Agreements, which enabled the Debtors to generate

funds to finance the development of the Columbus Non-Performing Property. The Bonds do not

represent any inherent value to any third party purchaser, since no such purchaser could become

a lessee on the Columbus Non-Performing Property. As such, the Bonds do not hold any market

value, cannot realistically be sold, and are of inconsequential value to the Estates, and as such

their abandonment should be approved.

                 4.        Plan Releases Should Be Approved.

                 73.       The Amended Plan, Europe/ROW Purchase Agreement, Environmental

Settlement Agreement, and Frisco Settlement Agreement provide for four (4) categories of

releases:

                      i.   The Amended Plan provides for releases of claims held by: (a) the Debtors
                           and their Estates, including those that the Creditors’ Committee could seek
                           to assert, against the Released Parties and their Related Parties,16 (the


     judgment.”); Nat’l Lab. Rels. Bd. v. Bildisco & Bildisco (In re Bildisco), 682 F.2d 72, 79 (3d Cir.
     1982), aff’d, 465 U.S. 513 (1984) (“The usual test for rejection of an executory contract is simply
     whether rejection would benefit the estate, the ‘business judgment’ test.”); see also L.R.S.C. Co. v.
     Rickel Home Ctrs., Inc. (In re Rickel Home Ctrs., Inc.), 209 F.3d. 291, 298 (3d Cir. 2000); In re HQ
     Glob. Holdings, Inc., 290 B.R. 507, 511 (Bankr. D. Del. 2003). In applying the business judgment
     standard, bankruptcy courts give deference to a debtor’s decision to assume or reject leases.
16
     As defined in Section 1.137 of the Amended Plan, “Released Parties” means “collectively: (a) the Debtors, (b)
     each of the Consenting Creditors, (c) the Trustees, (d) the Europe/ROW Purchaser, (e) the Transferred Entities,
     (f) each of the DIP Lenders and the DIP Agent, (g) the Creditors’ Committee and each of its members in their
     capacity as such, and with respect to each of the foregoing entities in clauses (a) through (g), such Entities’
     respective Related Parties.”
     As defined in Section 1.167 of the Amended Plan, “Related Parties” means “with respect to any Exculpated
     Party or Released Party: (a) such Entities’ successors and assigns, subsidiaries, Affiliates, managed accounts or
     funds, (b) all of their respective current and former officers, directors, principals, stockholders (and any fund
     managers, fiduciaries or other agents of stockholders with any involvement with the Debtors), members,

                                                         38
              Case 20-11157-CSS              Doc 942       Filed 10/12/20         Page 51 of 145




                           “Estate Releases”), see Amended Plan, § 10.5, (b) the Seller Parties, as
                           such term is defined in, and pursuant to, the Europe/ROW Purchase
                           Agreement (the “Debtor Seller Parties Releases”), (c) the Debtors and
                           their Estates pursuant to the Environmental Settlement Agreement and the
                           Frisco Settlement Agreement (the “Global Settlement Releases” and,
                           together with the Estate Release and the Debtor Seller Parties Releases,
                           the “Debtor Releases”);

                    ii.    consensual releases of the Released Parties by the holders of Claims who
                           (a) are deemed to have accepted the Amended Plan, (b) were entitled to
                           vote and either (1) accepted the Amended Plan or (2) rejected the
                           Amended Plan or abstained from voting but did not opt out of the release
                           (the “Consensual Third Party Releases”). Notably, no parties entitled to
                           vote rejected the Amended Plan. Creditors holding 20.72% of the debt in
                           the Voting Classes abstained from voting on the Amended Plan and opted
                           out of the Third Party Releases and therefore are not subject thereto.17

                   iii.    non-consensual releases by holders of General Unsecured Claims and
                           California state environmental agencies, including California DTSC (as
                           the only government agency that has not executed the Environmental
                           Settlement Agreement) (collectively, the “California Environmental
                           Agencies”) solely in favor of the Europe/ROW Purchaser, the Transferred
                           Entities, the Consenting Creditors and the Trustees (the “Non-Consensual
                           Third Party Releases”, together with the Consensual Third Party
                           Releases, the “Third Party Releases”, and both together with the Debtor
                           Releases, the “Plan Releases”), see Amended Plan, § 10.6; and

                   iv.     consensual releases and covenants not to sue among the parties to the
                           Environmental Settlement Documents. See Environmental Settlement
                           Agreement, Art. IX; Frisco Settlement Agreement, Art. VIII.

                           a.       California’s Misunderstanding of the Plan Releases.

                  74.      As an initial matter, the Debtors must correct California DTSC’s complete

misunderstanding of the releases provided for by the Amended Plan and the Environmental

Settlement Agreement. For the convenience of the Court, attached hereto as Exhibit B is a



     partners, employees, agents, advisory board members, financial advisors, attorneys, accountants, investment
     bankers, consultants, representatives, management companies, fund advisors and other professionals, solely to
     the extent such persons and entities acted on the behalf of the Released Parties in connection with the matters
     as to which exculpation or releases are provided in the Plan, and (c) such persons’ respective heirs, executors,
     estates, servants and nominees; provided, that the Former Officers and Directors of the Debtors shall not be
     “Related Parties.”.”
17
     See Voting Certification at ¶ [11].

                                                        39
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 52 of 145




correct summary of the releases actually applicable to the California Environmental Agencies

pursuant to the Amended Plan and a comparison to the Environmental Settlement Agreement.

First and foremost, the Nonconsensual Third Party Release applicable to the California

Environmental Agencies (and General Unsecured Creditors) only apply to claims against the

Consenting Creditors, the Transferred Entities, the Europe/ROW Purchaser, and the Trustees.

Period. Full stop. See Amended Plan § 10.6(f):

               As of the Effective Date…the Released Parties shall be deemed
               conclusively, absolutely, unconditionally, irrevocably and forever,
               released, and discharged by each of the following:… solely with
               respect to (i) the Europe/ROW Purchaser, the Transferred
               Entities, and the Consenting Creditors, all holders of General
               Unsecured Claims and Environmental NPP Claims, and (ii) the
               Trustees, all California state governmental agencies, including the
               California DTSC, that have jurisdiction regarding the enforcement
               of Environmental Laws).

(emphasis added).

               75.    In fact, unlike the Settling Governmental Authorities—who are providing

covenants not to sue not only to the Europe/ROW Purchaser, the Transferred Entities, and the

Consenting Creditors, but also to the Debtors, their related parties and the related parties of the

Consenting Creditors—the release applicable to the California Enforcement Agencies in Section

10.6(f) of the Amended Plan does not extend to such parties. California DTSC also argues that,

in light of various carve-outs, the Settling Governmental Authorities’ covenants not to sue the

Debtors in the Environmental Settlement Agreement are narrower than the Plan Releases

applicable to the California Environmental Agencies. See California DTSC Objection ¶ 64. But

exactly the opposite is true: the Amended Plan does not even provide for releases of the Debtors

or their Related Parties (or the Related Parties of the Consenting Creditors) by the California

Environmental Agencies.



                                                40
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 53 of 145




              76.     Moreover, the scope of the releases that the Settling Governmental

Authorities are providing to the Consenting Creditors, Transferred Entities, Europe/ROW

Purchaser, and Trustees are substantively the same as the scope of the nonconsensual releases

applicable to the California Environmental Agencies. For the avoidance of any doubt, the

Debtors have included the following language in the Amended Plan:

              For the avoidance of doubt, the scope of any releases provided by
              any California Environmental Agency that has jurisdiction
              regarding the enforcement of Environmental Laws, including the
              California DTSC, pursuant to this Section 10.6 of the Plan shall
              not be construed or deemed to be any broader than the scope of the
              covenants not to sue set forth in paragraph 45(b) of the
              Environmental Settlement Agreement provided by the Settling
              Governmental Authorities.

              77.     California DTSC also takes issue with the Debtor releases provided in

Section 10.5 of the Amended Plan, alleging specifically that “the Plan includes releases

applicable to DTSC in Sections 10.5 and 10.6 that are far broader and more burdensome than

those agreed to by the Settling Governmental Authorities in the Environmental Settlement

Agreement.” See California DTSC Objection ¶ 20. This evinces a complete misunderstanding

of the difference between debtor releases and third-party releases. The releases contained in

Section 10.5 of the Amended Plan pertain only to claims held by the Debtors, not against the

Debtors. The California Enforcement Agencies are not releasing the Debtors pursuant to Section

10.5 of the Amended Plan.

              78.     Needless to say, despite California DTSC’s blatantly incorrect complaints

to the contrary, the releases applicable to the California Enforcement Agencies are substantively

the same in scope and cover only a subset of the parties benefitting from covenants not to sue by

the Settling Governmental Authorities. Accordingly, the California Enforcement Agencies are

actually treated better—not worse—under the Amended Plan.


                                               41
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 54 of 145




                      b.      Debtor Releases Are Appropriate and Should Be Approved.

               79.     The Debtor Releases are an integral component of the Amended Plan and

comply with the Bankruptcy Code and applicable law. The overwhelming support for the

Amended Plan, including the Debtor Releases, by the Creditors’ Committee and the Settling

Governmental Authorities—following their own due diligence and independent analysis—are

compelling evidence that the Debtor Releases should be approved. All creditors received notice

of the Plan Releases and their right to object to such releases. Only California DTSC has raised

a concern with respect to the Debtor Releases. This is a significant endorsement of the Debtor

Releases that the Court should not overlook. In particular, it reinforces and affirms the Debtors’

determination—led by their independent subcommittee—that the Debtor Releases are in the best

interests of the Debtors’ estates. See In re Master Mortg. Inv. Fund, Inc., 168 B.R. 930, 938

(Bankr. W.D. Mo. 1994) (stating that creditor approval of a release is “the single most important

factor” to determine whether a release is appropriate). Accordingly, for these reasons and for the

reasons set forth below, the Debtor Releases should be approved.

                             i.       Applicable Legal Standard.


               80.    Pursuant to section 1123(b)(3)(A), a debtor may release claims under a

Chapter 11 plan “if the release is a valid exercise of the debtor’s business judgment, is fair,

reasonable, and in the best interests of the estate.” U.S. Bank Nat’l Assoc. v. Wilmington Tr. Co.

(In re Spansion, Inc.), 426 B.R. 114, 143 (Bankr. D. Del. 2010), appeal dismissed, 2011 WL

3420441 (D. Del. Aug. 4, 2011); see also In re Aleris Int’l, Inc., Case No. 09-10478 (BLS), 2010

WL 3492664, at *20 (Bankr. D. Del. May 13, 2010) (finding that where a debtor release is “an

active part of the plan negotiation and formulation process, it is a valid exercise of the debtor’s




                                                42
            Case 20-11157-CSS          Doc 942      Filed 10/12/20     Page 55 of 145




business judgment to include a settlement of any claims a debtor might own against third parties

as a discretionary provision of a plan”).

               81.     As an exercise of its business judgment, a debtor’s decision to release

claims against third parties under a plan is afforded deference. See, e.g., Spansion, 426 B.R. at

140 (“It is not appropriate to substitute the judgment of the objecting creditors over the business

judgment of the Debtors . . . .”); In re Marvel Ent. Grp., Inc., 273 B.R. 58, 78 (D. Del. 2002)

(“[U]nder the business judgment rule . . . a court will not interfere with the judgment of a board

of directors unless there is a showing of gross and palpable overreaching. Thus, under the

business judgment rule, a board’s decisions will not be disturbed if they can be attributed to any

rational purpose and a court will not substitute its own notions of what is or is not sound business

judgment.”) (internal quotation marks and citations omitted). Additionally, under Third Circuit

precedent, a release by a debtor is appropriate if, in the debtor’s judgment, any claims of the

estate being released are of only marginal viability. See In re PWS Holding Corp., 228 F.3d 224,

242 (3d Cir. 2000) (approving release by debtor of potential avoidance claims in connection with

a prepetition leveraged recapitalization because the claims were “of only marginal viability” and

not worth pursuing).

               82.     When evaluating a debtor’s release of claims, some courts in this district

also have considered the following non-exclusive and disjunctive list of factors set forth in In re

Zenith Elecs. Corp., 241 B.R. 92 (Bank D. Del. 1999) (the “Zenith Factors”), which were first

articulated as the standard for a third party release: (i) an identity of interest between the debtor

and the third party, such that a suit against the non-debtor is, in essence, a suit against the debtor

or will deplete assets of the estate; (ii) substantial contribution by the non-debtor of assets to the

reorganization; (iii) the essential nature of the injunction to the reorganization to the extent that,



                                                 43
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 56 of 145




without the injunction, there is little likelihood of success; (iv) an agreement by a substantial

majority of creditors to support the injunction, specifically if the impacted class or classes

“overwhelmingly” votes to accept the plan; and (v) [a] provision in the plan for payment of all or

substantially all of the claims of the class or classes affected by the injunction. Id. at 110; see

also In re Indianapolis Downs, LLC, 486 B.R. 286, 303–04 (Bankr. D. Del. 2013) (“These

factors are neither exclusive nor are they a list of conjunctive requirements.”); In re Wash. Mut.,

Inc., 442 B.R. 314, 346 (Bankr. D. Del. 2011) (stating that the Zenith Factors “simply provide

guidance in the [c]ourt’s determination of fairness”); In re Exide Techs., 303 B.R. 48, 72 (Bankr.

D. Del. 2003) (finding that Zenith Factors are not exclusive or conjunctive requirements). As a

list of non-conjunctive factors, these factors provide a way of “weighing the equities of the

particular case after a fact-specific review.” Indianapolis Downs, 486 B.R. at 303.

               83.      Here, because approval of the Debtor Releases was both a valid exercise

of the Debtors’ business judgment and appropriate under the Zenith Factors, the Debtor Releases

should be approved.

                             ii.      Approval of the Debtor Releases Is a Valid Exercise of the
                                      Debtors’ Business Judgment.

               84.      The Special Committee approved the Debtor Releases in conjunction with

the Global Settlement after an extensive and thorough investigation conducted by an independent

subcommittee of the Special Committee (the “Subcommittee”) in close coordination with the

Creditors’ Committee.

               85.      The Subcommittee Investigation and its Coordination with the Creditors’

Committee. The Subcommittee was created to investigate, evaluate, and control the disposition

or resolution of any claims associated with prepetition affiliate transactions including the June

2019 Financing and the Optimization (the “Prepetition Transactions”). Tepner Decl. ¶ 8.


                                                44
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 57 of 145




Harvey Tepner, the sole member of the Subcommittee since its formation on April 3, 2020, is a

highly qualified and experienced independent director. Id. ¶¶ 3, 4, 5, 8. He has served as an

independent director, restructuring expert, strategic advisor, and private investor in a variety of

situations. Id. ¶ 3. In addition to sitting on the Board of Exide Holdings, Inc., he has served as

an independent director on numerous other boards, including the board of Core-Mark Holding

Company (NASDAQ: CORE), one of the largest consumer merchandise distributors in North

America, and Village Roadshow Entertainment Group (BVI) Limited, a producer and co-

financier of film and TV entertainment. Id. ¶ 4. His experience also includes working as a

senior executive of WL Ross & Co. LLC, an alternative asset manager and private equity firm.

Id. ¶ 5. Prior to joining the board of Holdings (the “Board”), Mr. Tepner had no business or

personal relationship with Exide or its management. Id. ¶ 6. Mr. Tepner had met some of the

Consenting Creditors through the years on other occasions in meetings with large groups of

creditors for companies in which he was involved or at conferences or social events. Id.

               86.    The Subcommittee oversaw the investigation and engaged and directed

Weil to lead the investigation in evaluating the viability of any potential claims and causes of

action related to the Prepetition Transactions.      Tepner Decl. ¶ 10.      The Subcommittee’s

investigation took place over approximately four months (from April through July 2020) and

included extensive factual and legal analysis. Id. On behalf of the Subcommittee, Weil first

requested and received pertinent information and documents from the Company and its legal and

financial advisors, and subsequently reviewed thousands of documents. Id. Weil next conducted

interviews necessary to understand the Prepetition Transactions and to evaluate potential claims

in connection with them.      Id.   Weil conducted twenty-four (24) interviews in total.        Id.

Interviewees included all board members at the time the Prepetition Transactions were approved,



                                                45
              Case 20-11157-CSS              Doc 942       Filed 10/12/20         Page 58 of 145




relevant current and former management of the Company, the Company’s legal and financial

advisors in connection with the Prepetition Transactions, and the Company’s third party auditor.

Id. The Subcommittee also engaged independent financial advisors Ankura and Houlihan Lokey

to assist with the investigation of the June 2019 Financing and Optimization, respectively. Id.18

                 87.      Significantly, the Subcommittee conducted its investigation in close

coordination with the Creditors’ Committee, which conducted its own contemporaneous

investigation of the Prepetition Transactions.                 Tepner Decl. ¶ 12.             As a result, the

Subcommittee’s investigation was fully transparent to counsel for the Creditors’ Committee,

Lowenstein Sandler LLP (“Lowenstein”). Id. Thousands of documents were shared with the

Creditors’ Committee’s advisors pursuant to a Confidentiality Agreement as well as a Common

Interest Agreement.        Id.   Lowenstein and its financial advisor, AlixPartners LLP, actively

participated in most of the interviews and were provided with detailed verbal summaries and

updates of interviews that preceded their involvement or were with the Company’s legal advisors

at the time of the Prepetition Transactions. Id. ¶ 13. Weil, on behalf of the Subcommittee, and

Lowenstein, on behalf of the Creditors’ Committee, also engaged in periodic and open

discussions in connection with the investigation of the Prepetition Transactions.                        Id. ¶ 14.

Towards the end of their respective investigations, Weil, on behalf of the Subcommittee, and

Lowenstein, on behalf of the Creditors’ Committee, exchanged their preliminary conclusions,

which were consistent in all material respects. Id. ¶ 15.


18
     Before the investigation began, the Subcommittee analyzed whether there were any conflicts of interest with
     respect to the engagements of Weil, Houlihan Lokey, and Ankura and determined there were none. Id. ¶ 9.
     Weil did not represent the Company in connection with any of the Prepetition Transactions. Id. Houlihan
     Lokey was able to assist with the evaluation of the Optimization since it did not serve as the financial advisor
     on that transaction. Id. For purposes of evaluating the June 2019 Financing (which Houlihan Lokey had
     worked on), Ankura was used to analyze that transaction utilizing a team that was separate from Chief
     Restructuring Officer Roy Messing and his team. Id. Ankura did not serve as the financial advisor on either
     the June 2019 Financing or the Optimization. Id.

                                                        46
             Case 20-11157-CSS        Doc 942     Filed 10/12/20      Page 59 of 145




                88.    After its nearly four month investigation, the Subcommittee did not

identify any valuable, colorable claims or causes of action belonging to the Debtors related to the

Prepetition Transactions or to the conduct of the Company’s directors and officers in connection

with the Prepetition Transactions. Id. ¶ 16. The Subcommittee’s investigation analyzed the

viability of potential claims including for actual fraudulent conveyance, constructive fraudulent

conveyance, breach of fiduciary duty, and equitable subordination with respect to the June 2019

Financing, as well as for actual fraudulent conveyance, constructive fraudulent conveyance,

breach of fiduciary duty, and unlawful distribution with respect to the Optimization. Id. The

Subcommittee determined that the Debtors’ unsecured creditors, including environmental

creditors, suffered no damages as a result of the Prepetition Transactions. Id. Moreover, as to

any potential claims for breach of fiduciary duty with respect to the Prepetition Transactions, the

Subcommittee determined that the business judgment standard would apply and was satisfied.

Id.     Additionally, the Subcommittee concluded that the time and expense associated with

pursuing any claims or causes of action likely would exceed any potential value that could be

recovered from such claims or causes of action and that the value of any potential recovery also

did not exceed the benefits of the Global Settlement and the sale of the Europe/ROW Assets. Id.

¶ 17.

                89.    Subcommittee’s     Consideration    of   the   Global   Settlement.      In

recommending that the Special Committee approve the Global Settlement, including the Debtor

Releases, the Subcommittee considered the value of the potential claims and causes of action

being released, which the Subcommittee determined to have little likelihood of success, in

relation to the value provided to the Debtors pursuant to the Global Settlement, including: (i)

settlement of claims by the Settling Governmental Authorities, Creditors’ Committee, and



                                                47
            Case 20-11157-CSS            Doc 942    Filed 10/12/20    Page 60 of 145




Environmental Sureties, (ii) the number of employee jobs that would be preserved as a result of

the Europe/ROW Sale, and (iii) avoiding a free fall insolvency in Europe, which could have

involved the Debtors in protracted litigation. Tepner Decl. ¶ 18. The Subcommittee also

considered the fact that its conclusions regarding the strength and value of the potential claims

being released (or the lack thereof) were consistent with the conclusions of the Creditors’

Committee and that the Creditors’ Committee was supportive of the Global Settlement. Id. ¶ 19.

               90.     Considered against this backdrop, it was certainly within the business

judgment of the Subcommittee to determine that the Debtor Releases are appropriate and to

recommend that the Special Committee approve the Global Settlement, which provided

significant value to all stakeholders.

                            iii.         The Debtor Releases are Appropriate under the Zenith
                                         Factors.


               91.     Application of the Zenith factors here also demonstrates that the balance

of equities weighs in favor of approving the Debtor Releases. First, an identity of interests is

shared between the Debtors and the Released Parties because each shares a common goal of

having the Plan confirmed and consummating the transactions thereunder. See, e.g., Zenith, 241

B.R. at 110 (finding an identity of interest with debtor where certain released parties who “were

instrumental in formulating the Plan” shared an identity of interest with debtor “in seeing that the

Plan succeed and the company reorganize”); In re 710 Long Ridge Rd. Operating Co., Case No.

13-13653 (DHS), 2014 WL 886433, at *15 (Bankr. D.N.J. Mar. 5, 2014) (finding identity of

interest where both debtor and non-debtor released parties shared a common goal of “confirming

[a plan] and implementing the transactions contemplated thereunder”).

               92.     Second, the Released Parties have provided significant value to the

Debtors’ Estates throughout these Chapter 11 Cases. The Debtors, Consenting Creditors, and

                                                   48
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 61 of 145




Creditors’ Committee are all parties to the Global Settlement embodied in the Amended Plan,

which resulted in a consensual outcome to these chapter 11 cases that avoids potentially costly

and protracted litigation and provides for the establishment of the Environmental Response Trust

and General GUC Trust for the benefit of multiple constituencies. Messing Confirmation Decl.

¶ 30. The Debtors’ advisors and directors guided the Debtors through these challenging times

and were crucial in negotiating the terms of the Global Settlement. Messing Confirmation Decl.

¶ 30. The Consenting Creditors also submitted a binding credit bid for the Exide Europe/ROW

business segment, which further supported the Debtors by agreeing that there would be no break-

up fee in connection with the credit bid and provided for the assumption of obligations under the

Superpriority Notes Indenture by the Transferred Entities. Peluchiwski Decl. ¶ 14. After an

extensive marketing process, the Debtors did not receive any other Qualified Bids for the

Europe/ROW Assets, and the Europe/ROW Purchaser will serve as the buyer for the

Europe/ROW Assets under the Europe/ROW Purchase Agreement. Id. ¶ 17, 19. Additionally,

the consent of the Consenting Creditors to the use of cash collateral and the support of the DIP

Lenders, which includes certain Consenting Creditors, crucially provided the Debtors a means by

which to pay their ordinary-course operating expenses, finance these Chapter 11 cases, and

pursue a going concern sale process for their assets to maximize recoveries for all stakeholders.

See First Day Declaration ¶¶ 16-17, 109-11.

              93.     Finally, certain Released Parties will provide value to the Debtors through

the Amended Plan itself. The Amended Plan contemplates that the Transferred Entities will pay

the Global Settlement Payments in cash through loan proceeds that will be provided by the

Consenting Creditors for these purposes.      The Consenting Creditors are also parties to a

settlement with the PBGC, pursuant to which the Transferred Entities (through a loan from the



                                               49
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 62 of 145




Consenting Creditors) will fund a $6.0 million settlement payment to the PBGC. In total, the

Consenting Creditors and Transferred Entities will provide $18.5 million in settlement payments

under the Plan to the Debtors’ creditors and will forgo their deficiency and prepetition

intercompany claims to enhance unsecured creditor recoveries.

              94.     Third, the Debtor Releases are essential to the success of the Amended

Plan. Messing Confirmation Decl. ¶ 29; Tepner Decl. ¶ 21. The Debtor Releases contained in

the Europe/ROW Purchase Agreement served as a crucial inducement for the Europe/ROW

Purchaser to participate in the Europe/ROW Sale. Peluchiwski Decl. ¶ 14; Tepner Decl. ¶ 21.

Moreover, the Global Settlement Release encompasses the releases that were exchanged among

the Global Settlement Parties as part of the Global Settlement. Tepner Decl. ¶ 21. Acceptance

of the Global Settlement, including the releases therein, allowed the Debtors to move forward

with the consensual Amended Plan and avoid lengthy, complex, and value-destructive litigation

with creditors. Messing Confirmation Decl. ¶ 25; Tepner Decl. ¶ 21. Had the Debtor Releases

not been provided, that would have destroyed the Debtors’ ability to secure the valuable

consideration provided under the Global Settlement and Amended Plan. Messing Confirmation

Decl. ¶ 30; Tepner Decl. ¶ 21.

              95.     Finally, an overwhelming majority of the Debtors’ creditors are supportive

of the Amended Plan. Indeed, other than California DTSC, not a single party has questioned the

Debtor Releases. The Debtor Releases are also supported by the Creditors’ Committee, the

Settling Governmental Authorities, and the PBGC following their own independent analysis.

When a debtor’s creditors (who are most affected by a debtor’s release of claims or causes of

action) are supportive of a chapter 11 plan, that provides strong evidence that supports finding

the release to be appropriate. See Master Mortg., 168 B.R. at 938 (stating that creditor approval



                                               50
              Case 20-11157-CSS              Doc 942        Filed 10/12/20        Page 63 of 145




of a release is “the single most important factor” to determine whether a release is appropriate);

see also In re Key3Media Grp., 336 B.R. 87, 97-98 (Bankr. D. Del. 2005) (granting a settlement

of estate causes of action over a creditor’s objection because, among other things, a majority of

creditors approved of the settlement), aff’d, 2006 WL 2842462 (D. Del. Oct. 2, 2006).19

                          c.       Third Party Releases Are Appropriate and Should Be
                                   Approved.

                 96.      The Third Party Releases are essential components of the Amended Plan

and Global Settlement and should be approved.

                                  i.         The Court Should Approve the Non-consensual Third Party
                                             Releases.


                 97.      As explained above, the Non-consensual Releases by holders of General

Unsecured Claims and the California Environmental Agencies (as the only parties in Class 8 who

have not voluntarily accepted the Global Settlement) only extend to the Consenting Creditors,

the Transferred Entities, the Europe/ROW Purchaser and the Trustees (for purposes of the

Non-consensual Third Party Releases, the “Non-consensual Released Parties”). See Plan §

10.6(f).

                 98.      The Non-consensual Third Party Releases satisfy the standard for

permissible non-consensual releases and should be approved. Section 105(a) of the Bankruptcy

Code authorizes this Court to “issue any order, process, or judgment that is necessary or

appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a). The authority granted

under section 105(a) is “consistent with the traditional understanding that bankruptcy courts, as

19
     The only Zenith Factor not present here is that there is no provision in the Amended Plan that provides for
     payment of all or substantially all of the claims of affected classes. Given the Debtors’ financial condition, it
     would not be realistic to expect the impaired classes to receive full recoveries. Additionally, case law is clear
     that not each factor is relevant in every case, and releases may be approved where only one or two factors are
     present. See, e.g., Spansion, 426 B.R. at 143 (approving release where the released parties were actively
     involved in negotiating the plan and four of five creditor classes voted overwhelmingly in favor).

                                                         51
            Case 20-11157-CSS          Doc 942      Filed 10/12/20     Page 64 of 145




courts of equity, have broad authority to modify creditor-debtor relationships.” United States v.

Energy Res. Co., 495 U.S. 545, 549 (1990). This Circuit has utilized section 105(a) to extend

the protections of the Bankruptcy Code to non-debtors in the third party release context. See,

e.g., In re W.R. Grace & Co., 475 B.R. 34, 107 (D. Del. 2012), aff’d sub nom. In re WR Grace &

Co., 729 F.3d 332 (3d Cir. 2013) (“In order for a reorganization plan that includes an injunction

barring third-party claims against non-debtors to be approved, the injunction must be ‘both

necessary to the reorganization and fair’ under 11 U.S.C. § 105(a).”) (citing In re Global Indus.

Techs., Inc., 645 F.3d 201, 206 (3d Cir. 2011).

               99.     The Third Circuit recognizes that non-consensual releases of third-party

claims against non-debtors are permissible where such releases meet “[t]he hallmarks of

permissible non-consensual releases—fairness, necessity to the reorganization, and specific

factual findings to support these conclusions. . . .” Skirnick Harwood Halebian & Feffer v. Cont’l

Airlines (In re Cont’l Airlines), 203 F.3d 203, 215 (3d Cir. 2000). “[I]f there is an appropriate

bankruptcy justification for the releases in the absence of affirmative consent, a debtor may

proceed under Continental.” In re Emerge Energy Servs. LP, Case No. 19-11563 (KBO), 2019

WL 7634308, at *18 (Bankr. D. Del. Dec. 5, 2019).

               100.    In applying Continental’s hallmarks and determining whether the

circumstances of a case justify the approval of third-party releases, this Court considers four

factors: “whether: (i) the non-consensual release is necessary to the success of the

reorganization; (ii) the releasees have provided a critical financial contribution to the debtor’s

plan; (iii) the releasees’ financial contribution is necessary to make the plan feasible; and (iv) the

release is fair to the non-consenting creditors, i.e., whether the non-consenting creditors received

reasonable compensation in exchange for the release.” In re Spansion, 426 B.R. at 144 (citing In



                                                  52
            Case 20-11157-CSS         Doc 942      Filed 10/12/20     Page 65 of 145




re Genesis Health Ventures, Inc. 266 B.R. 591, 607-08 (Bankr. D. Del. 2001), appeal dismissed,

280 B.R. 339 (D. Del. 2002)).

               101.    Although courts often examine releases in the context of reorganization

cases, reorganization of a going concern business is not a mandatory precondition and liquidation

plans also qualify for such relief. See e.g., In re Medford Crossings North, LLC, No. 07-25115,

2011 WL 182815, at *18 (Bankr. D.N.J. Jan. 20, 2011) (denying third party release and

injunction on other grounds, but rejecting argument that a liquidating plan is per se ineligible for

such relief); In re Fidelis, Inc. 481 B.R. 503, 520 (Bankr. E.D. Mo. 2012) (“[E]ven though this

Case is a liquidation, the same principal applies as in a reorganization. A release of a non-debtor

is appropriate only if, without it, there would be little likelihood of accomplishing of the goal of

a chapter 11: the confirmation of a successful plan of liquidation that benefits the creditors,

including the unsecured creditors.”); see also Hr’g Tr. 115-17, In re Freedom Rings, LLC, Case

No. 05-14268 (CSS) (Bankr. D. Del. Apr. 20, 2006) [Docket No. 385] (approving non-

consensual third party releases in favor of a prepetition creditor that had made a critical cash

contribution where the creditor would not have done so but-for the release and the only

alternative would have been to convert the cases to a chapter 7 liquidation).

               102.    The Spansion factors are meant to serve as guidance and are not an

exhaustive or conjunctive list of requirements that must be met before a court may authorize a

non-consensual third party release. See, e.g., Hr’g Tr. 67:8-13, In re Energy Future Holdings

Corp., Case No. 14-10979 (CSS) Bankr. D. Del. Dec. 3, 2015) [Docket No. 7255] (“The

Delaware courts that have ruled on [non-consensual third party releases] have looked at, among

other things, whether (a) the release[e] has provided a critical contribution to the Debtors’ plan;

and (b) . . . whether the non-consenting creditors were compensated for their contributions.”); In



                                                53
            Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 66 of 145




re 710 Long Ridge Rd. Operating Co., II, No. 13-13653 (DGHS), 2014 WL 886433, *1, *14-15

(Bankr. D.N.J. Mar. 5, 2014). For the reasons set forth below, the Non-consensual Third Party

Releases are fair, necessary to the Debtors’ reorganization, and supported by ample evidence

demonstrating the same.

               103.    First, the Nonconsensual Released Parties have made substantial

contributions to the chapter 11 cases and Amended Plan. Vital to the successful outcome of the

Global Settlement was the participation by the Consenting Creditors, which they did on a purely

voluntary basis—the Court-approved mediation procedures did not require participation by the

Consenting Creditors.20 In fact, prior to the Consenting Creditors joining the mediation, the

other Global Settlement Parties were at an impasse, largely due to the lack of cash resources

available to the Debtors.

               104.    The substantial contributions by the Non-consensual Released Parties to

the Global Settlement and the Amended Plan include:

                  i.   funding of the $12.5 million in aggregate Global Settlement Payments by
                       the Transferred Entities and Consenting Creditors, which has since
                       increased to $18.5 million following the settlement with the PBGC;

                 ii.   consent by the Consenting Creditors to the use of cash collateral and a
                       significant portion of the debtor-in-possession financing capital from
                       certain of the Consenting Creditors, millions of dollars of which were used
                       to fund, among other things, the Subcommittee investigation and the
                       Creditors’ Committee investigation, each of which scrutinized prepetition
                       transactions involving the Consenting Creditors—said differently, the
                       Consenting Creditors funded millions of dollars for investigations into
                       potential actions against themselves;

                iii.   the agreement of the Consenting Creditors to purchase the Debtors’
                       Europe/ROW business that had no other qualified bidders, in exchange for
                       forgiveness of a significant amount of secured debt, which would
                       otherwise come before any unsecured claims in priority of distribution;


20
     See Order Governing Settlement Procedures With Governmental Agencies Relating to Non-Performing
     Properties [Docket No. 242] (the “Settlement Procedures Order”).

                                                 54
            Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 67 of 145




                iv.     waivers by the Consenting Creditors of any deficiency claims and the
                        Transferred Entities of any prepetition Intercompany Claims which will
                        increase distributions to general unsecured creditors;

                 v.     voluntary agreement by the Consenting Creditors to release their liens on
                        the Non-Performing Properties and the proceeds thereof, including
                        adequate protection liens, to facilitate the Global Settlement and provide
                        incremental value to the Settling Governmental Authorities; and

                vi.     cancellation of the Debtors’ guarantee of $155.9 million of principal
                        obligations under the Superpriority Notes Indenture, plus all accrued and
                        unpaid interest.

               105.     Without these significant contributions by the Non-consensual Released

Parties, the Debtors would not be before the Court with an Amended Plan that has the support of

virtually every single creditor and fiduciary of the Debtors. See In re W.R. Grace & Co., 446

B.R. 96, 138 (Bankr. D. Del. 2011) (finding that parties involved in settlement with debtor made

substantial contribution where, absent the release, settling parties would not have contributed a

significant sum which was necessary for the reorganization), aff’d, 475 B.R. 34 (D. Del. 2012),

aff’d, 729 F.3d 311, 729 F.3d 332, 532 F. App’x 264 (3d Cir. 2013); Hr’g Tr. 74:14–75:5, In re

PNG Ventures, Inc., Case No. 09-13162 (Bankr. D. Del. Mar. 5, 2010) [Docket No. 368]

(explaining that a contribution is substantial when there is a fair exchange for the release of the

creditors’ claims and finding that lenders, by compromising their claims and providing financing

so that unsecured creditors received distributions they would not otherwise have received, made

such a contribution).

               106.     In addition, the Debtors’ use of cash collateral of the Consenting Creditors

and their support of the Debtors during these chapter 11 cases has enabled the Debtors and their

estates to realize multiple other benefits that could not have been achieved in a chapter 7 or

foreclosure proceeding without the support of the Consenting Creditors, including:

                          i.   a going concern sale of the Americas Assets, which preserved over
                               2,000 jobs for the Debtors, as well as valuable customers, and

                                                 55
           Case 20-11157-CSS         Doc 942      Filed 10/12/20    Page 68 of 145




                              allowed the Debtors to satisfy their ABL Loan Obligations and
                              DIP Loan in full;

                        ii.   funding of retiree health benefits during the chapter 11 cases and
                              through December 31, 2020 pursuant to the recent settlement
                              achieved with various represents of the Debtors’ retirees;

                       iii.   funding of severance and other payments to the Debtors’
                              employees who must be terminated as a result of the Debtors’
                              liquidation;

                       iv.    adequate funding of administrative expense obligations throughout
                              the pendency of these chapter 11 cases and avoiding an abrupt and
                              irrevocable interruption of the Debtors’ business operations during
                              the sale process; and

                        v.    preventing immediate liquidation at fire sale prices and termination
                              of thousands of employees during the global COVID-19 pandemic.

              107.    Second, in exchange for their many critical contributions described above,

the Non-consensual Released Parties have required, and are entitled to, certainty of no further

litigation with the Debtors or their estates and creditors. No reasonable actor would proceed

otherwise. If the Non-consensual Third Party Releases are not approved as to the California

Enforcement Agencies, approximately $2.6 million of the Global Settlement Payments will not

be provided for the benefit of the Vernon Non-Performing Property. Accordingly, this Spansion

factor weighs in favor of approval of the Non-consensual Third Party Releases.

              108.    In its objection, California DTSC refers to the Transferred Entities’

contributions as “de minimis.” Docket No. 917, ¶ 123. While California DTSC—unlike every

other Settling Governmental Authority that accepted the Global Settlement and recognizes the

extraordinary undertaking by the Transferred Entities that, as described above, is vital to the

Amended Plan’s success—is apparently disenchanted by these contributions, the adequacy of

these contributions is not a question of quantum but rather one of necessity. See Spansion, 426

B.R. at 145 (analyzing whether released parties’ “contributions rise to the level of the critical


                                               56
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 69 of 145




financial contribution contemplated in Continental and Genesis that is needed to obtain approval

of non-consensual releases.”) (emphasis added) (internal citations omitted). Because each of the

Non-consensual Released Parties has provided a critical and substantial contribution, this factor

weighs in favor of approval of the Non-consensual Third Party Releases.

              109.      Third, the Released Parties’ contributions are necessary to make the

Debtors’ Plan feasible. Without the Consenting Creditors’ funding of these chapter 11 cases and

the Global Settlement Payments through their loan to the Transferred Entities, the Debtors would

not be in a position to propose the Amended Plan. Absent the Global Settlement, the Debtors

would be forced to abandon all of the now-settled Non-Performing Properties, which would have

resulted in costly and time-consuming litigation with numerous environmental regulators and

likely rendered confirmation of a plan—including paying all administrative and priority claims in

full—impossible.     Thus, the Consenting Creditors’ contributions are critical to the Amended

Plan’s feasibility. Therefore, this factor also weighs in favor of approval of the Non-consensual

Third Party Releases.

              110.      Finally, other creditors, including California DTSC, will receive

reasonable compensation in exchange for the Nonconsensual Third Party Releases. As noted

above, absent the Non-consensual Released Parties’ contributions to the chapter 11 cases, the

Amended Plan would not have come to fruition and Debtors would be forced to liquidate their

remaining assets and abandon the Non-Performing Properties. Messing Confirmation Decl. at ¶

33. Through the Non-consensual Released Parties’ efforts, the holders of General Unsecured

Claims and the California Environmental Agencies that are subject to the Non-consensual Third

Party Releases are receiving adequate consideration on account of such claims, especially given

that litigation against the Consenting Creditors on any claims would be very difficult to succeed



                                               57
            Case 20-11157-CSS          Doc 942    Filed 10/12/20    Page 70 of 145




on. See In re Hercules Offshore, Inc., 565 B.R. 732, 760 (Bankr. D. Del. 2016) (approving third

party lender releases and considering the “viability of such claims” against the lenders as a

relevant factor).

               111.   The Global Settlement Payments will provide funding to promote the safe

and orderly transition of the Non-Performing Properties and also provide the only realistic and

guaranteed option for any recovery to general unsecured creditors. See, e.g., In re United Artists

Theatre Co. v. Walton, 315 F.3d 217, 227 (3d Cir. 2003) (indicating releases should be “given in

exchange for fair consideration”) (citing Continental, 203 F.3d at 214–15); See also Opt-Out

Lenders v. Millennium Lab Holdings II, LLC (Millennium Lab Holdings II, LLC), 591 B.R. at

586 (affirming bankruptcy court’s finding that that non-consensual releases were appropriate

where payments and distributions made under the plan “dwarfed any recoveries . . . in a wipeout

liquidation”); In re W.R. Grace, 446 B.R. at 138–39 (approving non-consensual third-party

release provision in plan of reorganization where, absent the release and settlement, substantial

expenses would be incurred by the estate and where creditors’ recovery after litigation was

uncertain but recovery under the plan would be certain and significant); Hr’g Tr. 74:8–75:17, In

re PNG Ventures, Inc., Case No. 09-13162 (Bankr. D. Del. Mar. 5, 2010) [Docket No. 368]

(approving non-consensual third-party release where, absent such release and settlement,

unsecured creditors—who otherwise would be “out of the money”—would receive a distribution

under the plan).

               112.   Accordingly, the Non-consensual Third Party Releases are appropriate and

permissible pursuant to Continental.

                            ii.        The Court Should Also Approve the Consensual Third
                                       Party Releases.




                                                 58
            Case 20-11157-CSS           Doc 942     Filed 10/12/20     Page 71 of 145




               113.    Section 10.6 of the Amended Plan also contains consensual releases by the

following parties (collectively, the “Releasing Parties”) against the Released Parties for liability

relating to the Debtors and these chapter 11 cases (the “Consensual Third Party Releases”):

                           i.   the Consenting Creditors;

                          ii.   the Creditors’ Committee and each of its members in their capacity
                                as such;

                         iii.   all holders of Claims who vote to accept the Plan;

                         iv.    all holders who are deemed to accept the Plan;

                          v.    all holders of Claims entitled to vote on the Plan who abstain from
                                voting on the Plan or who vote to reject the Plan but, in either case,
                                do not opt out of granting the releases set forth in Section 10.6 of
                                the Plan; and

                         vi.    with respect to any Person or Entity in the foregoing clauses (i)
                                through (vi), such entity’s predecessors, successors, assigns,
                                subsidiaries, affiliates, managed accounts or funds, managed or
                                controlled by such Entity and all Persons entitled to assert Claims
                                through or on behalf of such Persons or Entities solely with respect
                                to the matters for which the Releasing Parties are providing
                                releases to the extent such Person or Entity would be obligated to
                                release under principles of agency if it were so directed by the
                                applicable Person or Entity in clauses (i) through (vi).

               114.    The Consensual Third Party Releases do not apply to rejecting or

abstaining creditors that have opted out of the Consensual Third Party Releases on the Ballot.

As such, the Consensual Third Party Releases are limited in scope and only affect the

stakeholders that have consented to such treatment by voting in favor of the Amended Plan or

failed to opt out or object to such release.

               115.    In this district, a release is consensual where, as here, the parties have

consented to the release because they either voted to accept the plan (or were deemed to accept

the Amended Plan as a result of their Unimpaired treatment) or were given notice of the

opportunity to opt out of or object to the releases but did not do so. See In re Indianapolis

                                                  59
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 72 of 145




Downs, 486 B.R. 286, 286 (Bankr. D. Del. 2013) (collecting cases); In re Coram Healthcare

Corp., 315 B.R. 321, 336 (Bankr. D. Del. 2004) (finding that voting in favor of a plan with third-

party releases binds the voting party thereto); In re Exide Techs., 303 B.R. 48, 74 (Bankr. D. Del.

2003) (same); In re Spansion, Inc., 426 B.R. 114, 144 (Bankr. D. Del. 2010) (finding that

unimpaired creditors deemed to accept the plan could be bound to third-party release therein

because such creditors had not objected to the release, were being paid in full, and had received

adequate consideration for the release); In re New Gulf Res., LLC, Case No. 15-12566 (BLS)

(Bankr. D. Del. Apr. 20, 2016) [Docket No. 514] (confirming plan and binding creditors who

abstained or rejected the plan and did not opt out of third-party releases); In re Insys

Therapeutics, Inc., Case No.19-11292 (JTD) (Bankr. D. Del. Jan. 16, 2020) [Docket No. 1115]

(confirming plan and binding creditors who were deemed to reject and did not opt out of third-

party releases); In re Gen. Wireless Operations, Inc., Case No. 17-10506 (BLS) (Bankr. D. Del.

Oct. 26, 2017) [Docket No. 1117] (same). Here, the Solicitation Package provided clear notice

of, among other things, the Consensual Third Party Releases and provided release opt-out

instructions for those holders of Claims that were entitled to vote on the Amended Plan.

Accordingly, the Debtors submit that the Consensual Third Party Releases discussed above

should be approved.

               116.   In addition, as described above, the Released Parties have provided

important and substantial contributions to the chapter 11 cases and confirmation of the Amended

Plan.

                      d.      The Exculpation Provision is Appropriate and Should be
                              Approved.

               117.   Section 10.7 of the Amended Plan also contains a customary exculpation

for certain Exculpated Parties for claims arising out of or related to, among other things, the


                                                60
              Case 20-11157-CSS               Doc 942        Filed 10/12/20         Page 73 of 145




administration of these chapter 11 cases, the negotiation, formulation, preparation, and pursuit of

the Disclosure Statement, the RSA, the Europe/ROW Sale Transaction, as applicable, the Plan,

or the solicitation of votes for, or confirmation of, the Plan (the “Exculpation Provision”).

Importantly, following receipt of informal comments from the U.S. Trustee, the Amended Plan

has been modified to limit the Exculpated Partiesto estate fiduciaries.21                          In addition, the

Exculpation Provision carves out acts or omissions that are determined by a Final Order to have

constituted fraud or willful misconduct and applies only to fiduciaries of the Debtors’ Estates.

                 118.      Each of the Exculpated Parties has participated in the Debtors’ chapter 11

cases in good faith. Without the support of the Exculpated Parties, the Debtors would not have

been able to execute their chapter 11 strategy, commence these chapter 11 cases, and propose a

plan supported by virtually all creditors. The Exculpation Provision is necessary to protect

fiduciaries of the Debtors’ Estates that have made substantial contributions to the chapter 11

cases from collateral attacks related to good faith acts or omissions related to the Debtors’

chapter 11 cases.

                 119.      Further, the scope of the Exculpation Provision is appropriately tailored to

cover only actions taken in connection with the negotiation of the Amended Plan and Definitive

Documents and will not affect any liability that arises from fraud, gross negligence, or willful

misconduct, as determined by final order. Courts in this and other districts have approved

similar exculpation provisions in chapter 11 plans of similarly-situated debtors. In re Superior

Air Charter, LLC, Case No. 20-11007 (CSS) (Bankr. D. Del. Sept. 4, 2020) [Docket No. 212]; In

re LBI Media, Inc., Case No. 18-12655 (CSS) (Bankr. D. Del. Apr. 17, 2019) [Docket No. 839];

21
     As defined in Section 1.100 of the Amended Plan, “Exculpated Parties” now means “collectively the:
     (a) Debtors, (b) the Wind-Down Estates, (c) the Plan Administrator, (d) Creditors’ Committee and each of its
     members in their capacity as such, (e) the GUC Trust, (f) the GUC Trustee, and (g) with respect to each of the
     foregoing Persons or Entities in clauses (a) through (f), all of their Related Parties who acted on their behalf in
     connection with the matters as to which exculpation is provided herein.”

                                                          61
            Case 20-11157-CSS         Doc 942     Filed 10/12/20    Page 74 of 145




In re EV Energy Partners, L.P., Case No. 18-10814 (CSS) (Bankr. D. Del. May 17, 2018)

[Docket No. 238]; In re Model Reorg Acquisition, LLC, Case No. 17-11794 (CSS) (Bankr. D.

Del. Oct. 6, 2017) [Docket No. 222]; In re Maxus Energy Corp., Case No. 16-11501 (CSS)

(Bankr. D. Del. May 22, 2017) [Docket No. 1460].

               120.   Based upon the foregoing, the Amended Plan complies fully with the

requirements of sections 1122 and 1123 of the Bankruptcy Code. Therefore, the Amended Plan

satisfies the requirements of section 1129(a)(1) of the Bankruptcy Code.

                      e.      The Injunction Provision is Appropriate and Should be
                              Approved.

               121.   California DTSC argues that the Injunction Provision (i) operates as an

impermissible de facto discharge of the liquidating Debtors, in contravention of section

1141(d)(3) of the Bankruptcy Code, (ii) impermissibly extends the proposed injunction to certain

third-parties including the Wind-Down Estates, the Trustees, Consenting Creditors, the

Europe/ROW Purchaser, the Transferred Entities, the Environmental Response Trust, the Vernon

Environmental Response Trust, and the Frisco CDC, and (iii) assuming the Injunction Provision

is a de facto discharge, such discharge would be improper under section 1141(d)(1) of the

Bankruptcy Code as a discharge may only extend to debts arising before the date of confirmation

of the Plan, and the Injunction Provision extends to Claims and Causes of Action arising prior to

the Effective Date. See California DTSC Objection ¶¶ 135-40. These arguments fail as the

Injunction Provision is an appropriate and necessary component of the Plan and is not a

discharge under section 1141 of the Bankruptcy Code.

               122.   As an initial matter, this Court recently overruled an objection asserting

that certain third-party releases and an injunction provision set forth in a chapter 11 plan of

liquidation worked in concert to provide a de facto discharge for the debtors, such that no entity


                                                62
               Case 20-11157-CSS          Doc 942      Filed 10/12/20      Page 75 of 145




could continue to enforce a claim against the debtors. See In re JRV Group USA L.P., 19-11095

(CSS) (Bankr. D. Del. 2019) (“JRV Group”). Specifically, this Court held:

          [although there] is no discharge under [1141]…there are independent provisions that,
          when taken in concert, arguably provided for a de facto discharge…but the important
          point is that [the express releases, third-party releases, and injunctions] stand…on their
          own as appropriate and authorized by the Code. So if you have three independent
          factors, all of which are appropriate, all of which are supported by the evidence, and all
          of which are authorized by the Code, and the de facto effect is that they give a de facto
          discharge, I really don’t think that undoes what you were otherwise allowed to do…my
          belief in ruling is that the fact that the elements that result in the de facto discharge are all
          appropriate, supported by the evidence, supported by the law, supported by the Code, and
          the fact that, when you combine and you end up with a de facto discharge -- which you
          obviously can't have a per se discharge in the plan -- I think is of no moment.

See June 19, 2020, Hr’g Tr. 23:10–24:14, In re JRV Group USA L.P., 19-11095 (CSS) (Bankr.

D. Del. 2019).22

                  123.    Accordingly, even if the Injunction Provision did operate as a de facto

discharge, it would be of no consequence as to whether or not the Injunction Provision should be

approved. Indeed, Courts have routinely approved injunctions in chapter 11 liquidating plans.

See In re Optim Energy, LLC, et al., Case No. 14-10262 (BLS) [Docket No. 1159] (Bankr. D.

Del. July 30, 2015); In re Refco Public Commodity Pool, L.P. f/k/a S&P Managed Futures Index

Fund, LP, Case No. 14-11216 (BLS) [Docket No. 217] (Bankr. D. Del. Sept. 9, 2014); In re

Coldwater Creek Inc. et al., Case No. 14-10867 (BLS) [Docket No. 981] (Bankr. D. Del. Sept.

17, 2014); In re GSE Envtl., Inc., et al., Case No. 14-11126 (MFW) [Docket No. 340] (Bankr. D.

Del. July 24, 2014); In re THQ Inc., et al., Case No. 12-13398 (MFW) [Docket No. 929] (Bankr.

D. Del. July 17, 2013); In re B456 Systems, Inc., et al., Case No. 12-12859 (KJC) [Docket No.

1675] (Bankr. D. Del. May 20, 2013); In re Food Processing Liquidation Holdings, LLC, et al.,

Case No. 11-13139 (KG) [Docket No. 698] (Bankr. D. Del. April 26, 2012); In re UBI

22
     The transcript of the hearing on confirmation of the debtors’ chapter 11 plan in JRV Group is annexed
       hereto as Exhibit C.

                                                     63
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 76 of 145




Liquidating Corp., et al., Case No. 10-13005 (KJC) [Docket No. 1447] (Bankr. D. Del. Oct. 19,

2011).

               124.   Consistent with the weight of authority on this issue, the Injunction

Provision contained in Section 10.3 of the Plan is customary and merely seeks to assure that

parties do not interfere with the consummation and implementation of the Plan and all the

transactions contemplated thereby. The Injunction Provision implements the Debtor Releases,

Third Party Release, and the Exculpation Provision embodied in the Plan, in part, by

permanently enjoining all persons and entities from, among other things, commencing or

continuing in any manner any claim that was released or exculpated pursuant to such provisions.

There is nothing unusual or inappropriate about the Injunction Provision. Without the Injunction

Provision, the carefully crafted and intensely negotiated structure and purpose of the Plan and

Global Settlement could be contravened.

               125.   The Injunction Provision is also necessary to the distribution scheme in

the Amended Plan. This is a liquidating plan. In order for assets to de distributed pursuant to the

Plan, the assets of the Debtors’ estates must be protected against an attempt by a creditor to

obtain more than its entitlement under the Plan. Such prohibited actions would, obviously,

disrupt the Global Settlement and proposed distribution structure incorporated in the Amended

Plan.

               126.   Accordingly, the proposed Injunction Provision should be approved as it is

critical to accomplishing the Plan’s overall objectives and is consistent with section 1123(b)(6)

of the Bankruptcy Code.




                                                64
            Case 20-11157-CSS          Doc 942      Filed 10/12/20      Page 77 of 145




               5.      Europe/ROW Sale Transaction Maximizes Stakeholder Recoveries
                       and is a Sound Exercise of the Debtors’ Business Judgment.

               127.    In addition to the Global Settlement, the Amended Plan seeks approval for

a going concern and value-maximizing sale of the Debtors’ Europe/ROW operations to the

Europe/ROW Purchaser in exchange for a credit bid by the Consenting Creditors. As the Court

record shows, and as is set forth more fully herein, the Debtors attempted to address their

liquidity challenges and balance sheet maturities through prior chapter 11 cases, an out-of-court

recapitalization transaction, and a prepetition marketing and sale process—in each instance, the

Debtors’ efforts ultimately proved unsuccessful.        With the assistance of their advisors, the

Debtors subsequently pursued a Court-approved, public and transparent postpetition sale process,

pursuant to which the Debtors cast a wide net, marketed their assets, and sought a value-

maximizing sale transaction.       The Europe/ROW Sale Transaction effectuated through the

Amended Plan is the outcome of those immense efforts. As the record clearly demonstrates,

there were no other qualified purchasers of the Debtors’ Europe/ROW business.

               128.    The Europe/ROW Sale Transaction permits the Debtors to, among other

things, achieve the following benefits for all of their constituents:

                          i.   transition the Debtors’ Europe/ROW business as a going concern;

                         ii.   minimize disruption to the Debtors’ creditors through an orderly
                               transition plan that involves a post-Effective Date shared services
                               relationship with the Debtors’ Americas business;

                        iii.   ensure the possibility of a successful Global Settlement by
                               securing the support of the Consenting Creditors and by providing
                               new financing to the Europe/ROW business in the amount of at
                               least $36 million through the issuance bridge financing notes, a
                               portion of the proceeds of which will be used by the Transferred
                               Entities to fund the approximately $12.5 million Global Settlement
                               Payments and the $6.0 settlement payment to the PBGC; and

                        iv.    preserve jobs for over 5,000 employees of the Debtors’
                               Europe/ROW business.

                                                  65
             Case 20-11157-CSS              Doc 942    Filed 10/12/20     Page 78 of 145




                129.    Pursuant to section 1123(b)(4) of the Bankruptcy Code, a plan may

“provide for the sale of all or substantially all of the property of the estate, and the distribution of

the proceeds of such sale among holders of claims or interests.” 11 U.S.C. § 1123(b)(4). As

permitted by section 1123(b)(4) of the Bankruptcy Code, the Amended Plan provides for the

consummation of the Europe/ROW Sale Transaction pursuant to the Europe/ROW Purchase

Agreement, which will effect a going-concern sale of substantially all of the Debtors’

Europe/ROW businesses.

                130.    As described more fully in the Peluchiwski Declaration, following an

approximately four-month, extensive prepetition and postpetition marketing process for the sale

of the Debtors’ assets or equity interests, the Debtors, with the approval of the Special

Committee, determined that the bid submitted by the Europe/ROW Purchaser was the highest or

otherwise best offer available in the market and would generate the most value for the Debtors’

stakeholders.    Peluchiwski Decl. ¶¶ 18, 20.              Accordingly, the Debtors entered into the

Europe/ROW Purchase Agreement. Id. ¶ 19. The Europe/ROW Sale Transaction provides for

the going-concern sale of the Debtors’ Europe/ROW businesses and was the product of

extensive, arms’-length, good-faith negotiations between the parties. Id. ¶ 21.

                131.    By market testing the Europe/ROW Purchase Agreement through a Court-

approved sale process, the Debtors used their best efforts to obtain the highest or otherwise best

bid for the Debtors’ assets or equity interests. Accordingly, the Europe/ROW Sale Transaction

constitutes a sound and reasonable exercise of the Debtors’ business judgment, is reasonable and

appropriate under the circumstances, and is in the best interests of the Debtors and their Estates,

creditors, and other parties in interest.




                                                      66
             Case 20-11157-CSS        Doc 942      Filed 10/12/20     Page 79 of 145




               132.    Based upon the foregoing, the Amended Plan complies fully with the

requirements of sections 1122 and 1123 of the Bankruptcy Code. Therefore, the Amended Plan

satisfies the requirements of section 1129(a)(1) of the Bankruptcy Code.

        E.     Amended Plan Satisfies Section 1129(a)(2) of the Bankruptcy Code.

               133.    Section 1129(a)(2) of the Bankruptcy Code requires that plan proponents

comply with the applicable provisions of the Bankruptcy Code. 11 U.S.C. § 1129(a)(2). The

legislative history to section 1129(a)(2) indicates that this provision is intended to encompass the

disclosure and solicitation requirements under sections 1125 and 1126 of the Bankruptcy Code.

See H.R. Rep. No. 95-595, at 412 (1977), as reprinted in 1978 U.S.C.C.A.N. 5963 (“Paragraph

(2) [of § 1129(a)] requires that the proponent of the plan comply with the applicable provisions

of chapter 11, such as section 1125 regarding disclosure.”); see also In re PWS Holding Corp.,

228 F.3d at 248; In re Drexel Burnham Lambert Grp., Inc., 138 B.R. 723, 759 (Bankr. S.D.N.Y.

1992). As demonstrated below, the Debtors have complied with the applicable provisions of title

11, including the provisions of sections 1125 and 1126 regarding disclosure and plan solicitation,

as well as the Disclosure Statement Order regarding disclosure and solicitation of the Amended

Plan.

                   1. Postpetition Disclosure and Solicitation.

               134.    Under section 1125 of the Bankruptcy Code, prior to the solicitation of

votes on a plan of reorganization, a debtor must disclose information that is adequate to permit

an informed judgment by creditors and shareholders entitled to vote on the plan. Pursuant to the

Disclosure Statement Order, the Court approved the Disclosure Statement pursuant to section

1125(b) of the Bankruptcy Code as containing “adequate information” of a kind and in sufficient

detail to enable hypothetical, reasonable investors typical of the Debtors’ creditors to make an

informed judgment regarding whether to accept or reject the Amended Plan. As set forth in the

                                                67
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 80 of 145




Voting Certification, each holder of a Claim in Class 4 (Superpriority Notes Guarantee Claims),

Class 5 (Exchange Priority Notes Claims), and Class 6 (First Lien Notes Claims) was sent the

Solicitation Package required by the Disclosure Statement Order. The Solicitation Package was

transmitted in connection with the solicitation of votes to accept the Amended Plan in

compliance with section 1125 of the Bankruptcy Code and the Disclosure Statement Order. The

Debtors did not solicit acceptances of the Amended Plan from any creditor prior to the

transmission of the Disclosure Statement.

                  2. Acceptance or Rejection of the Amended Plan.

              135.    Section 1126 of the Bankruptcy Code specifies the requirements for

acceptance of the Amended Plan. Under section 1126, only holders of Allowed Claims in

Impaired Classes of Claims and Interests that will receive or retain property under the Amended

Plan on account of such Claims or Interests may vote to accept or reject the Amended Plan. In

accordance with Sections 3 and 4 of the Amended Plan and section 1126 of the Bankruptcy

Code, with respect to each Debtor, the Debtors solicited acceptances of the Amended Plan from

the holders of Claims in Class 4 (Superpriority Notes Guarantee Claims), Class 5 (Exchange

Priority Notes Claims), and Class 6 (First Lien Notes Claims) that are entitled to vote to accept

or reject the Amended Plan. In accordance with Sections 3 and 4 of the Amended Plan, the

Disclosure Statement Order, and sections 1126(f) and (g) of the Bankruptcy Code, the Debtors

did not solicit acceptances from the holders of Claims or Interests in (i) Class 1 (Priority Non-

Tax Claims), Class 2 (Other Secured Claims), and Class 3 (ABL Claims), as the holders of such

Claims and Interests are not impaired under the Amended Plan and thus are presumed to accept

the Amended Plan, or (ii) Class 9 (Intercompany Claims), Class 10 (Intercompany Interests),

Class 11 (Holdings Equity Interests), and Class 12 (Subordinated Securities Claims), as the

holders of such Claims and Interests will not receive any distribution or property, other than as

                                               68
            Case 20-11157-CSS          Doc 942     Filed 10/12/20      Page 81 of 145




provided pursuant to the Global Settlement, on account of their Claims and Interests and thus are

deemed to reject the Amended Plan.

               136.    In addition, the Debtors did not solicit votes from holders of Claims in

Class 7 (General Unsecured Claims) and Class 8 (Environmental NPP Claims). Bankruptcy

courts in this and other jurisdictions have approved chapter 11 plans where the debtors did not

solicit holders of general unsecured claims or equity interests that were deemed to reject the

chapter 11 plan but were receiving some consideration. See, e.g., In re Pyxus Int’l, Inc., Case

No. 20-11570 (LSS) (Bankr. D. Del. Aug. 21, 2020) (Docket No. 355) (confirming plan where

existing equity class that was deemed to reject the plan received distributions in the form of pro

rata share of a cash distribution); In re EV Energy Partners, L.P., Case No. 18-10814 (CSS)

(Bankr. D. Del. May 17, 2018) [Docket No. 238] (same); In re Nuverra Envtl. Sols., Inc., Case

No. 17-10949 (KJC) (Bankr. D. Del. July 25, 2017) [Docket No. 366] (confirming plan where

impaired general unsecured class that was deemed to reject the plan received distribution in the

form of equity and/or warrants); In re Tidewater Inc., Case No. 17-11132 (BLS) (Bankr. D. Del.

July 17, 2017) [Docket No. 378] (confirming plan where impaired equity class that was deemed

to reject the plan received distribution in the form of equity and/or warrants).

               137.    As the Amended Plan provides that holders of General Unsecured Claims

and Environmental NPP Claims are entitled to receive a recovery in the form of the Global

Settlement Payments, as a gift from the Consenting Creditors through the Transferred Entities in

connection with the Global Settlement (rather than receiving a distribution on account of their

prepetition Claims), holders of such Claims are properly deemed to have rejected the Amended

Plan pursuant to section 1126(g) of the Bankruptcy Code and did not need to be solicited. See

Disclosure Statement Order, ¶ D.



                                                 69
            Case 20-11157-CSS          Doc 942      Filed 10/12/20     Page 82 of 145




               138.    Section 1126(c) of the Bankruptcy Code specifies the requirements for

acceptance of a plan by impaired classes of claims entitled to vote to accept or reject a plan of

reorganization. As evidenced by the Voting Certification, as to each Debtor, as applicable, the

Amended Plan has been accepted by creditors holding Claims in Class 4 (Superpriority Notes

Guarantee Claims), Class 5 (Exchange Priority Notes Claims), and Class 6 (First Lien Notes

Claims).

       F.      Amended Plan Has Been Proposed in Good Faith in Compliance with Section
               1129(a)(3) of the Bankruptcy Code.

               139.    Section 1129(a)(3) of the Bankruptcy Code requires that a plan be

“proposed in good faith and not by any means forbidden by law.” 11 U.S.C. § 1129(a)(3). The

Third Circuit has defined the good faith standard as requiring a showing that “there is a

reasonable likelihood that the plan will achieve a result consistent with the standards prescribed

under the Code.” PPI Enters., 228 B.R. at 347 (quoting In re Toy & Sports Warehouse, Inc., 37

B.R. 141, 149 (Bankr. S.D.N.Y. 1984)), aff’d, 324 F.3d 197 (3d Cir. 2003); see also PWS

Holding Corp., 228 F.3d at 242 (“[F]or purposes of determining good faith under section

1129(a)(3) . . . the important point of inquiry is the plan itself and whether such a plan will fairly

achieve a result consistent with the objectives and purposes of the Bankruptcy Code.” (alteration

in original) (quoting In re Abbotts Dairies of Pa., Inc., 788 F.2d 143, 150 n.5 (3d Cir. 1986)).

“Whether a [chapter 11] plan has been proposed in good faith must be viewed in the totality of

the circumstances, and the requirement of [s]ection 1129(a)(3) ‘speaks more to the process of

plan development than to the content of the plan.’” In re Chemtura Corp., 439 B.R. 561, 608

(Bankr. S.D.N.Y. 2010) (quoting In re Bush Indus., Inc., 315 B.R. 292, 304 (Bankr. W.D.N.Y.

2004)). The court is given “considerable discretion in finding good faith.” W.R. Grace, 475 B.R.

at 87 (quoting Coram Healthcare, 271 B.R. at 234).


                                                 70
            Case 20-11157-CSS        Doc 942     Filed 10/12/20     Page 83 of 145




              140.    As discussed above, from the outset of these chapter 11 cases, the Debtors

have proceeded in a constructive and cooperative manner to achieve consensus whenever

possible and avoid expending scarce resources on disputes and litigation in order to maximize

recoveries to creditors. No one—not even California DTSC—can seriously question the open

and collaborative process undertaken by the Debtors to garner support for a consensual

resolution of these chapter 11 cases—precisely in the manner prescribed by the Bankruptcy

Code. Indeed, California DTSC has participated in every single step of the process to advance

these chapter 11 cases until it abruptly pulled out of the Global Settlement ten (10) days before

the Confirmation Hearing was originally scheduled to occur.

              141.    Moreover, the framework of the Amended Plan (including all documents

necessary to effectuate the Global Settlement and the Europe/ROW Sale Transaction embodied

therein) is premised on the Mediators’ Proposal and is the result of months of negotiations,

including mediation, among the Debtors, the Consenting Creditors, the Creditors’ Committee,

PBGC, and the Settling Governmental Authorities (and even California DTSC). Not a single

party, other than California DTSC through its self-serving objection, has questioned the Debtors’

good faith in pursuing the Amended Plan.

              142.    For the reasons stated herein, the Debtors submit that the Amended Plan

unequivocally furthers the objectives and purposes of the Bankruptcy Code.

       G.     Amended Plan Complies with Section 1129(a)(4) of the Bankruptcy Code.

              143.    Section 1129(a)(4) of the Bankruptcy Code requires that “any payment

made or to be made by the proponent . . . for services or for costs and expenses in or in

connection with the case, or in connection with the plan and incident to the case, has been

approved by, or is subject to the approval of, the court as reasonable.” 11 U.S.C. § 1129(a)(4).

Section 1129(a)(4) has been construed to require that all payments of professional fees which are

                                               71
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 84 of 145




made from estate assets be subject to review and approval as to their reasonableness by the court.

See In re TCI 2 Holdings, LLC, 428 B.R. 117, 145 (Bankr. D.N.J. 2010) (“Under its clear terms,

‘any payment’ made or to be made by the plan proponent or the debtor for services ‘in or in

connection with’ the plan or the case must be approved by or ‘subject to the approval of’ the

bankruptcy court as ‘reasonable.’”); accord Lisanti v. Lubektin (In re Lisanti Foods, Inc.), 329

B.R. 491, 503 (D.N.J. 2005) (“Pursuant to § 1129(a)(4), a Plan should not be confirmed unless

fees and expenses related to the Plan have been approved, or are subject to the approval, of the

Bankruptcy Court.”), aff’d, 241 F. App’x 1 (3d Cir. 2007).

               144.   All payments for services provided to the Debtors during these chapter 11

cases must be approved by the Court as reasonable in accordance with section 1129(a)(4) of the

Bankruptcy Code. Specifically, Section 2.2 of the Amended Plan provides that all Fee Claims

must be approved by the Court pursuant to final fee applications as reasonable. Finally, the

Amended Plan provides that the Court shall retain jurisdiction to “hear and determine all

proceedings, if any, to approve Fee Claims, Restructuring Expenses, and Trustees Fees.” See

Amended Plan, § 11.1(h). Therefore, the Amended Plan complies with the requirements of

section 1129(a)(4) of the Bankruptcy Code with respect to the Debtors’ professionals.

       H.      Debtors Have Complied With the Requirements of Section 1129(a)(5) of the
               Bankruptcy Code.

               145.   Section 1129(a)(5) of the Bankruptcy Code requires that the plan

proponent disclose the identity and affiliations of any individual proposed to serve, after

confirmation of the plan, as a successor to a debtor under the plan and that such appointment be

consistent with the interests of creditors and equity security holders and with public policy. In

addition, to the extent there are any insiders that will be retained or employed by the reorganized




                                                72
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 85 of 145




debtors, section 1129(a)(5)(B) requires that the plan proponent disclose the identity and nature of

any compensation of any such insiders. See 11 U.S.C. § 1129(a)(5).

               146.   Contemporaneously herewith, the Debtors have filed a notice announcing

the Plan Administrator and the New Board in compliance with section 1129(a)(5). As set forth

in the notice, the Plan Administrator shall be Scott Rinaldi of Ankura and the sole member of the

New Board shall be William Transier, who is currently a member of the Special Committee. Mr.

Rinaldi will be compensated at $30,000 per month for its role as Plan Administrator. In addition,

Mr. Rinadli will have access to a small team of Ankura professionals to assist with the wind

down, for which Ankura will charge the wind down estates an hourly fee. Mr. Transier will be

compensated $25,000 per month for his services, which is the same as he is compensated for his

current role as a member of the Special Committee.

               147.   In their respective capacities as fiduciaries of the Debtors’ Estates, the

Plan Administrator and members of the New Board are immune from liability under federal and

state environmental laws, including the federal Comprehensive Environmental Response,

Compensation, and Liability Act (“CERCLA”), with respect to any contamination of real

property previously owned, leased or operated by the Debtors prior to the Effective Date,

including the Non-Performing Properties and the Canada Non-Performing Property. This is

because, generally speaking, most Environmental Laws, including CERCLA, impose liability for

remediating environmental contamination on (1) the party that caused the contamination, (2) the

current owner or operator of the contaminated real property, or (3) the owner or operator of the

contaminated property at the time the contamination occurred. See, e.g., 42 U.S.C. § 9607(a)

and Cal. Health & Safety Code § 25323.5. Neither the Plan Administrator nor the New Board

falls into any of these categories: (1) they did not, and could not, have caused contamination at



                                                73
            Case 20-11157-CSS         Doc 942      Filed 10/12/20     Page 86 of 145




Debtor sites that were sold, abandoned or otherwise transferred before their involvement with the

Debtors’ Estates, which shall begin with their appointment on the Effective Date, and (2) they

have never owned or operated, in any capacity, any of the Debtors current or former sites.

Furthermore, with respect to any CERCLA liability on or after the Effective Date, the Plan

Administrator and the New Board are being appointed to oversee the Wind-Down Estates and

Holdings, respectively. The Non-Performing Properties, on the other hand, will not be an asset

or a liability of either of those entities on and after the Effective Date—they will either be

transferred to a trust pursuant to the Environmental Settlement Documents or otherwise

abandoned. As such, the Plan Administrator and the New Board will not have any oversight

over, or any authority to operate or control any of the Non-Performing Properties and thus should

not be subject to CERCLA liability with respect to the same.

               148.    Simply put, neither the Plan Administrator nor the New Board had any

connection whatsoever to properties that were sold, abandoned or otherwise transferred before or

during their involvement with the Debtors’ Estates and therefore cannot be held liable under

Environmental Laws for any contamination that may exist on such sites.

       I.      Amended Plan is in Best Interests of All Creditors of, and Equity Interest
               Holders in, Each Debtor.

               149.    Section 1129(a)(7) of the Bankruptcy Code requires that a plan be in the

best interests of creditors and equity interest holders in the Debtors—commonly referred to as

the “best interests” test.   The best interests test focuses on potential individual dissenting

creditors rather than classes of claims. See 203 N. LaSalle St., 526 U.S. at 441 n.13. It requires

that each holder of a claim or equity interest either accept the plan or receive or retain under the

plan property having a present value, as of the effective date of the plan, not less than the amount




                                                74
            Case 20-11157-CSS         Doc 942      Filed 10/12/20     Page 87 of 145




such holder would receive or retain if the debtor were liquidated under chapter 7 of the

Bankruptcy Code.

               150.    Under the best interests test, “the court must measure what is to be

received by rejecting creditors . . . under the plan against what would be received by them in the

event of liquidation under chapter 7. In doing so, the court must take into consideration the

applicable rules of distribution of the estate under chapter 7, as well as the probable costs

incident to such liquidation.” Adelphia Commc’ns, 368 B.R. at 252. The Court must evaluate

the liquidation analysis cognizant of the fact that “[t]he hypothetical liquidation entails a

considerable degree of speculation about a situation that will not occur unless the case is actually

converted to chapter 7.” Affiliated Foods, 249 B.R. at 788; W.R. Grace, 475 B.R. at 142 (“[T]he

court need only make a well-reasoned estimate of the liquidation value that is supported by the

evidence on the record. It is not necessary to itemize or specifically determine precise values

during this estimation procedure. Requiring such precision would be entirely unrealistic because

exact values could only be found if the debtor actually underwent Chapter 7 liquidation”). As

section 1129(a)(7) makes clear, the liquidation analysis applies only to non-accepting holders of

impaired claims or equity interests. See Drexel Burnham Lambert Grp., 138 B.R. at 761 (“[T]he

liquidation analysis applies only to non-accepting impaired claims or interests.”).

               151.    The best interests test does not apply to the holders of Claims in Class 1

(Priority Non-Tax Claims), Class 2 (Other Secured Claims), and Class 3 (ABL Claims), because

each holder in such Classes is Unimpaired under the Amended Plan, presumed to accept the

Amended Plan, and will either receive payment in full, in Cash, be reinstated and paid in the

ordinary course, or otherwise its legal, equitable, or contractual rights will not be altered.

Accordingly, the holders of such Claims or Interests are receiving or retaining under the



                                                75
            Case 20-11157-CSS          Doc 942       Filed 10/12/20    Page 88 of 145




Amended Plan the maximum recovery to which they are entitled and, as a result, could not

receive greater recovery under chapter 7.

               152.    As set forth in the Liquidation Analysis and the Messing Declaration, the

best interests test is satisfied as to every single holder of a Claim in Classes 4, 5, 6, 7, 8, 9, and

12 and Interests in Classes 10 and 11. Messing Confirmation Decl. ¶ 35. Specifically, the

Liquidation Analysis demonstrates that all Classes of Claims or Interests will recover value equal

to or in excess of what such Claims or Interests would receive in a hypothetical chapter 7

liquidation. See Disclosure Statement, Ex. D (Liquidation Analysis).

               153.    The Liquidation Analysis is sound and reasonable and incorporates

justified assumptions and estimates regarding the Debtors’ assets and claims, such as (i) the

additional costs and expenses that would be incurred by the Debtors as a result of a chapter 7

trustee’s fees and retention of new professionals, (ii) the delay and erosion of value that would be

caused to the Debtors’ assets due to the need of the newly appointed chapter 7 trustee and its

professionals to familiarize themselves with the assets and liabilities of the Debtors, (iii) the

reduced recoveries caused by an accelerated sale or disposition of the Debtors’ assets by the

chapter 7 trustee, and (iv) the additional General Unsecured Claims that would likely arise as a

result of the rejection of certain executory contracts and unexpired leases, and other potential

claims that may arise in a chapter 7 liquidation.

               154.    The estimates regarding the Debtors’ assets and liabilities that are

incorporated into the Liquidation Analysis are based upon the knowledge and familiarity of the

Debtors’ advisors with the Debtors’ business and their relevant experience in chapter 11

proceedings. As such, the Debtors’ Liquidation Analysis should be afforded deference. See

Charter Commc’ns, 419 B.R. at 261-62 (discrediting creditors’ objection to liquidation analysis



                                                    76
            Case 20-11157-CSS         Doc 942      Filed 10/12/20     Page 89 of 145




because it consisted of a “largely speculative exercise of listing possible incremental recoveries

and offered no reliable opinions as to the likelihood that any of these identified sources of

possible extra value would ever materialize”). Accordingly, the Amended Plan satisfies the

requirements of section 1129(a)(7) of the Bankruptcy Code.

               155.    California DTSC’s objections that the Amended Plan does not satisfy

section 1129(a)(7) of the Bankruptcy Code are addressed below.

       J.      Amended Plan Has Been Accepted by or Is Presumed to Have Been Accepted
               by All Impaired Classes Entitled to Vote on Amended Plan.

               156.    Section 1129(a)(8) of the Bankruptcy Code requires that each class of

impaired claims or interests accepts the plan, as follows: “With respect to each class of claims or

interests – (A) such class has accepted the plan; or (B) such class is not impaired under the plan.”

11 U.S.C. § 1129(a)(8). As set forth above, holders of Claims in Class 1 (Priority Non-Tax

Claims), Class 2 (Other Secured Claims), and Class 3 (ABL Claims) are not impaired under the

Amended Plan and are, therefore, conclusively presumed to have accepted the Amended Plan

pursuant to section 1126(f) of the Bankruptcy Code. Additionally, as evidenced by the Voting

Certification, the Amended Plan has been accepted by 100% of voting creditors in Class 4

(Superpriority Notes Guarantee Claims), Class 5 (Exchange Priority Notes Claims), and Class 6

(First Lien Notes Claims) entitled to vote and who voted on the Amended Plan. Thus, as to such

Classes, the requirements of section 1129(a)(8) of the Bankruptcy Code have been satisfied.

               157.    Holders of Claims or Interests in Class 7 (General Unsecured Claims),

Class 8 (Environmental NPP Claims), Class 9 (Intercompany Claims), Class 10 (Intercompany

Interests), Class 11 (Holdings Equity Interests), and Class 12 (Subordinated Securities Claims)

are deemed to have rejected the Amended Plan pursuant to section 1126(g) of the Bankruptcy




                                                77
            Case 20-11157-CSS           Doc 942      Filed 10/12/20      Page 90 of 145




Code. As to these Classes, the Amended Plan may be confirmed under the “cram down”

provisions of section 1129(b) of the Bankruptcy Code.

       K.      Amended Plan Provides for Payment in Full of All Allowed Priority Claims.

               158.    Section 1129(a)(9) of the Bankruptcy Code requires that persons holding

allowed claims entitled to priority under section 507(a) receive specified cash payments under

the plan. Unless the holder of a particular claim agrees to a different treatment with respect to

such claim, section 1129(a)(9) of the Bankruptcy Code sets forth the treatment the plan must

provide. 11 U.S.C. § 1129(a)(9).

               159.    The Amended Plan complies with section 1129(a)(9) of the Bankruptcy

Code. The Amended Plan provides that, unless a holder agrees to less favorable treatment,

holders of allowed Administrative Expense Claims under section 503(b) of the Bankruptcy Code

will be paid in full, in Cash, on the later of the Effective Date and the first business day after the

date that is thirty (30) calendar days after the date such Administrative Expense Claim becomes

Allowed. See Amended Plan, § 2.1.

               160.    Moreover, the Amended Plan provides that, unless a holder agrees to less

favorable treatment, holders of Allowed Priority Non-Tax Claims under section 507(a) of the

Bankruptcy Code (excluding Priority Tax Claims under section 507(a)(8), as described herein)

will (i) be paid in full, in Cash on or as soon as practicable after the Effective Date, or (ii) receive

such other treatment so as to render such holder’s Claim Unimpaired. See Amended Plan, § 4.1.

The Amended Plan, therefore, satisfies the requirements of section 1129(a)(9)(A) and (B).

               161.    The Amended Plan also satisfies the requirements of section

1129(a)(9)(C) of the Bankruptcy Code with respect to the treatment of Priority Tax Claims under

section 507(a)(8). Pursuant to Section 2.3 of the Amended Plan, unless holders agree to less

favorable treatment, holders of Allowed Priority Tax Claims (i) will be paid Cash in an amount

                                                  78
            Case 20-11157-CSS         Doc 942     Filed 10/12/20    Page 91 of 145




equal to such Claim on, or as soon thereafter as is reasonably practicable, the later of (a) the

Effective Date, to the extent such Claim is Allowed on the Effective Date, (b) the first business

day after the date that is forty-five (45) calendar days after the date such Claim becomes

Allowed, and (c) the date such Claim is due and payable in the ordinary course as such

obligation becomes due; or (ii) will receive equal annual Cash payments in an aggregate amount

equal to the amount of such Claim, together with interest at the applicable rate under section 511

of the Bankruptcy Code, over a period not exceeding five (5) years from and after the

Commencement Date. See Amended Plan, § 2.3. Accordingly, the Amended Plan satisfies the

requirements of section 1129(a)(9) of the Bankruptcy Code.

       L.      Amended Plan Satisfies Section 1129(a)(10) of the Bankruptcy Code.

               162.   Section 1129(a)(10) of the Bankruptcy Code requires the affirmative

acceptance of the Amended Plan by at least one class of impaired claims, “determined without

including any acceptance of the plan by any insider.” 11 U.S.C. § 1129(a)(10). Here, all Classes

entitled to vote on the Amended Plan—Class 4 (Superpriority Notes Guarantee Claims), Class 5

(Exchange Priority Notes Claims), and Class 6 (First Lien Notes Claims)—are impaired and

have voted to accept the Amended Plan, without including the acceptance of the Amended Plan

by any insiders in such Class.

               163.   California DTSC objects to the Amended Plan on the basis of their

misstatement of the Bankruptcy Code and their incorrect assertion that the votes of the

Consenting Creditors cannot be relied upon to confirm the Amended Plan. The Debtors address

this objection below in Part II of this Memorandum.

               164.   Accordingly, the Amended Plan satisfies section 1129(a)(10) of the

Bankruptcy Code.



                                                79
            Case 20-11157-CSS        Doc 942     Filed 10/12/20     Page 92 of 145




       M.     Amended Plan Is Feasible.

              165.    Section 1129(a)(11) of the Bankruptcy Code requires that the Court find

that the Amended Plan is feasible as a condition precedent to confirmation. Specifically, it

requires that confirmation is not likely to be followed by liquidation of the debtor, unless such

liquidation is proposed in the plan. 11 U.S.C. § 1129(a)(11). The feasibility test set forth in

section 1129(a)(11) requires the Court to determine whether the Amended Plan may be

implemented and has a reasonable likelihood of success. See Energy Res., 495 U.S. at 549; Kane

v. Johns-Manville Corp., 843 F.2d 636, 649 (2d Cir. 1988).

              166.    Section 1129(a)(11) “does not require a plan’s success to be guaranteed.”

In re Am. Capital Equip., LLC, 688 F.3d 145, 156 (3d Cir. 2012). Rather, “[t]he key element of

feasibility is whether there is a reasonable probability the provisions of the plan can be

performed.” In re Heritage Highgate, Inc., 679 F.3d 132, 142 (3d Cir. 2012) (emphasis added)

(quoting In re TCI 2 Holdings, LLC, 428 B.R. 117, 148 (Bankr. D.N.J. 2010)); In re W.R. Grace

& Co., 475 B.R. 34, 115 (D. Del. 2012) (“[T]he bankruptcy court need not require a guarantee of

success, but rather only must find that the plan present[s] a workable scheme of organization and

operation from which there may be reasonable expectation of success.” (internal quotations

omitted)), aff’d, 729 F.3d 332 (3d Cir. 2013), and aff’d, 532 F. App’x 264 (3d Cir. 2013),

and aff’d, 729 F.3d 311 (3d Cir. 2013), and aff’d, 729 F.3d 332 (3d Cir. 2013). “The purpose of

section 1129(a)(11) is to prevent confirmation of visionary schemes which promise creditors and

equity security holders more under a proposed plan than the debtor can possibly attain after

confirmation.” Pizza of Haw., Inc. v. Shakey’s, Inc. (In re Pizza of Haw., Inc.), 761 F.2d 1374,

1382 (9th Cir. 1985). The mere prospect of financial uncertainty cannot defeat confirmation on

feasibility grounds. See In re U.S. Truck Co., 47 B.R. 932, 944 (E.D. Mich. 1985), aff’d sub



                                               80
            Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 93 of 145




nom. Teamsters Nat’l Freight Indus. Negotiating Comm. v. U.S. Truck Co. (In re U.S. Truck

Co.), 800 F.2d 581 (6th Cir. 1986).

               167.    Feasibility is a “low threshold.” In re Emerge Energy Servs. LP, No. 19-

11563 (KBO), 2019 WL 7634308, at *15 (Bankr. D. Del. Dec. 5, 2019); In re Tribune Co., 464

B.R. 126, 185 (Bankr. D. Del. 2011) (“[I]t is clear that there is a relatively low threshold of proof

necessary to satisfy the feasibility requirement.” (quoting In re Briscoe Enters., Ltd., II, 994 F.2d

1160, 1166 (5th Cir.1993))), aff’d, 587 B.R. 606 (D. Del. 2018), aff’d, 972 F.3d 228 (3d Cir.

2020), and aff’d in part, 587 B.R. 606 (D. Del. 2018), and aff’d, 972 F.3d 228 (3d Cir. 2020).

Bankruptcy courts have found that feasibility is established where a debtor has “sufficient

resources” to meet its obligations under the plan, including its “obligations to pay for the costs of

administering and fully consummating the Plan and closing the Chapter 11 Cases.” In re Finlay

Enterprises, Inc., No. 09-14873 JMP, 2010 WL 6580628, at *7 (Bankr. S.D.N.Y. June 29, 2010);

accord In re Nailite Int’l, No. 09-10526 (MFW), 2009 Bankr. LEXIS 4878, at *12-13 (Bankr. D.

Del. Dec. 8, 2009) (finding that plan was “feasible” and “satisfie[d] the requirements of

section 1129(a)(11)” because it was “a plan of liquidation” that provided for “the means for

implementing the [plan] and demonstrate[d] the Debtor’s ability to make the payments

anticipated” under the plan). For the reasons set forth below, the Amended Plan is feasible

within the meaning of section 1129(a)(11) of the Bankruptcy Code.

               168.    The Debtors have demonstrated that there is a reasonable probability that

they will have sufficient funds to meet their post-Confirmation Date obligations to pay for the

ongoing costs of administering and consummating the Amended Plan and ultimately closing

these chapter 11 cases. As established in the Messing Declaration, the Amended Plan embodies

a rational plan for the orderly wind down of the Debtors’ estates and the delivery of distributions



                                                 81
           Case 20-11157-CSS         Doc 942      Filed 10/12/20    Page 94 of 145




to holders of Allowed Claims following the consummation of the Global Settlement and the

value-maximizing Europe/ROW Sale Transaction. Messing Confirmation Decl. ¶ 40.

Specifically, the Amended Plan sets forth certain Cash payments that the Debtors and/or the Plan

Administrator will make on or after the Effective Date. Id. Such payments include, among

others, payments to holders of Allowed Administrative Expense Claims, Allowed Priority Tax

Claims, and Allowed Priority Non-Tax Claims. Id. In accordance with the Global Settlement

and the GUC Trust Agreement, the Amended Plan also provides for the establishment of the

GUC Trust for the benefit of holders of Allowed General Unsecured Claims, to which the

Debtors will transfer the GUC Trust Assets. Id.

              169.    Further, the Debtors will be able to meet their obligations under the

Amended Plan. Roy Messing and his team at Ankura have estimated the Debtors’ anticipated

sources and uses of funds following confirmation. The Debtors retained Ankura to assist with

their financial and operational restructuring on April 8, 2020, and Mr. Messing was appointed as

the Debtors’ Chief Restructuring Officer on May 18, 2020. Id. ¶ 7 n.3. Since then, Mr. Messing

and the Ankura team have been responsible for the Debtors’ books and records. Id. ¶ 40. They

have carefully reviewed filed Claims and assets, consulted with the Debtors’ counsel and other

advisors, and received input from the Debtors’ management and employees who have extensive

knowledge of the Debtors’ assets and liabilities. Id. Based on this experience and their deep

understanding of the business, the Ankura team was able to prepare estimates of the Debtors’

anticipated sources and uses of funds that are reasonable and well-founded.

              170.    As detailed in the Messing Declaration, the value of the Debtors’

remaining assets is approximately $36.6 million as of October 9, 2020. Id. ¶ 42. These assets

include:



                                               82
             Case 20-11157-CSS              Doc 942        Filed 10/12/20        Page 95 of 145




 Estimated Sources                                                                       Amount

 Cash Balance as of October 9, 2020                                                    $23.5 million

 Insurance Cash Collateral                                                             $10.5 million

 Utility Adequate Assurance                                                            $1.5 million

 Other Receipts                                                                        $1.1 million

 TOTAL SOURCES:                                                                       $36.6 million


                 171.     The Debtors project that they will have wind-down expenses of

approximately $6.9 million, id. ¶ 43, including:

 Estimated Uses of Funds                                                                 Amount

 Operating Expenses                                                                    $1.1 million

 Restructuring Professionals                                                           $2.3 million

 Post-Effective Wind-Down Expenses                                                     $3.5 million

 TOTAL USES:                                                                           $6.9 million


                 172.     The Debtors estimate that the total amount of outstanding claims that must

be paid prior to any distributions to the Exchange Priority Notes Claims will be approximately

$15 million, id. ¶ 45, consisting of the following:

 Estimated Outstanding Claims                                                            Amount

 Administrative Expense Claims23                                               $8.7 million (of which
                                                                           approximately $4.0 million are

23
     As reflected in the amendment to the Europe/ROW Purchase Agreement, filed contemporaneously herewith
     (the “Amended Europe/ROW Purchase Agreement”), the Debtors will pay certain investment banking fees
     in connection with the Europe/ROW Sale Transaction, provided that, to the extent the payment of such
     investment banking fees result in a shortfall in the Debtors ability to pay Allowed Administrative Expense
     Claims, Allowed Priority Tax Claims, and Allowed Priority Non-Tax Claims, the Transferred Entities (or their
     designee) will reimburse the Debtors the portion of any paid investment banking fees to the extent required to
     make up for such a shortfall. Accordingly, such fees have not been included in the estate of claims required to
     be satisfied by the Debtors. See Amended Europe/ROW Purchase Agreement § 4.16.

                                                        83
            Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 96 of 145




                                                                       503(b)(9) Claims)

 Priority Tax Claims                                                      $4.3 million

 Other Secured Claims                                                     $2.0 million

 TOTAL CLAIMS:                                                            $15 million


               173.   After these disbursements, the Debtors expect to have a surplus of

approximately $14.8 million, which will be more than sufficient to satisfy any contingencies that

may arise, including any potential working capital claim asserted by the Americas Buyer (as

defined below), which is addressed further below in Part III of this Memorandum. Id. ¶ 46. As

with any projections, there is a possibility that there may be some variance in the wind-down

budget and expenses. The Debtors believe that the surplus could range from $11.3 million to

$20.3 million, but they expect that the surplus will still be sufficient to cover any contingencies

in either of those scenarios. Id. Accordingly, the Debtors satisfy the standard for feasibility

under section 1129(a)(11) of the Bankruptcy Code.

               174.   The Americas Buyer (as defined below) objects to the Amended Plan on

the basis that the Debtors must reserve a sufficient amount of cash to pay the Post-Closing

Adjustment (as defined below). The Debtors address this objection below in Part II of this

Memorandum.

               175.   Accordingly, the Amended Plan satisfies the feasibility standard of section

1129(a)(11) of the Bankruptcy Code.

       N.      Amended Plan Complies with Section 1129(a)(12) of the Bankruptcy Code.

               176.   Section 1129(a)(12) of the Bankruptcy Code requires the payment of “[a]ll

fees payable under section 1930 of title 28, as determined by the court at the hearing on

confirmation of the plan[.]” 11 U.S.C. § 1129(a)(12). Section 507 of the Bankruptcy Code


                                                84
              Case 20-11157-CSS         Doc 942      Filed 10/12/20     Page 97 of 145




provides that “any fees and charges assessed against the estate under [section 1930] of title 28”

are afforded priority as administrative expenses. 11 U.S.C. § 507(a)(2). In accordance with

sections 507 and 1129(a)(12) of the Bankruptcy Code, Section 12.1 of the Amended Plan

provides for the payment of such fees, together with interest (if any) pursuant to section 3717 of

title 31 of the United States Code on the Effective Date and thereafter as may be required.

       O.       Amended Plan Satisfies Section 1129(a)(13) of the Bankruptcy Code.

       177.     Section 1129(a)(13) requires that:

                The plan provides for the continuation after its effective date of
                payment of all retiree benefits . . . at the level established pursuant
                to subsection (e)(1)(B) or (g) of section 1114 of this title, at any
                time prior to confirmation of the plan, for the duration of the
                period the debtor has obligated itself to provide such benefits.

11 U.S.C. § 1129(a)(13).

                178.   On August 13, 2020, the Debtors filed the Debtors’ Motion for an Order

Authorizing the United States Trustee to Appoint an Official Committee of Retired Employees

(Docket No. 726) (the “Retiree Motion”), which requested that the Court authorize and direct

the U.S. Trustee to appoint an official committee to represent the Non-Union Retirees (a

“Retiree Committee”) to engage in negotiations with the Debtors to modify retiree benefits.

The United Auto Workers Union and the Allentown Teamsters Union (together, the “Union

Representatives”) had already agreed to represent the Debtors’ unionized employees, the UAW

Retirees and the Allentown Retirees, respectively, pursuant to Section 1114(b) and 1114(c). On

August 14, 2020, the Court entered the Order Appointing an Official Committee of Retired

Employees (Docket No. 740) (the “Retiree Order”).

                179.   Immediately upon the appointment of the Non-Union Representatives, the

Debtors made a proposal to the Union Representatives and the Non-Union Representatives

regarding the terms for modification of the health, dental and life insurance benefits provided by

                                                  85
             Case 20-11157-CSS          Doc 942    Filed 10/12/20     Page 98 of 145




the Debtors to approximately 220 Retirees. After considerable deliberation and negotiation, and

in view of the Debtors’ financial condition, the Debtors, the Union Representatives and the Non-

Union Representatives agreed to the terms pursuant to which benefits under the Retiree Plan will

be terminated pursuant to section 1114 of the Bankruptcy Code.

               180.    The   Debtors,    the   Union    Representatives    and    the   Non-Union

Representatives have agreed on the following settlement (“Retiree Settlement”): (i) all

healthcare benefits to the retirees shall be terminated as of the Effective Date; (ii)

notwithstanding this termination, the Debtors shall directly pay or otherwise reimburse all

retirees who opt in to COBRA healthcare coverage for the costs of such coverage for the period

through December 31, 2020; (iii) in order to be eligible for such reimbursement, the Retiree must

opt in to COBRA coverage on or before December 1, 2020; (iv) the Debtors will not subsidize or

provide reimbursement for any COBRA healthcare expenses after December 31, 2020; (v) the

Debtors shall continue to pay all life insurance premiums due on behalf of retirees entitled to life

insurance benefits through December 31, 2020; (vi) the Debtors will not pay premiums for life

insurance benefits after December 31, 2020 and such life insurance benefits will be terminated;

and (vii) the Debtors will send a notice to retirees summarizing the settlement described above.

               181.    The Debtors intend to file a stipulation and agreement seeking an order

authorizing the Debtors to terminate the retiree benefits under the terms of the Retiree Settlement

pursuant to section 1114 of the Bankruptcy Code and anticipate that the Creditors’ Committee,

the Ad Hoc Group and the United States Trustee will not object to such stipulation and

agreement.




                                                  86
            Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 99 of 145




               182.    As provided by section 1129(a)(13), the Amended Plan provides for the

continuation of all existing retiree benefits after the Effective Date at the level established under

the terms of the Retiree Settlement pursuant section 1114(e)(1)(B) of the Bankruptcy Code.

       P.      Amended Plan Satisfies “Cram Down” Requirements under Section 1129(b)
               of the Bankruptcy Code for Non-Accepting Classes.

               183.    Section 1129(b) of the Bankruptcy Code provides a mechanism (known

colloquially as “cram down”) for confirmation of a chapter 11 plan in circumstances where the

plan is not accepted by all impaired classes of claims. Under section 1129(b), the court may

“cram down” a plan over the dissenting vote of an impaired class or classes of claims or interests

as long as the plan does not “discriminate unfairly” and is “fair and equitable” with respect to

such dissenting class or classes.

               184.    The only classes entitled to vote on the Amended Plan—Class 4

(Superpriority Notes Guarantee Claims), Class 5 (Exchange Priority Notes Claims), and Class 6

(First Lien Notes Claims)—voted to accept the Amended Plan, therefore, “cram down” is only

relevant to those Classes of Claims and Interests that are deemed to have rejected the Amended

Plan (i.e., Class 7 (General Unsecured Claims), Class 8 (Environmental NPP Claims), Class 9

(Intercompany Claims), Class 10 (Intercompany Interests), Class 11 (Holdings Equity Interests),

and Class 12 (Subordinated Securities Claims)). The Amended Plan may be confirmed as to

each of these Classes pursuant to the “cram down” provisions of section 1129(b) of the

Bankruptcy Code.

               1.      Amended Plan Does Not Discriminate Unfairly.

               185.    Section 1129(b)(1) does not prohibit discrimination between classes.

Rather, it prohibits discrimination that is unfair. Under section 1129(b) of the Bankruptcy Code,

a plan unfairly discriminates where similarly situated classes are treated differently without a


                                                 87
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 100 of 145




reasonable basis for the disparate treatment. See Armstrong World Indus., 348 B.R. at 121

(noting that the “hallmarks of the various tests have been whether there is a reasonable basis for

the discrimination, and whether the debtor can confirm and consummate a plan without the

proposed discrimination” (quoting In re Lernout & Hauspie Speech Prods., N.V., 301 B.R. 651,

660 (Bankr. D. Del. 2003)); accord In re WorldCom, Inc., No. 02-13533 (AJG), 2003 WL

23861928, at *59 (Bankr. S.D.N.Y. Oct. 31, 2003); Johns-Manville, 68 B.R. 618, 636 (Bankr.

S.D.N.Y. 1986), aff’d in part, 78 B.R. 407 (S.D.N.Y. 1987), aff’d, 843 F.2d 636 (2d Cir. 1998).

As between two classes of claims or two classes of equity interests, there is no unfair

discrimination if (i) the classes are comprised of dissimilar claims or interests, see, e.g., In re

Johns-Manville Corp., 68 B.R. at 636, or (ii) taking into account the particular facts and

circumstances of the case, there is a reasonable basis for such disparate treatment, see, e.g.,

Drexel Burnham Lambert Grp., 138 B.R. at 715 (separate classification and treatment was

rational where members of each class “possess[ed] different legal rights”), aff’d sub nom.

Lambert Brussels Assocs., L.P. v. Drexel Burnham Lambert Grp., Inc. (In re Drexel Burnham

Lambert Grp., Inc.), 140 B.R. 347 (S.D.N.Y. 1992).

               186.   The Amended Plan does not discriminate unfairly with respect to Class 7

(General Unsecured Claims), Class 8 (Environmental NPP Claims), Class 9 (Intercompany

Claims), Class 10 (Intercompany Interests), Class 11 (Holdings Equity Interests), and Class 12

(Subordinated Securities Claims). California DTSC objects to the Amended Plan on the basis

that Class 8 (Environmental NPP Claims) is unfairly discriminated against in comparison to

Class 7 (General Unsecured Claims). The Debtors address this objection below in Part II of this

Memorandum. Holders of Claims and Interests in each of the remaining Classes are properly




                                                88
                   Case 20-11157-CSS           Doc 942       Filed 10/12/20      Page 101 of 145




       classified in separate classes because they hold different legal rights as set forth in the following

       table:

                  Class                              Rationale For Separate Classification
                 Class 9                       Composed of claims by Debtors or non-Debtor affiliates
         (Intercompany Claims)                  against the Debtors
                 Class 10                      Composed of holders of Interests in the Debtors, other
        (Intercompany Interests)                than Holdings Equity Interests
                 Class 11
       (Holdings Equity Interests)             Composed of holders of Interests in Exide Holdings, Inc.

                Class 12
                                               Composed of holders of Claims subject to subordination
         (Subordinated Securities
                                                under Section 510(b) of the Bankruptcy Code
                Claims)


                187.   As demonstrated herein, the Debtors have sound bases for classifying Claims or

Interests in Classes 9, 10, 11, and 12 differently. Accordingly, the Amended Plan does not “discriminate

unfairly” with respect to such impaired Classes of Claims or Interests.

                       2.      Amended Plan Is Fair and Equitable.

                       188.    To be “fair and equitable” as to holders of unsecured claims, section

       1129(b)(2)(B) of the Bankruptcy Code requires a plan to provide either (i) that each holder of the

       nonaccepting class will receive or retain on account of such claim property of a value equal to

       the allowed amount of such claim, or (ii) that a holder of a claim or interest that is junior to the

       claims of the nonaccepting class will not receive or retain any property under the plan. See 11

       U.S.C. § 1129(b)(2)(B).

                       189.    To be “fair and equitable” as to holders of interests, section 1129(b)(2)(C)

       of the Bankruptcy Code requires a plan to provide either (i) that each holder of an equity interest

       will receive or retain under the plan property of a value equal to the greatest of the fixed

       liquidation preference to which such holder is entitled, the fixed redemption price to which such

       holder is entitled or the value of the interest, or (ii) that a holder of an interest that is junior to the

                                                           89
            Case 20-11157-CSS        Doc 942     Filed 10/12/20     Page 102 of 145




nonaccepting class will not receive or retain any property under the plan. See 11 U.S.C.

§ 1129(b)(2)(C).

               190.   The “fair and equitable” rule is satisfied as to the holders of Claims in

Classes 7, 8, 9, and 12, and Interests in Classes 10 and 11, as no Claims or Interests junior to

each such class, as applicable, will receive or retain any property under the Amended Plan on

account of such junior Claims or Interests. See In re Finlay Enters. Inc., No. 09-14873 (JMP),

2010 WL 6580628, at *7 (Bankr. S.D.N.Y. June 29, 2010) (holding that the fair and equitable

test was satisfied where no interest junior to the interests of the rejecting class received any

property under the plan). Moreover, no senior creditor will receive in excess of the full value of

its Claim under the Amended Plan. As such, the Amended Plan satisfies the requirements of

section 1129(b) of the Bankruptcy Code as to Class 7 (General Unsecured Claims), Class 8

(Environmental NPP Claims), Class 9 (Intercompany Claims), Class 10 (Intercompany

Interests), Class 11 (Holdings Equity Interests), and Class 12 (Subordinated Securities Claims)

and may be confirmed despite the rejection by such Classes.

II.    THE OBJECTIONS TO THE AMENDED PLAN SHOULD BE OVERRULED
       AND AMENDED PLAN CONFIRMED.

       A.      Objection by California DTSC Should be Overruled.

               1.     Abandonment of the Vernon Non-Performing Property, if Required
                      Pursuant to the Amended Plan, Should Be Approved.

               191.   California DTSC objects to the alternative of abandonment of the Vernon

Non-Performing Property provided in the Amended Plan. The Debtors address this objection in

the Abandonment Memorandum, filed contemporaneously herewith.




                                               90
          Case 20-11157-CSS           Doc 942     Filed 10/12/20      Page 103 of 145




              2.     Amended Plan Satisfies Section 1129 of the Bankruptcy Code.

                     a.        California DTSC’s Treatment Under the Amended Plan.

              192.   Under the Amended Plan, California DTSC is classified in Class 8 along

with each other holder of Environmental NPP Claims against the Debtors. The treatment that

creditors in Class 8 will receive pursuant the Amended Plan is determined by whether such

holder voluntary accepts the Global Settlement or rejects it, which only California DTSC has

done.

                          i.   If California DTSC becomes a Global Settlement Party, as it had
                               intended prior to its abrupt election not to participate in the Global
                               Settlement, it would receive (i) Vernon Environmental Trust
                               Beneficial Interests in the Vernon Environmental Response Trust
                               that will receive $2,587,523 and title to the Vernon Non-
                               Performing Property free and clear of all claims and
                               encumbrances, (ii) its Pro Rata share of the GUC Trust Beneficial
                               B Interests (the “Class 8 GUC Interests”), and (iii) its Pro Rata
                               share of Net Cash Proceeds after the ABL Claims, Exchange
                               Priority Notes Claims, and First Lien Notes Claims are satisfied, as
                               described in further detail in the Amended Plan (the “Class 8 Net
                               Cash Proceeds” and, together with the Class 8 GUC Interests, the
                               “Universal Class 8 Recovery”). See Amended Plan, § 4.8(b).

                       ii.     If California DTSC does not become a Global Settlement Party but
                               the Payment Condition and the Vernon Trust Condition are
                               satisfied—meaning the Bankruptcy Court approves the release by
                               the California state governmental agencies, including California
                               DTSC, in favor of the Europe/ROW Purchaser, the Transferred
                               Entities, and the Consenting Creditors and the Vernon
                               Environmental Trustee and California DTSC reach an agreement
                               providing covenants substantively identical to those being granted
                               by the Settling Governmental Authorities—then California DTSC
                               will receive, through the newly created Vernon Environmental
                               Response Trust, the same distribution that it would if it were a
                               Global Settlement Party, outlined above. See Amended Plan, §§
                               4.8(b), 5.2(e)(i).

                      iii.     If the Payment Condition is satisfied but the Vernon Trust
                               Condition is not satisfied, California DTSC will receive, in
                               addition to the Universal Class 8 Recovery, the benefit of a
                               $2,587,523 cash distribution from the Transferred Entities to the
                               Vernon Standby Trust—a trust in which it already holds a

                                                 91
           Case 20-11157-CSS          Doc 942      Filed 10/12/20     Page 104 of 145




                               beneficial interest pursuant to transactions entered into prior the
                               Commencement Date—though it will receive no beneficial interest
                               in the Vernon NPP, which will be abandoned by the Debtors
                               pursuant to the Amended Plan. See Amended Plan, §§ 4.8(b),
                               5.2(e)(ii).

                        iv.    Finally, if the Payment Condition is not satisfied, the Vernon Non-
                               Performing Property will be abandoned and California DTSC will
                               receive, in lieu of the cash payment discussed in the foregoing, a
                               first priority Lien against the Vernon Non-Performing Property to
                               secure its Environmental NPP Claim in addition to receiving the
                               Universal Class 8 Recovery. See Amended Plan §§ 4.8(b),
                               5.2(e)(iii). The value of this lien is estimated at $29.6 million, if
                               remediated, based on third-party bids.

               193.    For the avoidance of doubt, these potential recoveries are similarly

available to all members of Class 8 and, to the extent actual recoveries differ among holders of

Environmental NPP Claims, such disparate recovery is due solely to each creditor’s decision to

participate in or abstain from the Global Settlement.

                       b.      The Treatment of California DTSC Under the Amended Plan
                               is Not Less Favorable Than That of the Other Members of
                               Class 8 and Complies with Section 1123(a)(4) of the
                               Bankruptcy Code.

               194.    California DTSC argues that the Amended Plan provides disparate

treatment to different Environmental NPP Claims classified in Class 8 because: (i) treatment

depends on whether a claimholder is a Global Settlement Party; (ii) the economic treatment of

California DTSC’s claims is different from that of the other claims in Class 8; and (iii) California

DTSC is subject to more onerous releases than are the Global Settlement Parties.               These

objections are all without merit and should be overruled.

               195.    First and foremost, under the applicable legal test, it is the opportunity for

recovery, not the distribution ultimately received, that must be equal among members of the

same class.    This is entirely consistent with Third Circuit law.        This court has held that

“[p]roviding different treatment to a creditor who agrees to settle instead of litigating is permitted

                                                 92
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 105 of 145




by section 1123(a)(4) . . . What is important is that each claimant within a class have the same

opportunity to receive equal treatment.” In re Washington Mutual, Inc., 442 B.R. 314, 355-56

(Bankr. D. Del. 2011) (citing to In re Dana Corp., 412 B.R. 53, 62 (S.D.N.Y. 2008)); Del. Tr.

Co. v. Energy Future Intermediate Holdings, LLC (In re Energy Future Holding Corp.), 527

B.R. 157, 168 (D. Del. 2015) (“[C]ourts have interpreted the same treatment requirement to

mean that all claimants in a class must have the same opportunity for recovery.” (quoting In re

W.R. Grace & Co., 729 F.3d 311, 327 (3d Cir. 2013)), aff’d, 648 F. App’x 277 (3d Cir. 2016).

Under the Amended Plan, California DTSC is afforded the same opportunity for recovery as

every other holder of Environmental NPP Claims, but has chosen on its own volition to pursue

different treatment.

               196.    Additionally, as explained above, California DTSC has misunderstood and

misstated the non-consensual release it will be subject to under the Amended Plan, if approved.

As explained in greater detail in paragraph 76 herein, the Settling Governmental Authorities are

providing covenants not to sue to the Debtors, officers and directors and other related parties of

the Debtors and Consenting Creditors that the California Environmental Agencies are not being

required to release in order to realize the benefits of the Global Settlement. See Exhibit B

(California DTSC Plan Releases).

                            i.       California has been Offered the Same Opportunity as all
                                     Other Class 8 Creditors.


               197.    In its objection, California DTSC ignores completely the opportunity it

has been afforded to enter into the Global Settlement. California DTSC asserts, “DTSC receives

its most favorable treatment only if both the (i) Payment Condition and (ii) the Vernon Trust

Condition [sic] are met.” See California DTSC Objection ¶ 58. Not so. In reality, California



                                               93
            Case 20-11157-CSS          Doc 942         Filed 10/12/20   Page 106 of 145




DTSC receives its most favorable recovery by opting, as each other holder of Environmental

NPP Claims has, into the Global Settlement. Under the Amended Plan, each member of Class 8

is entitled to identical treatment; to the extent California DTSC ultimately receives different

recovery than any other member of Class 8, that results entirely from its decision to opt out of

the Global Settlement, an opportunity that California DTSC has been equally afforded and had

accepted prior to a recent reversal in its decision.

               198.    Even if the recovery California DTSC ultimately receives pursuant to the

Amended Plan were found to be materially less favorable than that of the other members of Class

8, which the Debtors assert cannot be the case under any of the options available to it as

explained below, California DTSC agreed to such treatment by opting for it in lieu of

participating in the Global Settlement. In re WR Grace & Co., 729 F.3d at 346 (holding that by

filing a proof of claim a creditor had agreed to the less favorable treatment of binding itself to

litigating its claim in the Bankruptcy Court.).             Otherwise stated, every holder of an

Environmental NPP Claim is offered the same opportunity: accept the Global Settlement and its

benefits or reject it and the Debtors will seek to abandon the applicable NPP location. Only

California has chosen not to settle and reject. California has the right to reject the Global

Settlement treatment that is being offered equally to all holders of Environmental NPP Claims,

but it must live with the consequences. California’s rejection and resulting recovery does not,

however, violate section 1123(a)(4) of the Bankruptcy Code or render the Amended Plan

unconfirmable.

                             ii.       California is Receiving Equal Treatment if Both Conditions
                                       are Satisfied.




                                                  94
           Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 107 of 145




               199.    California DTSC further argues that even if both Payment Conditions are

satisfied, the economic treatment it would receive (i.e., an allocation of approximately $2.6

million in the form of the Vernon Global Settlement Payment) differs among claims in Class 8

because that amount is less than California’s pro rata share of the entire $10 million settlement

payment based upon California’s estimated damages. See California DTSC Objection ¶ 60. In

addition, California argues that other states have access to residual value from other Non-

Performing Properties, which is not offered to California. See id.

               200.    Such objection is without merit and should be overruled. First, California

ignores that if both Payment Conditions are satisfied, the Vernon Non-Performing Property will

be transferred to the Vernon Trust in which California DTSC will receive a beneficial interest.

So California DTSC is not just receiving a beneficial interest in approximately $2.6 million.

Moreover, the Amended Plan’s allocation of $10 million settlement being provided by the

Consenting Creditors and Transferred Entities among the Non-Performing Properties overseen

by the agencies holding Environmental NPP Claims is not intended to (nor is it legally required

to) reflect a pro rata recovery based on the size of each Environmental NPP Claim against the

Debtors. Such payment is not coming from the Debtors at all, but instead is being made as a

settlement payment (or in this scenario, a substantial contribution) by the Consenting Creditors

and Transferred Entities. There is no requirement under the Bankruptcy Code that a settlement

payment or substantial contribution made by a third party to resolve a unique dispute be offered

in equal or pro-rated amounts for similarly situated creditors.

               201.    Moreover, the allocation of the $10 million settlement payment was

negotiated among the Participating Governmental Agencies, including California DTSC.         The

Debtors understand that the determination of these allocations began with the estimated costs of



                                                 95
             Case 20-11157-CSS        Doc 942     Filed 10/12/20     Page 108 of 145




future cleanup and then took into account for each of the Non-Performing Properties, including

the Vernon Non-Performing Property: (1) the availability of financial assurance, (2) the value of

the property that may be used to support cleanup, and (3) the degree of litigation risk for the NPP

as to whether various tasks underlying the estimated cleanup would meet the test under

Midlantic.

               202.    Similarly, California DTSC’s objection that it cannot share in the residual

value of the other Non-Performing Properties is of no merit.           Residual value from other

properties will not be allocated or required to be shared pursuant to the Amended Plan; rather, if

it is to be distributed and shared, such sharing is only occurring pursuant to an agreement among

the holders of Environmental NPP Claims who are voluntarily entering into the Global

Settlement—something California declined to do.           It is not surprising that the Settling

Governmental Authorities are not willing to share any excess residual proceeds of their NPP with

California given its actions. As any course that the members of Class 8 choose to take with

respect to their property is entirely independent of the operation of the Amended Plan, such

voluntary creditor agreements cannot serve as the basis of a charge of disparate treatment within

Class 8.

                           iii.       Releases are Not Broader.


               203.    California DTSC argues that the releases imposed on it by the Amended

Plan are broader than those granted by the Global Settlement Parties. See Objection ¶ 63.

Again, California fails to recognize that it is only entitled to the same opportunity as other

creditors in Class 8. The ultimate treatment of California, including the releases it is required to

provide, is of its own making.




                                                96
           Case 20-11157-CSS        Doc 942      Filed 10/12/20    Page 109 of 145




              204.    Moreover, contrary to California DTSC’s assertions, under any of the

potential scenarios under the Amended Plan, California DTSC would only grant the releases

contained in section 10.6(f) of the Amended Plan, which describes releases substantively

identical to those granted by the Settling Government Agencies, as confirmed by the new

language added to the Amended Plan and to a narrower set of parties. See supra ¶ 76; Exhibit B.

              205.    Moreover, the fact that the releases are to be granted by all California

regulatory agencies with authority to enforce Environmental Laws, as opposed to just California

DTSC, is essential to the efficacy of the releases and the operation of the Amended Plan. The

State of California, unlike the other states involved in the Global Settlement, is unique in that

environmental authority is more widely dispersed across multiple state agencies. If California

DTSC were the only agency in the state of California to grant the releases, then another agency

with similar or overlapping jurisdiction could bring the very actions that the releases aimed to

prohibit. The Nonconsensual Released Parties have no comfort that California will not seek to

pursue them or find a loophole in contravention of the intent of the release, especially given

California’s abrupt withdrawal from the Global Settlement and fierce opposition to the Amended

Plan. On the contrary, the Nonconsensual Released Parties do have that comfort from the

Settling Government Agencies. Specifically, the Amended Plan now includes acknowledgments

from each state Settling Governmental Authority that such authority is the primary state

governmental agency in its State with responsibility for enforcing Environmental Laws

applicable to Non-Performing Properties located within its jurisdiction, specifically to address

this very risk. See Amended Plan § 5.2(j)(v).




                                                97
           Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 110 of 145




                       c.     The Amended Plan Does Not Unfairly Discriminate Against
                              Class 8.

               206.    California DTSC further objects to its treatment under the Amended Plan

on the basis that it may unfairly discriminate between General Unsecured Claims and

Environmental NPP Claims, though the Objection notably falls short of alleging that such

discrimination does exist. In support of this objection, California DTSC offers only that the

General Unsecured Claims in Class 7 receive different treatment than the Environmental NPP

Claims in Class 8. This objection fails because it both misinterprets the recovery available to

these respective creditors and misapplies the law with respect to unfair discrimination under

section 1129(b)(1) of the Bankruptcy Code.

               207.    Section 1129(b)(1) does not prohibit discrimination between classes.

Rather, it prohibits discrimination that is unfair. When courts assess unfair discrimination under

section 1129(b) of the Bankruptcy Code, “[t]he hallmarks of the various tests have been whether

there is a reasonable basis for the discrimination and whether the debtor can confirm and

consummate a plan without the proposed discrimination.” Greate Bay Hotel & Casino, 251 B.R.

at 228. There are several tests courts have employed to determine whether a proposed plan

discriminates unfairly, though the Third Circuit recently affirmed this court’s application of the

rebuttable presumption test in In re Tribune Company, Case No. 18-2909, 2020 WL 5035797, at

*9-11 (3d Cir. Aug. 26, 2020) (summarizing the various standards applied to unfair

discrimination and affirming under de novo review the Delaware Bankruptcy Court’s application

of the rebuttable presumption test); Hargreaves v. Nuverra Env’tl Sols, Inc. (In re Nuverra Env’tl

Sols, Inc.), 590 B.R. 75, 90 (D. Del. 2018) (adopting and applying the rebuttable presumption

test). Under this test, “a rebuttable presumption of unfair discrimination arises when there is: (1)

a dissenting class; (2) another class of the same priority; and (3) a difference in the plan’s


                                                98
            Case 20-11157-CSS         Doc 942     Filed 10/12/20      Page 111 of 145




treatment of the two classes that results in either (a) a materially lower percentage recovery for

the dissenting class (measured in terms of the net present value of all payments), or (b)

regardless of percentage recovery, an allocation under the plan of materially greater risk to the

dissenting class in connection with its proposed distribution.” Tribune Co., 972 F.3d at 241

(citing to Bruce A. Markell, A New Perspective on Unfair Discrimination in Chapter 11, 72 Am.

Bankr. L.J. 227, 228, 249 (1998).). This rebuttable presumption may be overcome “if the court

finds that a lower recovery for the dissenting class is consistent with the results that would obtain

outside of bankruptcy, or that a greater recovery for the other class is offset by contributions

from that class to the reorganization.” Id. However, the District Court for the District of

Delaware has noted that the above is not an exhaustive list of circumstances that may rebut the

presumption. Nuverra Env’tl. Sols., 590 B.R. at 93.

                208.     California DTSC asserts, incorrectly, that “[b]ecause the Plan provides

different recoveries for similarly situated classes, a rebuttable presumption exists as to unfair

discrimination.” See California DTSC Objection ¶ 98. As discussed above, under the rebuttable

presumption test, different treatment only yields a presumption of discrimination if it results in a

materially lower percentage recovery for the dissenting class or a materially greater allocation of

risk. Tribune Co., 2020 WL 5035797. at *9. In this case, there is no need to rebut a presumption

of discrimination because, applying the foregoing test to the Amended Plan, no such

presumption can be applied in the first place. California DTSC, as a member of Class 8, is

neither receiving a lower percentage recovery nor accepting a greater allocation of risk in

connection with the proposed distribution than are holders of General Unsecured Claims

classified in Class 7.




                                                 99
           Case 20-11157-CSS         Doc 942     Filed 10/12/20    Page 112 of 145




              209.    Of the myriad options available to California DTSC under the Amended

Plan, none involves it receiving less than it would if classified with General Unsecured Claims.

If it were a member of Class 7, California DTSC would receive its Pro Rata share of the

$2,400,000 GUC Global Settlement Payment, among the other GUC Trust Assets, to be

distributed by the GUC Trust. Under the treatment provided to Class 8, however, it is only not

receiving a Pro Rata share of the $2,400,000 GUC Global Settlement Payment. If there is any

excess amounts distributed by the GUC Trust, holders of Class 7 Claims and Class 8 Claims,

including California, share in such excess distributions ratably. See Amended Plan § 4.8(b)(1).

              210.    In all scenarios, California DTSC will receive in excess of a Pro Rata

share of $2,400,000. California DTSC will receive one of the following:

                         i.   a beneficial interest in the Vernon Response Trust, which would be
                              the recipient of the $2,587,523 cash distribution and title to the
                              Vernon Non-Performing Property, if California DTSC consents to
                              participation as a Global Settlement Party or if the Payment
                              Conditions are both satisfied;

                        ii.   a beneficial interest in the cash distribution of $2,587,523 if the
                              Payment Condition is satisfied but the Vernon Trust Condition is
                              not satisfied; or

                       iii.   if neither of the Payment Conditions are satisfied and the Debtors
                              are permitted to abandon the Vernon property as proposed,
                              California will still receive a first prior lien against the Vernon
                              Non-Performing Property worth substantially in excess of
                              $2,400,000. Messing Confirmation Decl. ¶ 49.

              211.    Under arguably its least beneficial recovery—i.e., abandonment of the

Vernon property—California DTSC ignores that it would still receive a first priority lien against

the Vernon Non-Performing Property. This lien has significant value (and certainly more than a

Pro Rata share of $2,400,000), as evidenced by a robust marketing and sale process in which the

Debtors received six bids for the Vernon Non-Performing Property, ranging up to $29,600,000.

See Messing Confirmation Decl. ¶ 50

                                               100
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 113 of 145




               212.   Even if the treatment ultimately received by California DTSC were less

favorable than that of General Unsecured Claims in Class 7, that would not be the proper metric

by which to assess unfair discrimination, which is instead concerned with the treatment offered

to a class as a whole. The Third Circuit made clear in Tribune that “the cramdown provision’s

text also makes plain that unfair discrimination applies only to classes of creditors (not the

individual creditors that comprise them), and then only to classes that dissent.” Tribune Co.,

2020 WL 5035797, at *10. That is to say, the treatment of the class as a whole must be unfairly

unfavorable in comparison to the treatment of the allegedly preferred class as a whole. In other

words, not only must the treatment chosen and received by California DTSC be unfavorable to

that received by General Unsecured Creditors for its objection to have any merit, but so must be

the entire scheme arranged for the benefit of holders of Environmental NPP Claims under the

Amended Plan. This recovery scheme, which addresses the unique rights and privileges of

holders of Environmental NPP Claims by providing them with the option to receive recovery

significantly in excess of $2,400,000 provided exclusively to General Unsecured Claims in Class

7, and a beneficial interest in the property underlying their Environmental NPP Claim or

otherwise receive a first priority lien against such property, in no way discriminates against

Class 8.

               213.   California DTSC also objects, improperly, that the Amended Plan

discriminates among Environmental NPP Claims in Class 8 arguing that the alternative treatment

provided to holders of claims in Class 8 de facto creates two sub-classes. California cites no case

to support its argument, which is unsurprising.       The Amended Plan does not create two

subclasses within Class 8. As stated above, all creditors in Class 8 are offered the same

opportunity—participate in the Global Settlement or receive an alternative treatment. The choice



                                               101
            Case 20-11157-CSS           Doc 942      Filed 10/12/20      Page 114 of 145




is California’s. If California’s theory of subclasses were correct, no plan could ever offer an

opportunity to a class of creditors, which is not the case. See Del. Tr. Co. v. Energy Future

Intermediate Holdings, LLC (In re Energy Future Holding Corp.), 527 B.R. 157, 168 (D. Del.

2015) (“[C]ourts have interpreted the same treatment requirement to mean that all claimants in a

class must have the same opportunity for recovery.” (quoting In re W.R. Grace & Co., 729 F.3d

311, 327 (3d Cir. 2013)), aff’d, 648 F. App’x 277 (3d Cir. 2016).

                214.    Moreover, California’s theory, if accepted, would be contrary to the long

standing case law and deference given to debtor to establish classes of claims under its Plan. See

In re Coastal Broad. Sys., Inc., 570 F. App’x 188, 193 (3d Cir. 2014) (“the grouping of similar

claims in different classes is permitted so long as the classification is reasonable”) (internal

citations omitted); see also In re Idearc Inc., 423 B.R. 138, 160 (Bankr. N.D. Tex. 2009) (“[A]

plan may provide for multiple classes of claims or interests so long as each claim or interest

within a class is substantially similar to other claims or interests in that class.”).

                215.    Accordingly, the treatment of California DTSC under the Amended Plan

satisfies the requirements of the Bankruptcy Code and the Amended Plan may be confirmed.

                        d.      The Amended Plan Contains Adequate Means for
                                Implementation Pursuant to Section 1129(a)(1) of the
                                Bankruptcy Code.

                216.    In its objection, California DTSC incorrectly argues that the Debtors

cannot abandon the Vernon Non-Performing Property and thus, the Amended Plan lacks

adequate means for implementation. The Debtors address their ability to abandon the Vernon

Non-Performing Property in the Abandonment Memorandum, filed contemporaneously

herewith.




                                                  102
           Case 20-11157-CSS          Doc 942     Filed 10/12/20   Page 115 of 145




                       e.     The Debtors Have Proposed the Amended Plan in Good Faith,
                              as Required by Section 1129(a)(3) of the Bankruptcy Code.

               217.    California DTSC argues that the Amended Plan was not proposed in good

faith and therefore does not comply with section 1129(a)(3) of the Bankruptcy Code. See

California DTSC Objection ¶¶ 76-84. California DTSC, however, offers no independent reason

to attack the good faith nature of the Amended Plan. Rather, California DTSC alleges that the

Amended Plan lacks good faith because it unfairly discriminates against California DTSC and

seeks to abandon the Vernon Non-Performing Property, a fact that this Court acknowledges was

a possibility early in these Chapter 11 Cases. As explained above and in the accompany

Abandonment Memorandum, the Amended Plan does not discriminate unfairly or violate

applicable law in connection with abandonment. Accordingly, California DTSC’s “boot-strap”

objection to good faith must be dismissed.

               218.    California DTSC’s principal arguments against the Amended Plan stem

from their decision to withdraw from the Global Settlement. However, even California DTSC

acknowledges in their objection that the Settling Governmental Authorities and California DTSC

itself agreed to recommend the terms of a settlement. See California DTSC Objection ¶ 78.

Therefore, the Debtors stood on a firm belief that the Amended Plan would, in reasonable

likelihood, not only achieve results consistent with the Bankruptcy Code, but also fulfill the

needs of key stakeholders, including California DTSC. Thus, the fact that the Debtors proposed

a plan which trusted in California DTSC’s and other parties’ representations and confidence in a

unified resolution does not constitute evidence of bad faith.

               219.    Moreover, out of all interested stakeholders and key constituencies,

California DTSC is the only party alleging bad faith by the Debtors in proposal of the Amended

Plan. The Debtors, the other Global Settlement Parties, and each of the their respective members


                                                103
           Case 20-11157-CSS         Doc 942      Filed 10/12/20      Page 116 of 145




and advisors, and all other parties in interest have worked diligently and with the honest purpose

to maximize the value of the Debtors’ Estates for the benefit of all creditors and to achieve the

Debtors’ goals entering these chapter 11 cases, including the orderly transition of the Debtors’

Non-Performing Properties. As discussed further herein, the Amended Plan’s classification,

indemnification, exculpation, release, and injunction provisions have been negotiated in good

faith and at arms’ length, are consistent with the Bankruptcy Code, and each are integral to the

Amended Plan and supported by valuable consideration.

               220.   In addition, California DTSC’s passing allegation that the Amended Plan

seeks to strip value from the Debtors’ Estates and divert them to the Consenting Creditors can be

easily dismissed. As explained, at all relevant times, the Debtors have operated under the

guidance and direction of the independent Special Committee. In addition, the Debtors marketed

the Europe/ROW Assets in accordance with the Court-approved Bidding Procedures. No party

placed a qualified bid on such assets other than the Consenting Creditors’ credit bid. The terms

of the credit bid and related agreements have been on file for months and fully evaluated by the

Debtors, the Creditors’ Committee, and other parties in interest.         The Europe/ROW Sale

Transaction is not, by any stretch, an improper diversion of value.

               221.   Accordingly, California DTSC’s claim that the Amended Plan was not

proposed in good faith is unfounded and must be dismissed.

                      f.      Debtors Have Identified the Plan Administrator and the New
                              Board in Compliance with Section 1129(a)(5) of the
                              Bankruptcy Code.

               222.   As discussed above, the Debtors have filed a notice announcing the

identities of the Plan Administrator and the sole member of the New Board. Furthermore, Part I

of this Memorandum addresses the inaccurate suggestion by California DTSC that the Plan

Administrator and the New Board may be subject to CERCLA liability.

                                               104
             Case 20-11157-CSS               Doc 942       Filed 10/12/20         Page 117 of 145




                           g.       Amended Plan is in Best Interests of All Creditors of, and
                                    Equity Interest Holders in, Each Debtor.

                 223.      In its objection, California DTSC argues that that Amended Plan fails to

satisfy Section 1129(a)(7) of the Bankruptcy Code. California DTSC contends that a chapter 7

liquidation would provide “at least as favorable a return to the DTSC”24 as under the Amended

Plan, since under the Amended Plan the Vernon Non-Performing Property “could receive a

minimum of nothing and a maximum of $2.6 million and would lose any right to pursue those

parties responsible for the Debtors’ past acts,” whereas in a chapter 7 liquidation “the [Vernon

Non-Performing Property] might not receive an allocation of $2.6 million, but DTSC would

retain claims against all parties and the [Vernon Non-Performing Property] would not be

immediately abandoned.” California DTSC further contends that in evaluating whether the

Amended Plan meets the “best interests” test, the Liquidation Analysis is not useful, since it was

filed in connection with the Joint Chapter 11 Plan of Exide Holdings, Inc. and Its Affiliated

Debtors, dated August 11, 2020 (Docket No. 706) (the “Initial Plan”).

                                  i.         California DSTC Fares No Better in a Hypothetical
                                             Liquidation of the Amended Plan Than It Did Under the
                                             Initial Plan.

                 224.      First, although the filing of the Liquidation Analysis predated the filing of

the Amended Plan, California DTSC is projected to receive the same $0 recovery in a

hypothetical liquidation under both the Initial Plan and the Amended Plan. Per the Liquidation

Analysis, in a hypothetical liquidation under the Initial Plan, holders of Claims in Class 7


24
     California appears to misunderstand the “best interests” test. If California receives “at least as favorable a
     result” under the Amended Plan as it does under a hypothetical liquidation, the best interests test will be
     satisfied as to California. The Amended Plan fails the best interests test only if California would recover more
     in a hypothetical chapter 7 liquidation than under the Amended Plan. See 11 U.S.C. 1129(a)(7)(A)(ii) (“each
     holder of a claim or interest of such class…(ii) will receive or retain under the plan on account of such claim or
     interest property of a value…that is not less than the amount such holder would so receive or retain [in a
     hypothetical chapter 7 liquidation].” (emphasis added).

                                                        105
           Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 118 of 145




(general unsecured claims) (including California DTSC), were not projected to receive any

recovery on account of their Claims. Under the Amended Plan, California DTSC’s Claims fall

into Class 8 (Environmental NPP Claims), which is another class of unsecured claims that are

subordinate to senior secured claims, which will not be satisfied in full in a hypothetical chapter

7 liquidation.

                 225.   As stated in the Messing Declaration at ¶ 37, California DSTC fares no

better in a hypothetical liquidation of the Amended Plan than it did under the Initial Plan, and

confirmation of the Amended Plan will provide non-accepting holders of impaired claims or

equity interests with a recovery that is not less than what they would otherwise receive (if any) in

connection with a hypothetical liquidation of the Debtors under chapter 7 of the Bankruptcy

Code. As previously stated herein, the estimates regarding the Debtors’ assets and liabilities that

are incorporated into the Liquidation Analysis were based upon the knowledge and familiarity of

the Debtors’ advisors with the Debtors’ business and their relevant experience in chapter 11

proceedings. As such, the Debtors’ Liquidation Analysis should be afforded deference. See In re

Charter Commc'ns, 419 B.R. 221, 261-62 (Bankr. S.D.N.Y. 2009) (finding that Debtors’

liquidation analysis “appear[ed] to have relied on reasonable assumptions.”).

                             ii.      Potential Recovery on Claims Against Third Parties Does
                                      Not Constitute Property Received or Retained From a
                                      Chapter 7 Trustee, and Therefore Are Irrelevant to a
                                      Liquidation Analysis.

                 226.   The recovery California DTSC alleges pursuant to the Non-consensual

Third Party Releases is irrelevant to the analysis under a hypothetical chapter 7 liquidation and

must be disregarded in any liquidation analysis.        Section 1129(a)(7)(A)(ii) only considers

recoveries from the debtor, and does not take into account any recovery from third parties. This

is clear from the language of the statute, which considers only recoveries received or retained “if


                                                106
           Case 20-11157-CSS          Doc 942     Filed 10/12/20      Page 119 of 145




the debtor were liquidated.” Id. Section 1129(a)(7)(A)(ii) also only refers to “claims.” See id.

(“(7) With respect to each impaired class of claims or interests”; “(A) each holder of a claim or

interests of such class. . . (2) will receive or retain under the plan on account of such claim or

interest…”) (emphasis added). Bankruptcy claims are classified against debtors only, not against

third parties. See In re Chateaugay Corp., 53 F.3d 478, 496 (2d Cir. 1995) (“Claim” as defined

in Bankruptcy Code Section 101(5), was intended by Congress to be broadly interpreted so that

“all legal obligations of the debtor. . . will be able to be dealt with in a bankruptcy case.”).

Therefore, the plain language of Section 1129(a)(7)(A)(ii) only requires courts to weigh claims

classified against debtors when considering the best interests of creditors.

               227.    In accordance with the statute’s plain terms, courts look at the dividend

the creditor would receive from the chapter 7 trustee, and only that amount, for comparison with

the dividend available under a debtor’s chapter 11 plan. In re Dow Corning Corp., 237 B.R.

380, 411 (Bankr. E.D. Mich. 1999) (holding that the best interest of creditors test does not

require payment of post-petition interest at the same rate in a hypothetical chapter 7 as would

apply outside of bankruptcy because courts look only at the dividend the creditor would receive

from the chapter 7 trustee); see also 7 Collier on Bankruptcy ¶ 1129.03[7][b]. Essentially, courts

consider only liquidation of property of the estate. In re Gen. Teamsters, Warehousemen &

Helpers Union Local 890, 225 B.R. 719, 734 (Bankr. N.D. Cal. 1998) (holding that only assets

should be included in the debtor’s liquidation analysis “because they are property of Debtor’s

estate”). Based on the foregoing, claims against non-debtor third parties should be excluded

from the “best interests” analysis. See In re Plant Insulation Co., 469 B.R. 843, 886 (Bankr.

N.D. Cal.), aff’d, 485 B.R. 203 (N.D. Cal. 2012), rev’d on other grounds, 734 F.3d 900 (9th Cir.

2013), and aff’d, 544 F. App’x 669 (9th Cir. 2013) (holding that the claims of creditors against



                                                107
             Case 20-11157-CSS               Doc 942        Filed 10/12/20         Page 120 of 145




non-debtor third parties could not be considered in a liquidation analysis even when those claims

would otherwise remain in a chapter 7 case and be discharged pursuant to Section 524(g) in a

chapter 11 case). The outcome of such claims will not directly affect the bankruptcy res, because

the debtor is not a party to those claims. See Worldview Entm't Holdings Inc. v. Woodrow, 611

B.R. 10, 15-16 (S.D.N.Y. 2019) quoting In re Falchi, No. 97 B 43080, 1998 WL 274679, at *7

(Bankr. S.D.N.Y. May 27, 1998) (“Likewise, if Yashiro succeeds against the Non-Debtor

defendants on its breach of contract and fraud claims, its recovery will not affect debtor's estate

because it will be payable to Yashiro, and Yashiro does not allege or demonstrate otherwise.

Non-Debtor Defendants are correct that because Yashiro's claims against them will not impact

Falchi's estate, they are not “related to” his chapter 11 case and must be dismissed[.]”).

                  228.     Although some courts have come to different conclusions, they are

distinguishable. See In re Quigley Co., Inc., 437 B.R. 102 (S.D.N.Y. 2010) or In re Ditech

Holding Corporation, 606 B.R. 544 (Bankr. S.D.N.Y. 2019). In Quigley, the court permitted

claims against the parent entity of the debtor to be factored into the liquidation analysis.

However, as further explained in Plant Insulation Co., the Quigley decision did not actually

weigh claims against “third parties,” as are in dispute in the present case; rather, Quigley

concerned derivative claims against a co-obligor of the Debtor. In re Plant Insulation Co., 469

B.R. at 888, citing to In re Quigley, 437 B.R. at 145-46. Derivative claims are property of the

estate, and, therefore, any recoveries by creditors on such claims would flow directly from the

debtor.25 Accordingly, Quigley is consistent with the authority cited above because such claims

were property of the estate.


25
     It is well settled that a bankrupt entity becomes the owner of any derivative claims which may be asserted by
     stockholders on its behalf. It is equally well established that “[i]f the cause of action belongs to the estate, the
     trustee has exclusive standing to assert it . . . and consequently the automatic stay prevents creditors or
     shareholders from asserting the claim . . . .” In re Granite Partners, L.P., 194 B.R. 318, 324–25 (Bankr.

                                                         108
            Case 20-11157-CSS               Doc 942        Filed 10/12/20         Page 121 of 145




                229.      In Ditech, the objecting parties argued that the Plan failed to meet the

“best interests” test under Section 1129(a)(7) on account of the Debtors’ intention to transfer

assets pursuant to a plan free and clear of applicable consumer claims and defenses. Among their

arguments, objectors contended that in a hypothetical chapter 7 liquidation, any asset sales would

be subject to Section 363(o) such that consumer creditors would retain successor liability claims

against the purchasers of the assets. The decision in Ditech was rooted in an analysis of the

interplay between Sections 363 and 1123, and in direct reference to Section 363(o), which

expressly prohibited the sales free and clear of consumer borrower claims in Section 363 sales.

In that context and that context alone, the Court found that the debtors’ chapter 11 plan did not

meet the “best interest” test. The Court’s finding in Ditech is confined to Section 363(o) and the

protections afforded thereunder, and cannot supplant the principle that a creditor’s recovery

against a third party on a direct claim that is not property of the estate and should be excluded

from the “best interests” analysis.

                                iii.        The Best Interests Test Cannot Consider Recoveries on the
                                            Claims against the Nonconsensual Releases Parties
                                            Because They Are At Best Speculative and Hypothetical.

                230.      Next, California DTSC’s statement that under the Amended Plan the

Vernon Non-Performing Property “would lose any right to pursue those parties responsible for

the Debtors’ past acts,” is a blatant mischaracterization of the Non-Consensual Releases. Again,

such releases only release the Europe/ROW Purchaser, the Transferred Entities, the Consenting

Creditors, and the Trustees, and do not purport to release any other party. Second, as explained

    S.D.N.Y. 1996) (emphasis added); see also In re Johns-Manville Corp., 837 F.2d 89, 92 (2d Cir. 1988)
    (holding that both plaintiff’s and tort victims’ rights were “derivative” of those of debtor; thus, claims were the
    exclusive property of the estate); see also Seward v. Devine, 888 F.2d 957, 963 (2d Cir. 1989) (holding that
    “[t]he bankruptcy estate encompasses ‘all legal or equitable interests of the debtor in property as of the
    commencement of the case,’ including any causes of action possessed by the debtor”) (citations omitted); see
    also In re WorldCom, Inc., 323 B.R. 844, 849 (Bankr. S.D.N.Y. 2005) (“[Plaintiff] does not dispute that
    derivative claims are property of the estate”).

                                                        109
           Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 122 of 145




below, the best interest test only evaluates recovery from the Debtors in a hypothetical chapter 7

liquidation – not claims against, or potential recoveries from, third parties. Third, as the record

demonstrates, any recovery on the basis of claims against such Nonconsensual Released Parties

is speculative at best. See In re Charter Commc’ns, 419 B.R. at 261-62 (discrediting creditors’

objection to liquidation analysis because it consisted of a “largely speculative exercise of listing

possible incremental recoveries and offered no reliable opinions as to the likelihood that any of

these identified sources of possible extra value would ever materialize”). As described in more

detail at ¶ 86 herein, the Subcommittee investigated the viability of potential claims that could be

subject to the Debtor Releases, and approved the Debtor Releases in conjunction with the Global

Settlement upon concluding that the Debtor Releases would not extinguish any claims with

sufficient likelihood of success and prospect of recovery that would warrant the costs, expenses,

and litigation risks of pursuing those claims.

               231.    As for any direct Claims of the California Environmental Agencies against

the Nonconsensual Released Parties, such claims are also highly speculative.             First, the

Consenting Creditors are not liable for the Debtors’ obligations to remediate environmental

contamination at the Non-Performing Properties and there are no viable legal theories that could

be asserted to compel the Consenting Creditors to fund such obligations.

               232.    The Consenting Creditors are both lenders to, and (as a result of June 2019

Financing and the Optimization) certain Consenting Creditors are owners of equity in, the

Debtors. In neither capacity do the Consenting Creditors have liability for contamination at

Debtor-owned property.        This is because, generally speaking, most state and federal

environmental laws impose liability for remediating environmental contamination on (1) the

party that caused the contamination, (2) the current owner or operator of the contaminated real



                                                 110
           Case 20-11157-CSS         Doc 942      Filed 10/12/20    Page 123 of 145




property, or (3) the owner or operator of the contaminated property at the time the contamination

occurred. See, e.g., 42 U.S.C. § 9601)(a) and Cal. Health & Safety Code § 25323.5. The

Consenting Creditors do not fall into any of these categories.

               233.   Moreover, CERCLA includes a specific exemption that shields lenders

from liability with respect to contamination on real property collateral, provided that the lender

does not “participate in the management” of the facility in question. 42 U.S.C. § 9601(20)(F).

CERCLA provides that a lender “participates in management” only if it (A) undertakes decision-

making control or responsibility for the facility’s hazardous substances handling or disposal

practices, or (B) exercises managerial control over day-to-day decision making with respect to

environmental matters or over substantially all of the “operational functions” of the facility. 42

U.S.C. § 9601(20)(G)(ii). There simply is no evidence that any of the Consenting Creditors

undertook decision-making control over any of the Debtors’ operations. In addition, CERCLA

makes it clear that typical lender behavior, such as “providing financial or other advice or

counseling in an effort to mitigate, prevent, or cure default or diminution in the value” of a

facility, does not constitute “participation in management.” 42 U.S.C. § 9601(20)(G)(iv).

               234.   The Consenting Creditors similarly have no liability in their capacity as

holders of equity in the Debtors. Under traditional corporate law principles, a corporation is

recognized as a legal entity distinct from its owners. See, e.g., N. Am. Steel Connection, Inc. v.

Watson Metal Prods. Corp., 515 F. App'x 176, 179 (3d Cir. 2013) (finding that it is a

fundamental proposition that a corporation is a separate entity from its shareholders).

Consequently, shareholders are ordinarily insulated from liability for the corporation’s action,

beyond the amount of their equity investment. The United States Supreme Court has made it

clear that a shareholder will only be held derivatively liable for the environmental obligations of



                                               111
           Case 20-11157-CSS          Doc 942     Filed 10/12/20     Page 124 of 145




a corporate entity in which the shareholder holds a security interest if that shareholder has

disregarded or violated traditional corporate principles in relation to that corporate entity, as to

permit a court to pierce the corporate veil. United States v. Bestfoods, 524 U.S. 51 (1998).

               235.    While piercing the corporate veil involves a fact-specific analysis, the

general rule may be stated as follows: Where the parent or shareholder exercises such a high

degree of control over the corporation that the latter can be viewed as a “mere instrumentality” or

“alter ego” of the parent, courts will pierce the corporate veil to prevent fraud, injustice, or

circumvention of a statute or public policy. See, e.g., RRX Indus., Inc., v. Lab-Con, Inc., 772

F.2d 543, 545 (9th Cir. 1985). Geyer v. Ingersoll Publ’ns Co., 621 A.2d 784, 793 (Del. Ch.

1992)). Indeed, “A plaintiff seeking to persuade a Delaware court to disregard the corporate

structure faces a ‘difficult task.’” Fletcher v. Atex, Inc, 68 F.3d 1451, 1457 (2d Cir. 1995)

(quoting Harco Nat’l Ins. Co. v. Green Farms, Inc., No. CIV.A. 1331, 1989 WL 110537, at *4

(Del. Ch. Sept. 19, 1989)). There is no evidence that the Consenting Creditors, in their capacity

as equityholders or otherwise, exercised such a high degree of control over the Debtors that

would permit piercing the corporate veil.

               236.    Even if such evidence existed, which is denied, California DTSC would

lack standing to pursue such these claims since under applicable law, the right to bring an action

to pierce the corporate veil is the exclusive property of the estate in bankruptcy. See In re Enron

Corp., No. 01 B 16034( ), 2003 WL 1889040, at *3 (Bank. S.D.N.Y. Apr. 17, 2003) (noting that,

“Delaware law allows a subsidiary to maintain an action against a corporate parent, courts have

found that a Delaware court would permit a debtor corporation to assert a claim to pierce its own

corporate veil […] Thus, the trustee or debtor-in-possession would have exclusive standing to

maintain a Delaware corporation's alter ego claim of a general nature.”)



                                                112
           Case 20-11157-CSS          Doc 942     Filed 10/12/20      Page 125 of 145




               237.    In stark contrast to the speculative claims purported to be released

pursuant to the Nonconsensual Releases, the Amended Plan provides California DTSC with the

opportunity to share in a fixed and tangible recovery. And contrary to California DTSC’s

assertion, the Plan does not only offer $2.6 million to California DTSC. California DTSC will

also receive a beneficial interest free and clear of all liens or a first priority lien on the Vernon

Non-Performing Property. This recovery is much greater than the speculative claims California

DTSC would retain in a hypothetical chapter 7 liquidation.

                            iv.       Vernon Non-Performing Property Would Be Promptly
                                      Abandoned in a Hypothetical Liquidation

               238.    Finally, there is absolutely no basis for California DTSC’s contention that

the Vernon Non-Performing Property “would not be immediately abandoned” in a hypothetical

liquidation. California DTSC does not even attempt to provide any factual or legal basis as to

why a chapter 7 trustee would not promptly abandon the Vernon Non-Performing Property—

because there is no basis for such a conclusion. Upon conversion to a chapter 7 liquidation,

California DTSC should expect the accelerated disposition of the Vernon Non-Performing

Property due to pressure on the chapter 7 trustee(s) to expedite creditor recoveries and avoid

ongoing administration costs. See Yadkin Valley Bank & Trust v. Linda McGee, Trustee (n re

Hutchinson), 5 F.3d 750, 753 (4th Cir.1993) (“the duty to close the estate expeditiously is the

trustee's “main duty,” 4 Collier on Bankruptcy, supra, ¶ 704.01(3), at 704–5, and “overriding

responsibility,” Estes & Hoyt v. Crake (In re Riverside–Linden Inv. Co.), 925 F.2d 320, 324 (9th

Cir.1991).) By contrast, the Debtors’ liquidation analysis is sound and reasonable and

incorporates justified assumptions and estimates regarding the Debtors’ assets and claims, and

should be accorded deference.




                                                113
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 126 of 145




               239.   In light of the foregoing, the Plan complies with section 1129(a)(7) of the

Bankruptcy Code and should be approved over the objection of California DTSC.

                      h.      California DTSC Does Not, and Will Not, Hold any Priority
                              Claims Against the Debtors.

               240.   California DTSC argues that the Amended Plan fails for specifically

targeting California DTSC’s ability to assert Administrative Expense Claims, Priority Tax-

Claims, Priority Non-Tax Claims, or an Other Secured Claims (for purposes of the California

DTSC Objection only, collectively “Priority Claims”). See California DTSC Objection ¶¶ 103-

05. However, this argument fails to recognize that (i) all other holders of Class 8 (Environmental

NPP Claims) are identically treated, including with respect to bar of Priority Claims, (ii)

California DTSC does not actually hold Priority Claims because the Debtors are fulfilling their

obligations as they come due during the pendency of these chapter 11 cases, and (iii) any post-

Effective Date claims accruing against the Wind-Down Estates to the benefit of California DTSC

are not permitted to be Priority Claims according to law.

               241.   First, California DTSC incorrectly claims, “[o]ther holders of Claims are

free to compromise Administrative Expense Claims, Priority Tax-Claims, Priority Non-Tax

Claims, or an Other Secured Claims” while the Amended Plan seeks to disallow only those

Priority Claims held by California DTSC. See California DTSC Objection ¶¶ 103-05. However,

Section 5 of the Amended Plan clearly applies the same treatment to all holders of

Environmental NPP Claims in Class 8, not just the Vernon NPP Claims or California DTSC. See

Amended Plan, §§ 5.2(e)(i), 5.2(g)(i).

               242.   Additionally, California DTSC does not assert, nor hold, any Priority

Claims. In order to maintain a working, negotiating relationship with the parties, Debtors have

maintained good standing, complied with, and remedied all environmental obligations in the


                                               114
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 127 of 145




ordinary course as such obligation have come due and payable during the course of these chapter

11 cases. Moreover, courts have regularly held that environmental agencies will not be able to

obtain administrative expense priority for future contingent remediation costs. See In re Rock &

Republic Enters., No. 10-11728 (AJG), 2011 WL 4756571 at *5 (Bankr. S.D.N.Y. Oct. 7, 2011)

(“Although a claim may be contingent, only ‘actual’ administrative expenses, not contingent

expenses, are entitled to priority under § 503.”); see also In re Oldco M Corp., 438 B.R. 775

(Bankr. S.D.N.Y. 2010) (denying future remediation costs at the debtor’s former facility).

California DTSC has not demonstrated it has expended any money on remediation of the Vernon

Non-Performing Property since the Commencement Date that would entitle it to asset Priority

Claims, nor has it proven that it will be required to do so in the future. Thus, California DTSC

cannot argue particular Priority Claims hold priority based upon a particularized determination.

Id. at 786; see also In re Microfab, Inc., 105 B.R. 161, 166 (Bankr. D. Mass. 1989) (denying the

state’s request for administrative expense priority as premature where the state had not yet

expended any funds to clean up the site and the court “cannot speculate as to what amounts

might eventually be allowable as actual and necessary expenses of the estate”) (internal citations

omitted); United States v. LTV Corp. (In re Chateaugay Corp.), 944 F.2d 997, 1010 (2d Cir.

1991) (“The District Court has ruled that response costs for post-petition remedial action qualify

as administrative expenses; whether any particular item of cost is entitled to priority requires a

particularized determination.”).

               243.   Ultimately, California DTSC fails to see their situation is not unique, the

Debtors have maintained compliance with their environmental obligations at the Vernon Non-

Performing Property through the pendency of the chapter 11 cases, and, like all other holders of

Environmental NPP Claims, California DTSC does not have and, in the interest of avoiding



                                               115
           Case 20-11157-CSS          Doc 942      Filed 10/12/20     Page 128 of 145




costly litigation that would waste the assets of the Estates to the detriment of all of the Debtors’

stakeholders, should not be permitted to assert a Priority Claim.

                       i.      Each Class of Impaired Claims Has Voted to Accept the
                               Amended Plan in Satisfaction of Section 1129(a)(10) of the
                               Bankruptcy Code.

               244.    California DTSC argues that because the Consenting Creditors hold, in the

aggregate, a supermajority of the equity interest of Exide Holdings, regardless of their individual

holdings, all of the Consenting Creditors are thus “insiders” and their votes to accept the

Amended Plan should not be counted for purposes of satisfying section 1129(a)(10).                See

California DTSC Objection ¶¶ 106-116. This is a gross misreading of the Bankruptcy Code as

the Consenting Creditors cannot be considered insiders as a group and even if certain individual

Consenting Creditors are deemed statutory insiders, the approval of the Amended Plan by all

remaining claimholders in Class 4, Class 5 and Class 6 is sufficient to satisfy section 1129(a)(10)

of the Bankruptcy Code.

               245.    Courts have recognized that there are two types of “insiders” under the

Code: statutory insiders set forth in section 101(31) of the Bankruptcy Code and non-statutory

insiders as defined in In re Winstar Commc’ns, Inc., 554 F.3d 382 (3d Cir. 2009).                The

distinction between these two types of “insiders” turns on whether the creditor's close

relationship to the debtor suggests that any transactions were not conducted at arm’s length.

Winstar, 554 F.3d at 397 (quoting S.Rep. No. 95–989, at 24 (1978), as reprinted in 1978

U.S.C.C.A.N. 5787, 5810).

               246.    Section 101(31) of the Bankruptcy Code provides the statutory definition

of the term “insider”. In the case of a debtor that is a corporation, section 101(B)(iv) states that a

“person in control of the debtor” is an insider, and “actual control (or its close equivalent) is

necessary for a person or entity to constitute an insider of section 101(31)’s ‘person in control’

                                                 116
           Case 20-11157-CSS          Doc 942     Filed 10/12/20      Page 129 of 145




language.” Winstar, 554 F.3d at 396. Non-statutory insiders, however, “need not have control

over a debtor; rather, courts will analyze (i) whether there is a close relationship between the

debtor and creditor, and (ii) whether there is some evidence, other than the relationship,

suggesting that any transactions were not conducted at arm's length.” Stanziale v. Khan (In re

Evergreen Energy, Inc.), 546 B.R. 549, 563-66 (Bankr. D. Del. 2016).

               247.    California DTSC attempts to make a claim that the Consenting Creditors

are insiders. See California DTSC Objection ¶ 115. DTSC incorrectly claims the Consenting

Creditors, together, are a “person in control of the debtor”. Section 101(41) of the Bankruptcy

Code defines the term “person” to include an “individual, partnership, and corporation” and not a

group of individuals, partnerships or corporations. If any holder of claims in a class is an insider,

their claims would rightfully be excluded from a class for the purposes of voting for the

Amended Plan, but a group of holders cannot be deemed as insiders collectively simply due their

collaboration as an ad hoc group of stakeholders. The Consenting Creditors are an ad hoc group

of noteholders that have voluntarily and unofficially organized on an at-will basis in order to

protect each of their individual interests and are not bound to each other in any legally

enforceable manner. See Capmark Fin. Grp. Inc. v. Goldman Sachs Credit Partners L.P., 491

B.R. 335, 351-52 (S.D.N.Y. 2013) (rejecting argument that defendant lenders were non-statutory

insiders based, inter alia, on lack of sufficient allegations to support veil-piercing necessary to

link defendant lenders to sister corporate subsidiaries alleged to have close relationship with

debtors); but see Official Comm. of Unsecured Creditors of Champion Enters., Inc. v. Credit

Suisse (In re Champion Enters., Inc.), Adv. No. 10–50514 (KG), 2010 WL 3522132, at *6-8

(Banker. D. Del. Sept. 1, 2010) (considering whether group of prepetition lenders and Credit

Suisse could qualify as insiders, where prepetition lenders and Credit Suisse were linked by



                                                117
             Case 20-11157-CSS       Doc 942     Filed 10/12/20     Page 130 of 145




prepetition credit agreement); Exide Techs., 299 B.R. at 742-43 (finding that plaintiffs had

sufficiently alleged facts to survive motion to dismiss claim that prepetition lender group, who

had allegedly exercised control over the debtors via a common prepetition credit facility, were

insiders).

               248.   Additionally, California DTSC fails to provide any evidentiary support

that the negotiations and agreements between the Debtors and the Consenting Creditors that led

to the Amended Plan (with many of such negotiations including other parties in interest) were

conducted other than in an arm’s-length manner. Indeed, prior to the Commencement Date, the

Board of Directors of Exide Holdings formed the Special Committee comprised solely of its four

(4) independent directors to direct and oversee all aspects of the Debtors’ restructuring process,

in part to maintain arm’s-length negotiations with the Consenting Creditors.         The Special

Committee has had full control of the Debtors and these chapter 11 cases since their

commencement. None of the Consenting Creditors are members of the Special Committee, has

attended Special Committee meetings, or had any involvement in the authorization of the

Amended Plan or its related filings from the perspective of the Debtors.

               249.   Furthermore, all members of Class 4, Class 5, and Class 6 that submitted

ballots voted to approve the Plan. While it is true that one (1) member of the Consenting

Creditors may be considered a statutory insider due to owning more than 20% of the voting

securities of Exide Holdings, and another member of the Consenting Creditors may be

considered a statutory insider due to the fact that its managing partner serves on the board of

directors of Exide Holdings, Inc., even if the claims of these two Consenting Creditors were

disregarded for the purposes of voting for the Amended Plan, the fact that all of the remaining

holders of claims in Class 4, Class 5 and Class 6 (approximately 20% of which are not



                                               118
           Case 20-11157-CSS        Doc 942      Filed 10/12/20   Page 131 of 145




Consenting Creditors) voted to accept the Amended Plan means that the Amended Plan has

satisfied the criteria under section 1129(a)(10). Accordingly, the Court should overrule the

California DTSC objection that the Debtors have not satisfied their burden under Section

1129(a)(10).

               3.     The Injunction, Releases, and Exculpation Provided for in the
                      Amended Plan are Appropriate and Should be Approved.

                      a.     Plan Releases and Injunction.

               250.   The Debtors make their affirmative case for the Plan Releases and

Injunction in Part I of this Memorandum and appropriately dispel the objections of California

DTSC.

                      b.     Exculpation.

               251.   California DTSC objects to the Amended Plan on the basis that the

exculpation provision contained in section 10.7 of the Amended Plan is impermissibly broad

because of the inclusion of non-fiduciaries as Exculpated Parties. This objection is without

merit, as the Third Amended Plan has addressed this issue by removing from the definition of

Exculpated Parties: (i) the DIP Lenders and DIP Agents and (ii) the Consenting Creditors.

Accordingly, the Amended Plan does not provide for exculpation of any non-fiduciaries and

California DTSC’s objection must be overruled.

               4.     All Other Objections by California DTSC Should be Overruled.

                      a.     Amended Plan is a Proper Amendment of the Initial Plan.

               252.   California DTSC argues that the Amended Plan cannot be confirmed

because it is an improper amendment of the Initial Plan (as defined in the California DTSC

Objection). California DTSC recognizes that Section 12.4 of the Initial Plan expressly reserved

the Debtors’ right to amend or modify the Initial Plan prior to the entry of the Confirmation


                                              119
           Case 20-11157-CSS          Doc 942     Filed 10/12/20      Page 132 of 145




Order.   Notwithstanding this, California DTSC suggests that some amendments are only

permissible with the consent of certain parties. California DTSC contends that the Amended

Plan is invalid because, contrary to Section 12.4(a) of the Initial Plan, the definition of Settling

Governmental Authorities was modified without the consent of California DTCS.

               253.    This argument is outrageous. California DTSC cannot seriously contend

that certain rights it was given to consent to amendments to the Initial Plan when it was a party to

the Global Settlement should continue to apply after it withdrew from the Global Settlement and

bar the Debtors from modifying the Initial Plan to address California DTSC’s withdrawal.

               254.    This argument also lacks foundation as a matter of law, which is clear that

the chapter 11 plan belongs to the debtor. This is reflected in Section 12.4 of the Initial Plan (and

the Amended Plan), which expressly reserves the right of the Debtors to amend or modify the

Amended Plan prior to the entry of the Confirmation Order. The Bankruptcy Code supports this

more generally. Section 1121(b) of the Bankruptcy Code provides that the debtor has the

exclusive right to file a plan until 120 days after the date of order for relief. Section 1127(a) of

the Bankruptcy Code provides that the proponent of the plan or the reorganized debtor may

modify the plan at any time before confirmation of the plan. See Indu Craft, Inc. v. Bank of

Baroda (In re Indu Craft Inc.), No. 11 Civ. 5996 (JMF), 2012 WL 3070387 (S.D.N.Y. July 27,

2012); In re W. Mgmt., Inc., 6 B.R. 438 (Bankr. W.D. Ky. Aug. 1, 1980). Section 1127(a) of the

Bankruptcy provides that, so long as the amended plan complies with the requirements of

sections 1122 and 1123 of the Bankruptcy Code, “[a]fter the proponent of the plan files a

modification of such plan with the court, the plan as modified becomes the plan.” Taken

together, these provisions demonstrate that California DTSC’s position that modifications to the

plan were impermissible without California DTSC’s consent is incorrect—and for good reason.



                                                120
            Case 20-11157-CSS       Doc 942    Filed 10/12/20      Page 133 of 145




Rather, the terms of the Initial Plan and any subsequent modifications or amendments are the

purview of the Debtors. Per Section 1126(a) of the Bankruptcy Code, California DTSC is

entitled to accept or reject the Amended Plan, as amended or modified, as it sees fit. However,

California DTSC is not entitled to invalidate or prevent prosecution of the Amended Plan

because of amendments or modifications made without its consent.

                     b.      Disclosure Statement Satisfies the Requirements of Section
                             1125 of the Bankruptcy Code.

              255.   In its objection, California DTSC demonstrates its lack of understanding

of the purpose of the Disclosure Statement according to the Bankruptcy Code. The Debtors

address their affirmative case for approval of the Disclosure Statement in Part III of this

Memorandum.

       B.     The Americas Buyer’s Objection Should Be Overruled.

              256.   The buyer in the Americas Sale Transaction, ACR III Edison Holdings

LLC (f/k/a Battery BidCo LLC) (the “Americas Buyer”), asserts that that the Amended Plan

should not be confirmed unless the Debtors establish a cash reserve sufficient to pay the Post-

Closing Adjustment under the Stock and Asset Purchase Agreement by and among Debtor Exide

Technologies, LLC, as seller, the Americas Buyer, as buyer, and Atlas Capital Resources III LP,

as guarantor (the “Americas Purchase Agreement”). Americas Buyer Obj. ¶ 17 [Docket No.

924]. According to the Americas Buyer, the Debtors have not demonstrated that they can pay

the Post-Closing Adjustment in full and thus will not be able to satisfy the requirements of

sections 1129(a)(1), 1129(a)(9), and 1129(a)(11) of the Bankruptcy Code. Id. As detailed

below, however, the Debtors already have determined that many of the amounts the Americas

Buyer alleges the Debtors owe are either unsubstantiated or wrong, and the Debtors expect to




                                              121
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 134 of 145




have more than enough cash to satisfy any amount that ultimately will be owed to the Americas

Buyer (if anything) in connection with the Post-Closing Adjustment.

               1.     The Americas Purchase Agreement Sets Forth Clear Transaction
                      Accounting Principles for the Working Capital Adjustment.

               257.   Under the Americas Purchase Agreement, the aggregate consideration

paid for the Americas Assets must be adjusted to account for the difference between $210

million (the “Target Working Capital”) and the Net Working Capital (as defined in the

Americas Purchase Agreement) of the Americas business as of the Effective Time of the

transaction (the “Final Working Capital”). See Americas Purchase Agreement § 3.01, Ex. A,

Ex. E.   If the Target Working Capital exceeds the Final Working Capital, the Base Purchase

Price of $178.6 million must be adjusted downward to account for that decrease in working

capital, and to the extent the decrease is not offset by an increase in cash, the Debtors must make

an additional payment to the Americas Buyer (the “Post-Closing Adjustment”). See Americas

Purchase Agreement §§ 3.01, 3.06.

               258.   To effectuate this Post-Closing Adjustment, the Debtors were required to

prepare a written statement at least two business days before the Closing setting forth their good

faith estimate of the Americas business’s Net Working Capital as of the Effective Time (the

“Estimated Working Capital”) and the amount of any working capital adjustment that would

need to be made in connection with the Closing. See Americas Purchase Agreement § 3.04, Ex.

A. Within 30 days of the Closing, the Americas Buyer was required to provide a written

statement setting forth the Americas Buyer’s own good faith, proposed final calculation of the

Net Working Capital as of the Effective Time (the “Proposed Final Working Capital”) and a

description of any proposed changes to the Estimated Working Capital, “attaching supporting

schedules, working papers and all other relevant documents and details to enable a review


                                               122
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 135 of 145




thereof by [the Debtors].” See Americas Purchase Agreement § 3.05(a). In other words, the

clear terms of the Americas Purchase Agreement place the burden of proving any proposed

changes to the Estimated Working Capital on the Americas Buyer.

               259.   The Debtors then have 60 days to review the Proposed Final Working

Capital and underlying documentation, make inquiries of relevant employees or representatives

of the Americas Buyer, its affiliates, and its accountants, and assess whether to dispute any items

in the Proposed Final Working Capital. See Americas Purchase Agreement § 3.05(b)-(c). If the

Debtors dispute any items in the Proposed Final Working Capital, the Debtors and the Americas

Buyer must negotiate in good faith and either revise the Net Working Capital calculations to

reflect their agreement or bring unresolved issues to this Court for resolution. See Americas

Purchase Agreement § 3.05(c)-(d).

               260.   The Americas Purchase Agreement clearly dictates that all calculations of

Net Working Capital must be done in accordance with “the accounting principles, practices,

methodologies and policies, regardless of materiality, that were employed by [Exide

Technologies, LLC], on and for the year ended March 31, 2020, to prepare its consolidated

financial statements” (the “Transaction Accounting Principles”).         See Americas Purchase

Agreement § 3.05(f), Ex. E.       Furthermore, current assets and current liabilities must be

“calculated only using the applicable general ledger accounts specified” in the Americas

Purchase Agreement. See Americas Purchase Agreement Ex. E.

               2.     The Debtors Will Be Able to Pay Any Amounts Owed in Connection
                      with the Post-Closing Adjustment.

               261.   In accordance with the procedures established in the Americas Purchase

Agreement, at Closing, the Debtors credited the Americas Buyer approximately $10 million to

address the difference between the Target Working Capital and the Estimated Working Capital


                                               123
           Case 20-11157-CSS        Doc 942     Filed 10/12/20     Page 136 of 145




delivered at the Closing.     Robinson Decl. ¶ 8.     In its Proposed Final Working Capital

calculations, the Americas Buyer claims that the Final Working Capital is lower than what the

Debtors calculated, and that it therefore is entitled to an additional Post-Closing Adjustment of

approximately $19.7 million to account for that alleged shortfall. Americas Buyer Obj. ¶ 12.

According to the Americas Buyer, “[t]he inability of [the Debtors] to pay the Post-Closing

Adjustment . . . means that the [Amended] Plan is not feasible under section 1129(a)(11).” Id.

¶ 25. But the Americas Buyer’s objection is without merit.

              262.     When calculating the Target Working Capital and the Estimated Working

Capital, the Debtors complied with the Transaction Accounting Principles—i.e., the accounting

principles, practices, methodologies, and policies that were used historically in preparing Exide

Technologies, LLC’s consolidated financial statements.       Robinson Decl. ¶ 8.      Under the

Americas Purchase Agreement, the Americas Buyer was required to use those same Transaction

Accounting Principles to determine the Proposed Final Working Capital so that all of the Net

Working Capital calculations would be determined from the same baseline. See Americas

Purchase Agreement § 3.05(f), Ex. E. The Americas Buyer was also required to provide the

Debtors with supporting schedules, working papers, and all other relevant documents and details

to enable the Debtors to review the Proposed Final Working Capital. See Americas Purchase

Agreement § 3.05(a).

              263.     But the Americas Buyer appears to have repeatedly departed from the

Transaction Accounting Principles in its calculations of the Proposed Final Working Capital and

failed to provide required documentation in support of many of its calculations. See Robinson

Decl. ¶ 9. As further detailed in the Robinson Declaration, the Debtors already have determined

that approximately $14.6 million of the alleged shortfall in Net Working Capital either appears



                                              124
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 137 of 145




inconsistent with the Transaction Accounting Principles or is not currently substantiated by the

facts and information provided. Robinson Decl. ¶ 9. For example:

                         i.   The Americas Buyer’s calculation does not appropriately reflect
                              the reserves already taken in the business’s books and records that
                              are specifically related to accounts receivable that are more than 60
                              days past due (“Non-Performing Accounts Receivable”),
                              Robinson Decl. ¶ 12;

                        ii.   The Americas Buyer improperly included invoices that have been
                              delayed due to a governmental administrative process in the
                              calculation of Non-Performing Accounts Receivable, id. ¶ 14;

                       iii.   The balance for in-transit inventory appears inconsistent with prior
                              periods, and the Americas Buyer has not shown that its accounting
                              for those in-transit inventory balances was consistent with
                              historical practices, id. ¶ 18;

                       iv.    The Americas Buyer has failed to substantiate its calculation of an
                              accounting adjustment used to account for the difference between
                              actual production cost incurred and the standard cost assumption,
                              id. ¶ 21;

                        v.    The Americas Buyer appears to have overstated freight and
                              logistics accruals, benefits accruals, deferred rent liabilities, and
                              employee liabilities, id. ¶¶ 23-26; and

                       vi.    The Americas Buyer improperly recognized a rebate accrual in the
                              current period for a marketing event that is not scheduled to occur
                              until 2021, id. ¶ 27.

               264.   The Debtors and their advisors’ review of the Proposed Final Working

Capital is ongoing and may well uncover additional discrepancies between the Americas Buyer’s

calculations and the Transaction Accounting Principles or other calculations that are not

adequately supported by the information provided. Robinson Decl. ¶ 28.

               265.   At this stage, however, the Court does not need to determine the full

extent to which the Americas Buyer has overstated the Proposed Final Working Capital. As

discussed above, the feasibility determination is a low threshold that only requires the Court to

determine that there is a reasonable probability that the provisions of the plan can be performed.

                                               125
           Case 20-11157-CSS          Doc 942    Filed 10/12/20    Page 138 of 145




In re Heritage Highgate, Inc., 679 F.3d at 142; In re Emerge Energy Servs. LP, 2019 WL

7634308, at *15; In re W.R. Grace & Co., 475 B.R. at 115; In re Tribune Co., 464 B.R. at 185.

               266.   After correcting the errors in the Americas Buyer’s calculations, the

remaining asserted claim by the Americas Buyer is $5.1 million, which the Debtors are

continuing to review and which will be more than covered by the $15.8 million surplus that the

Debtors expect to have even if all of the $5.1 million (or more) is valid. Moreover, even if the

Americas Buyer is able to provide additional information that justifies some of the calculations

that appear to diverge from the Transaction Accounting Principles and calculations that are

currently unsubstantiated, the Debtors and their advisors anticipate that the final amount of the

Post-Closing Adjustment will still be below the projected surplus. See Robinson Decl. ¶ 10. In

all events, the Debtors should reasonably be able to satisfy any further Post-Closing Adjustment

that is necessary when Final Working Capital is ultimately determined. Accordingly, there is a

reasonable probability that the Amended Plan can be performed and that the Debtors will have

sufficient resources to pay the costs of administering and fully consummating the Amended Plan

and closing these chapter 11 cases.

               267.   The Americas Buyer also contends that confirmation of the Amended Plan

would violate sections 1129(a)(1) and (a)(9) because the Debtors “cannot pay the Post-Closing

Adjustment on the Effective Date.” Americas Obj. ¶¶ 21, 24. But the Bankruptcy Code does not

require the Debtors to pay the Post-Closing Adjustment on the Effective Date.            Section

1129(a)(9) provides that, as of the effective date, a holder of an administrative claim is only

entitled to a payment “equal to the allowed amount of such claim.” 11 U.S.C. § 1129(a)(9)(A)

(emphasis added). Because the Americas Buyer’s claim has not yet been determined to be an

“allowed amount” under the Bankruptcy Code, the Debtors have no obligation to pay the full



                                                126
           Case 20-11157-CSS         Doc 942     Filed 10/12/20     Page 139 of 145




amount of that claim on the Effective Date. Indeed, the Americas Purchase Agreement gives the

Debtors 60 days to review the Americas Buyer’s claim and file a Dispute Notice, which does not

even expire until November 23, 2020. See Americas Purchase Agreement § 3.05(b).

               268.   Finally, the Americas Buyer argues that the Amended Plan should not be

confirmed because the Debtors are “required to reserve the entire amount of Buyer’s

Administrative Expense Claim under the terms of the [Amended] Plan.” Americas Buyer Obj.

¶ 24. The Americas Buyer misunderstands the Amended Plan. The Amended Plan and the

Proposed Confirmation Order establish an adequate and customary process for resolving

Disputed Administrative Expense Claims—a process that does not require the Debtors to reserve

the full amount of the Americas Buyer’s claim at this time.

               269.   The Amended Plan states that “[t]he Plan Administrator shall reserve an

amount sufficient to pay holders of Disputed Administrative Claims.”              Amended Plan,

§ 6.3(b)(i). In the latest version of the Amended Plan, the Debtors clarified that this amount will

be reserved “[p]rior to any distributions of Net Cash Proceeds” as intended. Id. There is nothing

in the Amended Plan stating that all Cash must be distributed or reserved on the Effective Date.

To the contrary, the express terms of the Amended Plan clearly contemplate a customary claims

reconciliation process pursuant to which the Plan Administrator will evaluate Administrative

Expense Claims prior to making distributions, and will only make distributions once such claims

have been appropriately allowed or reserved for. Further, the Administrative Claims Bar Date

set forth in the Proposed Confirmation Order is 35 days after entry of the Proposed Confirmation

Order. No distribution will be made before that date. See Proposed Confirmation Order ¶ 49.

               270.   In short, nothing in the Bankruptcy Code or the Amended Plan allows a

buyer in a liquidation to inflate a working capital adjustment by ignoring contractually agreed-



                                               127
            Case 20-11157-CSS         Doc 942      Filed 10/12/20     Page 140 of 145




upon accounting methods and failing to provide contractually required documentation and then

hold up the entire bankruptcy by asserting that its erroneous and unsupported calculations are

administrative claims against the estate that must be reserved for in cash before any distributions

are even made. For these reasons, the Americas Buyer’s objection should be overruled.

III.   DISCLOSURE STATEMENT, SOLICITATION PROCEDURES, AND VOTING
       PROCEDURES SHOULD BE APPROVED ON A FINAL BASIS.

       A.      The Disclosure Statement Contains Adequate Information.

               271.   On August 14, 2020, the Court entered the Conditional Disclosure

Statement Order approving the Disclosure Statement as conditionally containing adequate

information and authorizing the Debtors to solicit votes on the Plan based upon the adequacy of

the information contained in the Disclosure Statement. The Debtors submit that the Disclosure

Statement contains adequate information necessary to enable all parties in interest entitled to

vote on the Amended Plan to make an informed judgment with respect to the Amended Plan, as

required by the Bankruptcy Code and the Bankruptcy Rules.

               272.   The Debtors received only one objection to the approval of the Disclosure

Statement on a final basis, from California DTSC. In its objection, California DTSC contends

that the Disclosure Statement fails to satisfy section 1125 of the Bankruptcy Code because it

does not contain adequate information related to the abandonment of Non-Performing Properties,

the treatment of Environmental NPP Claims, or the means for the implementation of the Plan,

and should not be approved.

               273.   Under section 1125 of the Bankruptcy Code, a plan proponent must

provide holders of impaired claims and interests with “adequate information” regarding a

debtor’s proposed plan, which is defined as:

               information of a kind, and in sufficient detail, as far as is reasonably practicable in
               light of the nature and history of the debtor and the condition of the debtor’s

                                                128
           Case 20-11157-CSS          Doc 942      Filed 10/12/20     Page 141 of 145




               books and records, including a discussion of the potential material Federal tax
               consequences of the plan to the debtor, any successor to the debtor, and a
               hypothetical investor typical of the holders of claims or interests in the case, that
               would enable such a hypothetical investor of the relevant class to make an
               informed judgment about the plan.


               11 U.S.C. § 1125(a)(1).

               274.    As an initial matter, California DTSC lacks standing to object to the

adequacy of the Disclosure Statement. The primary purpose of a disclosure statement is to

provide sufficient information to allow parties entitled to vote on a proposed plan to make an

informed decision about whether to vote to accept or reject the plan. See, e.g., Century Glove,

Inc. v. First Am. Bank of N.Y., 860 F.2d 94, 100 (3d Cir. 1988) (“[Section] 1125 seeks to

guarantee a minimum amount of information to the creditor asked for its vote.”); In re Phx.

Petroleum, Co., 278 B.R. 385, 392 (Bankr. E.D. Pa. 2001) (“[T]he general purpose of the

disclosure statement is to provide ‘adequate information’ to enable ‘impaired’ classes of

creditors and interest holders to make an informed judgment about the proposed plan and

determine whether to vote in favor of or against that plan.”).

               275.    Consistent with the solicitation procedures set forth in the Conditional

Disclosure Statement Order, the only parties entitled to vote to accept or reject the Plan are

holders of Claims in Class 4 (Superpriority Notes Guarantee Claims), Class 5 (Exchange Priority

Notes Claims), and Class 6 (First Lien Notes Claims) (collectively, the “Notes Claims” or the

“Voting Classes”). As such, the Court must only determine whether the holders of the Claims in

the Voting Classes have received adequate information. See, e.g., In re Ferretti, 128 B.R. 16,

18–20 (Bankr. D.N.H. 1991) (holding that the purpose of a disclosure statement is to give parties

in interest, whose votes are being solicited, adequate information about the plan In re Zenith

Elecs. Corp., 241 B.R. 92, 99–100 (Bankr. D. Del. 1999)) (“In considering the adequacy of a


                                                129
             Case 20-11157-CSS          Doc 942     Filed 10/12/20   Page 142 of 145




disclosure statement, it is important to keep in mind the audience. Here, those entitled to vote on

the Plan are sophisticated, institutional investors. Given the sophistication of the parties, the

wealth of information contained in the Disclosure Statement and publicly available elsewhere,

the approval by the SEC and the lack of objection by any party entitled to vote on the Plan, we

readily conclude that the Disclosure Statement contains adequate information and the votes

solicited by it are valid.”)

                  276.     The Disclosure Statement is extensive and contains adequate information

to enable holders of Claims in the Voting Classes to make an informed judgment about the Plan.

Holders of the Notes Claims are sophisticated, institutional investors. Approximately 95% of the

Notes Claims holders are signatories to the RSA, and have been actively represented by

competent counsel and continually updated and informed throughout these chapter 11 cases. The

Debtors received no other objections regarding the Disclosure Statement, the Solicitation

Procedures, and/or the Voting Procedures, either during the solicitation period or in conjunction

with confirmation of the Amended Plan, and an overwhelming majority of the holders of Claims

in the Voting Classes have voted to accept the Plan.26

                  277.     Further, any objection as to the sufficiency of information received by

California DTSC is unfounded. California DTSC has been party to ample information in these

chapter 11 cases, both through its participation in the mediation that culminated in the Global

Settlement, and in response to its various discovery requests in connection with its objections to

the Amended Plan, pursuant to which the Debtors produced approximately 20,000 responsive

documents. Indeed, California DTSC possessed sufficient information to produce a 60-page

objection to the Amended Plan.


26
     See Voting Certification at ¶ 9.

                                                  130
              Case 20-11157-CSS             Doc 942       Filed 10/12/20        Page 143 of 145




278.               In light of the foregoing and the reasons articulated in the Disclosure Statement

Motion,27 the Disclosure Statement, which was conditionally approved pursuant to the

Disclosure Statement Motion, satisfies the requirements of section 1125(a) of the Bankruptcy

Code and should be approved on a final basis.

IV.       CAUSE EXISTS TO WAIVE STAY OF PROPOSED CONFIRMATION ORDER.

                   279.    The Debtors respectfully request that the Court direct that the Proposed

Confirmation Order shall be effective immediately upon its entry, notwithstanding the 14-day

stay imposed by operation of Bankruptcy Rule 3020(e). Bankruptcy Rule 3020(e) provides

that “[a]n order confirming a plan is stayed until the expiration of 14 days after the entry of the

order, unless the court orders otherwise.” Fed. R. Bankr. P. 3020(e). As such, and as the

Advisory Committee Notes to Bankruptcy Rule 3020(e) state, “the court may, in its discretion,

order that Rule 3020(e) is not applicable so that the plan may be implemented and distributions

may be made immediately.” Fed. R. Bankr. P. 3020(e) advisory committee’s note to 1999

amendment.

                   280.    Under the circumstances, it is appropriate for the Court to exercise its

discretion to order that Bankruptcy Rule 3020(e) is not applicable and permit the Debtors to

consummate the Amended Plan and commence its implementation as soon as possible following

entry of the Proposed Confirmation Order. The Debtors’ prompt emergence from chapter 11

will enable the orderly wind down of the Debtors’ estates following consummation of the Sale

Transactions. Furthermore, each day that the Debtors remain in chapter 11 they incur additional

administrative and professional costs. For these reasons, the Debtors, their advisors, and other


27
       “Disclosure Statement Motion” means Debtors' Motion for an Order (I) Approving Disclosure Statement;
       (II) Establishing Notice and Objection Procedures for Confirmation of the Plan; (III) Approving Solicitation
       Packages and Procedures for Distribution Thereof; (IV) Approving the Forms of Ballots and Establishing
       Procedures for Voting on the Plan; and (V) Granting Related Relief (Docket No. 539).

                                                        131
           Case 20-11157-CSS          Doc 942      Filed 10/12/20   Page 144 of 145




key constituents are working to expedite the Debtors’ entry into and consummation of the

documents and transactions necessary to effectuate the Amended Plan so that the Effective Date

may occur as soon as possible after the entry of the Proposed Confirmation Order. Based on the

foregoing, the requested waiver of the 14-day stay is in the best interests of the Debtors’ estates

and creditors and will not prejudice any parties in interest.




                                                 132
          Case 20-11157-CSS       Doc 942     Filed 10/12/20    Page 145 of 145




                                     CONCLUSION

              281.   The Amended Plan complies with all of the requirements of section 1129

of the Bankruptcy Code and should be confirmed.

Dated: October 12, 2020
       Wilmington, Delaware


                                 /s/ Zachary I. Shapiro
                                 RICHARDS, LAYTON & FINGER, P.A.
                                 Daniel J. DeFranceschi (No. 2732)
                                 Zachary I. Shapiro (No. 5103)
                                 One Rodney Square
                                 920 N. King Street
                                 Wilmington, Delaware 19801
                                 Telephone: (302) 651-7700
                                 Facsimile: (302) 651-7701

                                 -and-

                                 WEIL, GOTSHAL & MANGES LLP
                                 Ray C. Schrock, P.C. (admitted pro hac vice)
                                 Sunny Singh (admitted pro hac vice)
                                 767 Fifth Avenue
                                 New York, New York 10153
                                 Telephone: (212) 310-8000
                                 Facsimile: (212) 310-8007

                                 Attorneys for Debtors
                                 and Debtors in Possession




                                            133
